       Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 1 of 94 PageID #: 41



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                          CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                              MDL 2326

-------------------------------------------------
THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBITS A and B

                                     PRETRIAL ORDER # 208
                    (Docket Control Order – Boston Scientific Corp. Wave 7 Cases)

           The cases on Exhibit A have resided on the inactive docket beginning as early as January

1, 2018. Despite representations in inactive docket orders proposed by the parties and entered by

the court, that the cases on Exhibit A have been settled or entered into a settlement model, and

despite repeated warnings by the court that cases will not remain on the inactive docket

indefinitely, the number of cases on the inactive docket remains in the thousands.1

           To address this issue, in addition to the court’s decision to end the parties’ ability to place

cases on the inactive docket beginning November 1, 2018 (as accomplished by a previous Pretrial

Order), the court finds it necessary to return the cases on Exhibit A to the active docket and place

them on the scheduling order set forth below. The cases on Exhibit B are not flagged as inactive

in this MDL and are not currently subject to a docket control order, and the court now enters the

scheduling order set forth below as to those cases as well.

           Accordingly, the court ORDERS that the cases on Exhibits A are:

           1. removed from the pending inactive docket; and

           2. placed on the active docket.



1
    The court is aware of pending motions to dismiss in some cases and will deal with them as quickly as possible.
    Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 2 of 94 PageID #: 42



               As to the cases on Exhibits A and B, the court further ORDERS that:

       1. The cases are no longer eligible for return to the inactive docket nor may notices of

settlement be filed to relieve the parties from scheduling deadlines;

       2. To the extent other defendants, in addition to Boston Scientific Corporation (“BSC”),

are named in the cases on Exhibits A and B, the deadlines below also apply to them;

       3. The Clerk will file this Docket Control Order in the main MDL and, as of the time of

that filing every case listed on Exhibits A and B (hereinafter referred to as “Wave 7 cases”)

becomes subject to the deadlines in this Docket Control Order. This Docket Control Order will be

placed in each individual case as quickly as administratively possible; and

       4. The following deadlines immediately apply in all Wave 7 cases with one important

exception. If any of the cases on any exhibit were previously on a docket control order and

dispositive and Daubert deadlines had passed before such cases became inactive, the parties

may not file or refile dispositive or Daubert motions without first seeking leave of court for good

cause shown. While the court is returning cases to the active docket, it is not the court’s intention

to allow a new round of pleadings or a second bite at the apple for cases already worked up in

previous waves.

       A.      SCHEDULING DEADLINES. The following deadlines shall apply in all BSC

               Wave 7 cases:




                                                 2
       Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 3 of 94 PageID #: 43




    Plaintiff Fact Sheets.2                                                                     05/11/2019

    Defendant Fact Sheets.3                                                                     05/20/2019
    Deadline for written discovery requests.                                                    06/20/2019
    Expert disclosures served by plaintiffs pursuant to Fed. R. Civ.                            08/19/2019
         P. 26 as limited by ¶ 3.a. of this order.
    Expert disclosure served by defendants pursuant to Fed. R. Civ                              09/18/2019
         P. 26 as limited by ¶ 3.a. of this order.4
    Expert disclosure served for rebuttal pursuant to Fed. R. Civ. P.                           09/25/2019
         26 as limited by ¶ 3.a. of this order.
    Deposition deadline and close of discovery.                                                 10/25/2019
    Filing of dispositive motions.                                                              11/01/2019
    Response to dispositive motions.                                                            11/15/2019
    Reply to response to dispositive motions.                                                   11/22/2019
    Filing of Daubert motions.                                                                  11/04/2019
    Responses to Daubert motions.                                                               11/18/2019
    Reply to response to Daubert motions.                                                       11/25/2019



                  1.        Completion Date. The last date to complete depositions shall be the

          “discovery completion date” by which all discovery shall be completed.

                  2.        Limitations on Interrogatories, Requests for Admissions and

          Depositions. The following limitations apply:

                   a. Each defendant5 is limited to 10 interrogatories, 10 requests for production of

                        documents and 10 requests for admission per case.




2
  The court reminds plaintiffs who have named additional MDL defendants other than BSC to serve a
defendant-specific Plaintiff Fact Sheet as required in that particular defendant’s MDL.
3
  Where plaintiffs have named multiple defendants (i.e., C. R. Bard, Inc., and Ethicon, Inc., Boston
Scientific Corp., etc.), each defendant must serve a Defendant Fact Sheet using the form agreed to in that
defendant’s MDL.
4
  Paragraph 3.a. of this order states the “the plaintiffs and each defendant are limited to no more than five
(5) experts per case (exclusive of treating physicians).”
5
  In referring to the “defendant” or “defendants” throughout this order, it is my intention that a defendant(s) includes
the defendant and its related entities, i.e., Ethicon, Inc. and Johnson & Johnson are related entities and treated as one
defendant for purposes of these discovery limitations. Likewise, if more than one plaintiff is named, plaintiffs are
treated as one entity for purposes of these discovery limitations.

                                                            3
     Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 4 of 94 PageID #: 44



                   b.    Plaintiffs are limited to 10 interrogatories, 10 requests for production of

                         documents and 10 requests for admission to each defendant.

                   c.   In each individual member case, no more than 4 treating physicians may be

                         deposed.6

                   d. Depositions of plaintiff’s friends and family members may be taken at any

                        time prior to trial provided the deposition is requested before the discovery

                        completion date.

                   e. The Deposition of any witness is limited to 3 hours absent agreement of

                        the parties.

                   f. The court will consider modifications to the above limitations only upon

                        good cause shown.

                  3.       Limitations on Experts. The following limitations related to experts apply:

                    a. The parties may conduct general and specific expert discovery on all products

                        at issue in this Wave. In light of the products involved in this Wave, the

                        likelihood of overlap in expert opinion from one case to another (except as to

                        specific causation) and the need to streamline discovery in these cases, the

                        plaintiffs and each defendant are limited to no more than five experts per case

                        (exclusive of treating physicians).

                    b. The parties shall coordinate the depositions of general causation experts.

                        Insofar as multiple plaintiffs or multiple defendants use the same general

                        causation expert or experts or general causation rebuttal experts, those experts



6
 To the extent disputes arise regarding the division of time between the parties for the deposition of treating
physicians (three hours total absent agreement), I will address those disputes, rather than the assigned Magistrate
Judge, Judge Eifert.

                                                          4
    Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 5 of 94 PageID #: 45



                       shall be deposed only once on the issue of general causation. As to defendants’

                       experts, plaintiffs are instructed to choose a lead questioner.

                  c. The court encourages the coordination of depositions of specific causation

                       experts to the extent there is overlap in the parties’ use of specific causation

                       experts by multiple parties.

                  d. The court will consider modifications to the above limitations only upon good

                       cause shown.

                 4.      Transferring to another MDL, requesting removal from the Wave and

        extensions of deadlines.

                  a.   Transfer of any case from this wave to any other MDL, whether by ruling

                       upon a motion from plaintiff or defendants or sua sponte by the court, does

                       not relieve the plaintiff or any remaining defendant(s) from the deadlines of

                       this Docket Control Order.

                  b.   If an Amended Short Form Complaint properly filed pursuant to Federal

                       Rules of Civil Procedure 15(a), names a new party, then any party may move

                       for an extension to the Docket Control Order.

        B.       MOTION PRACTICE.

                  1.     Daubert Motions. For the filing of Daubert motions on general causation

         issues only, the parties are instructed to file one Daubert motion per expert in the main

         MDL (MDL 2326) instead of the individual member case. 7 Each side may file one

         response and one reply in the main MDL to each Daubert motion. This limitation does




7
 If parties wish to adopt previous Daubert motions on general causation experts from other MDLs, they may file
a notice of adoption with a copy of the previous filing (if necessary) they wish to adopt in the main MDL 2326.

                                                       5
Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 6 of 94 PageID #: 46



   not apply to specific causation Daubert motions, responses and replies. Specific causation

   Daubert motions, responses and replies must be filed in the individual member cases. To

   the extent a challenged expert is both a general and specific causation expert, the parties

   must file a general causation motion in the main MDL 2326 and an individual specific

   causation motion in an individual member case.

          2.      Page Limitations. The page limitations provided in Local Rule of Civil

   Procedure 7.1(a)(2) apply to memoranda in support of all dispositive and Daubert

   motions, oppositions and replies. The court will not consider pleadings that exceed these

   limitations.

          3.      Confidential Documents. In the past, the court has permitted parties to file

   placeholder exhibits in support of Daubert, dispositive and other motions, responses and

   replies in the place of confidential documents that may be sealed and then, within five

   days, redact/dedesignate the documents or file a motion to seal. The court will no longer

   permit this practice. Parties may no longer file placeholder exhibits. The court expects

   leadership counsel for plaintiffs and defendants to resolve issues related to confidential

   designations well before the filing of motions. In the event there are issues related to

   sealing of confidential documents that the parties are unable to resolve, they must be

   brought to the court’s attention in a consolidated manner as follows: Any consolidated

   motion to seal is due on or before September 20 2019, and any response is due by

   October 3, 2019. Any reply is due by October 10, 2019. The court expects full

   compliance with Local Rule of Civil Procedure 26.4(c).

          4.      Locations of Filings. With the exception of the general causation

   Daubert motions as outlined above, the parties are reminded that they must file



                                            6
     Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 7 of 94 PageID #: 47



          dispositive and Daubert motions on specific causation, responses and replies in the

          applicable member cases only, not in the BSC MDL.

         C.       CASES READY FOR TRANSFER, REMAND OR TRIAL

                   1.      Venue Recommendations. By no later than October 8, 2019, the parties

          shall meet and confer concerning the appropriate venue for each of the cases, and the

          parties are ORDERED to file joint venue recommendations by October 18, 2019. The

          parties’ joint recommendation(s) shall identify cases where venue is in dispute. The court

          may then request briefing.

                   2.      Transfer and Remand. The court, pursuant to PTO # 14 and 28 U.S.C.

          § 1404(a), will transfer each directly-filed case to a federal district court of proper venue

          as defined in 28 U.S.C. § 1391. In the alternative, pursuant to PTO # 14 and 28 U.S.C. §

          1407, cases that were transferred to this court by the MDL Panel shall be remanded for

          further proceedings to the federal district court from which each such case was initially

          transferred.8

                   3.      Trial Settings. If a case is to be tried in the United States District Court

          for the Southern District of West Virginia (either by agreement of the parties or where

          venue in the Southern District is determined to be proper by the court), the case shall be

          deemed trial-ready when discovery is completed and the court rules on the parties’

          summary judgment motions. The trial date for cases transferred or remanded to other

          federal district courts shall be set by the judge to whom the transferred or remanded case

          is assigned (including the undersigned through intercircuit assignment).


8
  As expressly contemplated by PTO # 14, BSC does not waive its right to seek transfer–pursuant to 28 U.S.C. §
1406(a) or any other available ground–of any case to a court of proper venue, regardless of whether that case was
transferred to or directly-filed in the Southern District of West Virginia. I entered identical PTOs in the remaining
MDLs assigned to me.

                                                           7
       Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 8 of 94 PageID #: 48



           D.      COMMON BENEFIT TIME. I have entered a number of Pretrial Orders related

           to the eventual recovery of the cost of special services performed and expenses incurred by

           participating counsel in this and the other MDLs assigned to me. I direct the parties’

           attention to PTO # 179, and its warning that “[n]o time spent on developing or processing

           purely individual issues in any case for an individual client (claimant) will be considered

           or should be submitted, nor will time spent on any unauthorized work.” Pretrial Order No.

           17, ECF No. 212, ¶ C. The court is of the opinion it is highly unlikely that any work

           performed by counsel on individual wave cases will be considered common benefit work.

           The court DIRECTS the Clerk to file a copy of this order in 2:12-md-2326 and in the

BSC Wave 7 cases identified on Exhibits A and B. It shall be the responsibility of the parties to

review and abide by all pretrial orders previously entered by the court. The orders may be

accessed through the CM/ECF system or the court’s website at www.wvsd.uscourts.gov.

                                                               ENTER: May 1, 2019




9
    I entered identical PTOs in the remaining MDLs assigned to me.

                                                          8
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 9 of 94 PageID #: 49
                                               EXHIBIT A

     Civil Action No. Case Style                                               MDL Case Flag
 1   2:11-cv-00858   Gaston v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
 2   2:12-cv-00138   Burke et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
 3   2:12-cv-00141   Fleck et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
 4   2:12-cv-00143   Martinez v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
 5   2:12-cv-00370   Jolly et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
 6   2:12-cv-00373   Mann v. Boston Scientific Corporation                     2326   MDL BOSTON INACTIVE
 7   2:12-cv-00380   Gregory et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
 8   2:12-cv-00458   Ackerman v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
 9   2:12-cv-00512   Hoffart v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
10   2:12-cv-00692   Steward v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
11   2:12-cv-00753   Campbell v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
12   2:12-cv-00792   Forbes v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
13   2:12-cv-01105   Mosher v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
14   2:12-cv-01108   Hooks et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
15   2:12-cv-01110   Boling et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
16   2:12-cv-01126   West v. Boston Scientific Corporation                     2326   MDL BOSTON INACTIVE
17   2:12-cv-01291   Hoffer et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
18   2:12-cv-01351   Liddell v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
19   2:12-cv-01504   Oliver et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
20   2:12-cv-01505   Dobbins et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
21   2:12-cv-01506   Huber et al v. Boston Scientific Corp. et al              2326   MDL BOSTON INACTIVE
22   2:12-cv-01526   Ferguson et al v. C.R. Bard, Inc.                         2326   MDL BARD INACTIVE
23   2:12-cv-01532   O'Dell v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
24   2:12-cv-01596   Sarver et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
25   2:12-cv-01611   Schafroth et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
26   2:12-cv-01745   Whiting v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
27   2:12-cv-01749   Hobbs et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
28   2:12-cv-01751   Colangelo et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
29   2:12-cv-01840   Williams v. Boston Scientific Corportation                2326   MDL BOSTON INACTIVE
30   2:12-cv-01841   Mager v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
31   2:12-cv-01842   Davis et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
32   2:12-cv-01915   Kahler v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
33   2:12-cv-01931   Watson et al v. Tyco Healthcare Group LP et al            2326   MDL BOSTON INACTIVE
34   2:12-cv-01953   Lesnick et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
35   2:12-cv-02033   Gutmann et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
36   2:12-cv-02051   Neighbors v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
37   2:12-cv-02064   Surrett et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
38   2:12-cv-02163   Hinojosa v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
39   2:12-cv-02176   Mussaw et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
40   2:12-cv-02177   Mendez et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
41   2:12-cv-02503   Golding et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
42   2:12-cv-02525   Mitchell v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
43   2:12-cv-02543   Aguirre v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
44   2:12-cv-02592   Guthmiller et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
45   2:12-cv-02604   Vercher et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                      MDL BARD INACTIVE,
46   2:12-cv-02710   Cartwright et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
         Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 10 of 94 PageID #: 50
                                               EXHIBIT A

     Civil Action No. Case Style                                            MDL Case Flag
47   2:12-cv-02736   Reardon v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
48   2:12-cv-02850   Guidry v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
49   2:12-cv-02946   Choate v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
50   2:12-cv-02948   Lowe v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
51   2:12-cv-02953   Durham v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
52   2:12-cv-02972   Wood et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
53   2:12-cv-03059   Lohman v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
54   2:12-cv-03068   Gray et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
55   2:12-cv-03323   Rainwater et al v. C. R. Bard, Inc. et al              2326   BOSTON INACTIVE
56   2:12-cv-03349   Skaggs et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
57   2:12-cv-03382   Bowerman et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
58   2:12-cv-03420   Barnett v. Boston Scientific Corporation et al         2326   MDL BOSTON INACTIVE
59   2:12-cv-03521   Lamb et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
60   2:12-cv-03630   Woods et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
61   2:12-cv-03631   Heintz et al v. Boston Scientific Corporation et al    2326   MDL BOSTON INACTIVE
62   2:12-cv-03647   Wynn et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
63   2:12-cv-03839   Jones et al v. Boston Scientific, Inc. et al           2326   MDL BOSTON INACTIVE
64   2:12-cv-03919   Owens v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
65   2:12-cv-04016   Almgren v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
66   2:12-cv-04017   Cordova et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
67   2:12-cv-04149   Adams v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
68   2:12-cv-04164   Carver v. Ethicon, Inc. et al                          2326   MDL BOSTON INACTIVE
69   2:12-cv-04177   Snedden v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
70   2:12-cv-04335   Bundy et al v. Boston Scientific Corporation et al     2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
71   2:12-cv-04456   Jones v. Boston Scientific Corporation et al           2326   BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
72   2:12-cv-04535   Pulliam et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
73   2:12-cv-04542   Yeager v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
74   2:12-cv-04564   Bryant v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
75   2:12-cv-04641   Coleman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
76   2:12-cv-04752   Evans et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
77   2:12-cv-04772   Brooks v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
78   2:12-cv-04954   Wall v. Boston Scientific Corporation et al            2326   BOSTON INACTIVE
79   2:12-cv-04972   Harrell v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
80   2:12-cv-05006   Hicks et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
81   2:12-cv-05083   Brunetto v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
82   2:12-cv-05164   Rainey et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
83   2:12-cv-05175   Leach et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
84   2:12-cv-05367   Barton v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
85   2:12-cv-05660   Davis v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
86   2:12-cv-05674   Miller et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
87   2:12-cv-05676   Little et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
88   2:12-cv-05690   Daniels v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
89   2:12-cv-05737   Deck et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 11 of 94 PageID #: 51
                                                 EXHIBIT A

      Civil Action No. Case Style                                           MDL Case Flag
                                                                                   MDL BARD INACTIVE,
90    2:12-cv-05763   Etier et al v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
91    2:12-cv-05807   Petz v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
92    2:12-cv-05819   Measimer v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
93    2:12-cv-05822   Baucom v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
94    2:12-cv-05857   Mitchell et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
95    2:12-cv-06064   Hart v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
96    2:12-cv-06100   Ramirez v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
 97   2:12-cv-06107   Toole et al v. Boston Scientific Corporation et al    2326   ETHICON INACTIVE
 98   2:12-cv-06108   Parks et al v. Boston Scientific Corporation et al    2326   MDL BOSTON INACTIVE
 99   2:12-cv-06171   Davis et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
100   2:12-cv-06210   DeRoca et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
101   2:12-cv-06256   Richardson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
102   2:12-cv-06262   Brooks v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
103   2:12-cv-06369   Sadowski et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
104   2:12-cv-06778   Hughes et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
105   2:12-cv-06803   Chronister v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
106   2:12-cv-06820   Worley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
107   2:12-cv-06877   Quiterio v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
108   2:12-cv-06917   Sterba et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
109   2:12-cv-06946   Kidd v. Johnson & Johnson et al                       2326   MDL ETHICON INACTIVE
110   2:12-cv-06989   Boyer et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
111   2:12-cv-07073   DeLeon et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
112   2:12-cv-07212   Polston v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
113   2:12-cv-07223   Orr et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
114   2:12-cv-07224   Celaya v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
115   2:12-cv-07227   Fletcher et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
116   2:12-cv-07277   Erickson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
117   2:12-cv-07428   Ortega et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
118   2:12-cv-07455   Guerra et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
119   2:12-cv-07687   Sells v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
120   2:12-cv-07810   Segrest v. Boston Scientific Corporation et al        2326   ETHICON INACTIVE
121   2:12-cv-07859   Garbiso et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
122   2:12-cv-07916   Thornton et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
123   2:12-cv-07919   Plencner et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
124   2:12-cv-07953   Brunson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
125   2:12-cv-07998   Willis et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
126   2:12-cv-08049   Delaney et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
127   2:12-cv-08054   Jones-Hayes et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
128   2:12-cv-08055   Knowles et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
129   2:12-cv-08056   Robinson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
130   2:12-cv-08058   Sambrano v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
131   2:12-cv-08059   Sherlock-Causer et al v. Boston Scientific            2326   MDL BOSTON INACTIVE
132   2:12-cv-08060   Tampkin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
133   2:12-cv-08061   Tipp et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 12 of 94 PageID #: 52
                                                EXHIBIT A

      Civil Action No. Case Style                                             MDL Case Flag
134   2:12-cv-08062   Wilkes et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
135   2:12-cv-08065   Wessels v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
136   2:12-cv-08199   Behringer v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
137   2:12-cv-08301   West v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
138   2:12-cv-08302   Tate et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
139   2:12-cv-08303   Gardner v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
140   2:12-cv-08304   Cochran v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
141   2:12-cv-08387   Jenkins et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
142   2:12-cv-08397   Stanley v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
143   2:12-cv-08560   Claxton et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
144   2:12-cv-08627   Benge et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
145   2:12-cv-08733   Clark v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
146   2:12-cv-08802   Walker v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
147   2:12-cv-08907   Davis v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
148   2:12-cv-08941   Taylor v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
149   2:12-cv-08945   Taylor et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
150   2:12-cv-08958   Garrett et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
151   2:12-cv-09090   Hopwood et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
152   2:12-cv-09336   Whitlock et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
153   2:12-cv-09393   Marek et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
154   2:12-cv-09413   Santos v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
155   2:12-cv-09432   Mota et al v. Boston Scientific Corporation et al       2326   MDL BOSTON INACTIVE
156   2:12-cv-09661   Centurione et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
157   2:12-cv-09900   Walker et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
158   2:12-cv-09934   Reynolds v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
159   2:13-cv-00002   Gomez v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
160   2:13-cv-00005   Kivett et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
161   2:13-cv-00015   Soloman et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
162   2:13-cv-00103   Longo et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
163   2:13-cv-00104   King et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
164   2:13-cv-00167   Hurley v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
165   2:13-cv-00183   Parsons et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
166   2:13-cv-00225   Smoot et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
167   2:13-cv-00245   Bright v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
168   2:13-cv-00247   Gouge et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
169   2:13-cv-00399   Cortez v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
170   2:13-cv-00401   McCloud v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
171   2:13-cv-00402   Evans et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
172   2:13-cv-00404   Hampton et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
173   2:13-cv-00508   Ray et al v. C. R. Bard, Inc. et al                     2326   MDL BARD INACTIVE
174   2:13-cv-00524   Wright et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
175   2:13-cv-00717   Nelson v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
176   2:13-cv-00720   Kelley v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
177   2:13-cv-00749   Lang v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
178   2:13-cv-00798   Thomas v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
179   2:13-cv-00800   Moore et al v. Boston Scientific Corporation et al      2326   MDL BOSTON INACTIVE
180   2:13-cv-00809   Hernandez v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 13 of 94 PageID #: 53
                                                EXHIBIT A

      Civil Action No. Case Style                                           MDL Case Flag
181   2:13-cv-00837   Newberry v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
182   2:13-cv-00861   Taylor v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
183   2:13-cv-00873   Gardner-Onks et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
184   2:13-cv-00878   Medrano et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
185   2:13-cv-01001   Powell et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
186   2:13-cv-01019   Little v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
187   2:13-cv-01023   Humphries v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
188   2:13-cv-01215   Linebarger v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
189   2:13-cv-01299   Schmotter v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
190   2:13-cv-01397   Bates et al v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
                                                                                   MDL AMS INACTIVE,
191   2:13-cv-01400   Fortenberry v. Boston Scientific Corporation          2326   BOSTON INACTIVE
192   2:13-cv-01510   Hebert et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
193   2:13-cv-01661   Caupp et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
194   2:13-cv-01806   Koon v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
195   2:13-cv-01919   Connelly et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
196   2:13-cv-01958   Mattos v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
197   2:13-cv-01998   Lemoine et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
198   2:13-cv-02001   Pasyanos v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
199   2:13-cv-02003   Felicione v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
200   2:13-cv-02004   Currie v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
201   2:13-cv-02045   Rosario v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
202   2:13-cv-02047   Evans et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
203   2:13-cv-02064   Wright et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
204   2:13-cv-02177   Smith v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                   MDL AMS INACTIVE,
205   2:13-cv-02193   Rios et al v. Boston Scientific Corporation           2326   BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
206   2:13-cv-02202   Carr et al v. Boston Scientific Corporation et al     2326   COLOPLAST INACTIVE
207   2:13-cv-02269   Mordica v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
208   2:13-cv-02608   Barker et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
209   2:13-cv-02623   Butler v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
210   2:13-cv-02645   Haserot v. Boston Scientific Corporation et al        2326   COLOPLAST INACTIVE
211   2:13-cv-02788   Rief et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
212   2:13-cv-02791   Heaton v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
213   2:13-cv-02851   Reich v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
214   2:13-cv-03207   Gentry et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
215   2:13-cv-03212   Conner et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
216   2:13-cv-03213   Cochran v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
217   2:13-cv-03257   Letson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
218   2:13-cv-03342   Lejeune v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
219   2:13-cv-03379   Coleman et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
220   2:13-cv-03410   Nichols v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
221   2:13-cv-03414   Liguori v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
222   2:13-cv-03427   Warfield-Downing et al v. Boston Scientific           2326   MDL BOSTON INACTIVE
223   2:13-cv-03430   Alphin v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 14 of 94 PageID #: 54
                                                EXHIBIT A

      Civil Action No. Case Style                                           MDL Case Flag
224   2:13-cv-03432   Barnes v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
225   2:13-cv-03433   Phillips et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
226   2:13-cv-03449   Nezuh et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
227   2:13-cv-03529   Vogel et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
228   2:13-cv-03645   Fuller et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
229   2:13-cv-03647   Gates et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
230   2:13-cv-03841   Michael v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
231   2:13-cv-03872   McIntosh et al v. American Medical Systems, Inc.      2326   MDL AMS INACTIVE
232   2:13-cv-03920   Love et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
233   2:13-cv-03954   Macey et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
234   2:13-cv-03962   Hipsher et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
235   2:13-cv-04189   Courter et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
236   2:13-cv-04194   Sheffield et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
237   2:13-cv-04253   Phillips v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
238   2:13-cv-04569   Tyson v. Boston Scientific Corporation et al          2326   ETHICON INACTIVE
239   2:13-cv-04707   Berry v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
240   2:13-cv-04808   Rhyne et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
241   2:13-cv-04870   Luckett-Epps v. Boston Scientific Corporation         2326   ETHICON INACTIVE
242   2:13-cv-04873   Melendez v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
243   2:13-cv-04930   Shenep et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
244   2:13-cv-04933   Babaran v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
245   2:13-cv-05023   Kamani v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
246   2:13-cv-05033   Rahn et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
247   2:13-cv-05044   Sill et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
248   2:13-cv-05056   Riley v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
249   2:13-cv-05065   Scheer et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
250   2:13-cv-05074   Bialucha v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
251   2:13-cv-05168   Ellefson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
252   2:13-cv-05172   Harris et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
253   2:13-cv-05177   Kessler v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
254   2:13-cv-05186   Ambrose et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
255   2:13-cv-05329   Coulter v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
256   2:13-cv-05334   Everette et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
257   2:13-cv-05338   Risley et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
258   2:13-cv-05339   Baker et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
259   2:13-cv-05347   New et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
260   2:13-cv-05349   Passmore et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
261   2:13-cv-05361   Caldwell et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
262   2:13-cv-05432   Kenyon v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
263   2:13-cv-05439   Alsaker v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
264   2:13-cv-05467   Fisher v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
265   2:13-cv-05736   Collins v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
266   2:13-cv-05757   Summers et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
267   2:13-cv-05762   Swatland et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
268   2:13-cv-05764   Woolridge v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 15 of 94 PageID #: 55
                                                EXHIBIT A

      Civil Action No. Case Style                                              MDL Case Flag
269   2:13-cv-05911   Boylan v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
270   2:13-cv-05913   Gerling et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                      MDL BARD INACTIVE,
271   2:13-cv-05917   Pinkowski et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
272   2:13-cv-05918   Holliday v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
273   2:13-cv-06082   Sardello et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
274   2:13-cv-06108   Fruecht v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
275   2:13-cv-06116   Leonard v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
276   2:13-cv-06134   Fuller v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
277   2:13-cv-06404   Grimmer v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
278   2:13-cv-06406   White v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
279   2:13-cv-06409   Vanvactor v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
280   2:13-cv-06411   Zangaro v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
281   2:13-cv-06496   Adams et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
282   2:13-cv-06561   Evans et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
283   2:13-cv-06567   Saccomano v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
284   2:13-cv-06604   Ratliff v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
285   2:13-cv-06611   Suggs v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
286   2:13-cv-06613   Willis v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
287   2:13-cv-06627   Oman et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
288   2:13-cv-06892   Timmerman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
289   2:13-cv-06912   Smith et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
290   2:13-cv-06958   Lester v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
291   2:13-cv-07084   Pelkey v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
292   2:13-cv-07092   Lupean v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
293   2:13-cv-07178   Siler et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
294   2:13-cv-07200   Littleton et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
295   2:13-cv-07249   Meroney v. Boston Scientific Corporation et al           2326   MDL BOSTON INACTIVE
296   2:13-cv-07276   Knipp v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
297   2:13-cv-07277   Rainey v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
298   2:13-cv-07403   Ridley v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
299   2:13-cv-07404   Frazier et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
300   2:13-cv-07405   Gatto et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
301   2:13-cv-07406   Konstanzer v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
302   2:13-cv-07407   Bocanegra v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
303   2:13-cv-07408   Williman v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
304   2:13-cv-07409   Hartridge v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
305   2:13-cv-07410   Bryant et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
306   2:13-cv-07411   Mathis v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
307   2:13-cv-07412   Smith v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
308   2:13-cv-07413   Dishongh v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
309   2:13-cv-07484   Williams et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
310   2:13-cv-07618   Burge et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
311   2:13-cv-07623   Schimenti et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
312   2:13-cv-07676   LeClair v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
313   2:13-cv-07703   Mara et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
314   2:13-cv-07817   Hensley v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
315   2:13-cv-07825   Jones v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 16 of 94 PageID #: 56
                                                EXHIBIT A

      Civil Action No. Case Style                                           MDL Case Flag
316   2:13-cv-07843   Mcpherson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
317   2:13-cv-07845   Schatte v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
318   2:13-cv-08000   Holten v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
319   2:13-cv-08005   Garner et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
320   2:13-cv-08020   Smith et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
321   2:13-cv-08050   Webster v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
322   2:13-cv-08062   Thomas et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
323   2:13-cv-08072   Falconbury v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
324   2:13-cv-08100   Martin et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
325   2:13-cv-08257   Jones v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
326   2:13-cv-08402   Tillery et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
327   2:13-cv-08514   Jackson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
328   2:13-cv-08516   Neary v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
329   2:13-cv-08543   Dover et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
330   2:13-cv-08544   Chancellor et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
331   2:13-cv-08545   Morgan et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
332   2:13-cv-08558   Ewing v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
333   2:13-cv-08560   Torrance v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
334   2:13-cv-08564   Mascioli et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
335   2:13-cv-08567   Migaiolo et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
336   2:13-cv-08570   Rodeman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
337   2:13-cv-08571   Lawson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
338   2:13-cv-08574   Wirth v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
339   2:13-cv-08587   Murray et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
340   2:13-cv-08591   Traill v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
341   2:13-cv-08595   Tyma v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
342   2:13-cv-08597   Wilson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
343   2:13-cv-08598   Richardson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
344   2:13-cv-08648   McKinley v. C. R. Bard, Inc. et al                    2326   MDL BARD INACTIVE
345   2:13-cv-08667   Heathscott et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
346   2:13-cv-08669   Vincent et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
347   2:13-cv-08754   Smith et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
348   2:13-cv-08947   Alaraj et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
349   2:13-cv-08961   Guthrie v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
350   2:13-cv-08966   Hyatt v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
351   2:13-cv-08975   Johnson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
352   2:13-cv-08985   Pettinger et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
353   2:13-cv-08987   Tucker v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
354   2:13-cv-08992   Burroughs et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
355   2:13-cv-08996   Elliott v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
356   2:13-cv-09053   Castillo v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
357   2:13-cv-09156   Floro v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
358   2:13-cv-09188   Jones v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
359   2:13-cv-09249   Baker v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
360   2:13-cv-09259   Seguine et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
361   2:13-cv-09278   Henderson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
362   2:13-cv-09322   Pippin et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 17 of 94 PageID #: 57
                                               EXHIBIT A

      Civil Action No. Case Style                                       MDL Case Flag
363   2:13-cv-09372   Gibson et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
364   2:13-cv-09381   Martinez v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
365   2:13-cv-09384   Maynard et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
366   2:13-cv-09392   Hernandez v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
367   2:13-cv-09435   Chenze et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
368   2:13-cv-09456   Lee v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
369   2:13-cv-09457   McArthur v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
370   2:13-cv-09467   Allen et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
371   2:13-cv-09536   Burger v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
372   2:13-cv-09551   Trammel et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
373   2:13-cv-09559   Samsel et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
374   2:13-cv-09565   Tipton et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
375   2:13-cv-09631   Crouse v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
376   2:13-cv-09707   Miller v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
377   2:13-cv-09759   Murphy et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
378   2:13-cv-09765   Benigno et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
379   2:13-cv-09770   Forshee et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
380   2:13-cv-09772   White et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
381   2:13-cv-09773   Davis v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
382   2:13-cv-09833   Nichols et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
383   2:13-cv-09857   Rossi v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
384   2:13-cv-09861   Chouinard v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
385   2:13-cv-09997   Coolidge et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
                                                                               MDL BOSTON INACTIVE,
386   2:13-cv-10010   Raney v. Boston Scientific Corporation et al      2326   ETHICON INACTIVE
387   2:13-cv-10293   Grimaldo v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
388   2:13-cv-10336   Tague et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
389   2:13-cv-10424   Crawford v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
390   2:13-cv-10452   Brooks v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
391   2:13-cv-10460   Landrum v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
392   2:13-cv-10462   Loughren v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
393   2:13-cv-10463   Watkins v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                               MDL AMS INACTIVE,
394   2:13-cv-10549   DelGrosso v. Boston Scientific Corporation        2326   BOSTON INACTIVE
395   2:13-cv-10551   Barton v. Boston Scientific Corporation et al     2326   MDL BOSTON INACTIVE
396   2:13-cv-10564   Bauman et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
397   2:13-cv-10690   Hyatt v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
398   2:13-cv-10743   Maxwell et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
399   2:13-cv-11158   Baskette et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
400   2:13-cv-11278   Ivy et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
401   2:13-cv-11282   Nordmeyer v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
402   2:13-cv-11286   Knowles v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
403   2:13-cv-11317   Hernandez v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
404   2:13-cv-11319   Porto v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
405   2:13-cv-11321   Simmons et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
406   2:13-cv-11322   Arciniega v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
407   2:13-cv-11329   Donnelly et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
408   2:13-cv-11331   Blanks v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 18 of 94 PageID #: 58
                                               EXHIBIT A

      Civil Action No. Case Style                                          MDL Case Flag
409   2:13-cv-11332   Poling et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
410   2:13-cv-11334   Rossetti et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
411   2:13-cv-11337   Menchio v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
412   2:13-cv-11339   Bertelson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
413   2:13-cv-11340   Lambert v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
414   2:13-cv-11354   Caringola v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
415   2:13-cv-11398   Burns v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
416   2:13-cv-11400   Stewart et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
417   2:13-cv-11405   McCracken et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
418   2:13-cv-11660   Reed v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
419   2:13-cv-11667   Vinson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
420   2:13-cv-11735   Hyatt v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
421   2:13-cv-11736   Martin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
422   2:13-cv-11739   Thompson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
423   2:13-cv-11792   George et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
424   2:13-cv-11796   Rosales et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
425   2:13-cv-11801   Verdi et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
426   2:13-cv-11805   Putz et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
427   2:13-cv-11871   Mcbride et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
                                                                                  MDL AMS INACTIVE,
428   2:13-cv-11895   Lucas v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
                                                                                  MDL BOSTON INACTIVE,
429   2:13-cv-11908   Horvath v. Boston Scientific Corporation et al       2326   ETHICON INACTIVE
430   2:13-cv-12004   Ruiz v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
431   2:13-cv-12065   Jernigan v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
432   2:13-cv-12100   Cain v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
433   2:13-cv-12118   Salerno et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
434   2:13-cv-12196   Freeman et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
435   2:13-cv-12199   Flanders et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
                                                                                  MDL BARD INACTIVE,
436   2:13-cv-12289   Woodrome v. Boston Scientific Corporation et al      2326   BOSTON INACTIVE
437   2:13-cv-12326   Beckwith et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
438   2:13-cv-12401   De Silva v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
439   2:13-cv-12402   Hutchinson-Major v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
440   2:13-cv-12403   Ryan v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
441   2:13-cv-12471   Gatrell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
442   2:13-cv-12564   Turner v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
443   2:13-cv-12611   Hogan v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
444   2:13-cv-12624   Craig-Olson et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
445   2:13-cv-12631   Moreau et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                                                                                  MDL BOSTON INACTIVE,
446   2:13-cv-12721   Rodriguez v. Boston Scientific Corporation et al     2326   COLOPLAST INACTIVE
447   2:13-cv-12732   Stirling et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
448   2:13-cv-12738   Bates et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
449   2:13-cv-12739   Cairns et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
450   2:13-cv-12744   Cooter v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
451   2:13-cv-12745   Baker v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
452   2:13-cv-12748   Dibbern et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 19 of 94 PageID #: 59
                                                EXHIBIT A

      Civil Action No. Case Style                                             MDL Case Flag
453   2:13-cv-12758   Morrison et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
454   2:13-cv-12759   Klopfer et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
455   2:13-cv-12765   Harper v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
456   2:13-cv-12811   Hoffman et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
457   2:13-cv-12816   Garcia et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
458   2:13-cv-12858   Cronin et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
459   2:13-cv-12986   Jackson et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
460   2:13-cv-12992   Levinson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
461   2:13-cv-13065   Simpson et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
462   2:13-cv-13440   Taylor v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
463   2:13-cv-13446   Atkinson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
464   2:13-cv-13447   Brogdon v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
465   2:13-cv-13450   Harvey-Anderson v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
466   2:13-cv-13521   Hill et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
467   2:13-cv-13524   Quales v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
468   2:13-cv-13543   Fowler v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
469   2:13-cv-13545   Humphrey et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
470   2:13-cv-13560   Pasillas et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
471   2:13-cv-13569   Strubel et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
472   2:13-cv-13596   Polk et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
473   2:13-cv-13597   Little v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
474   2:13-cv-13603   Chandler v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
475   2:13-cv-13628   Lents v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
476   2:13-cv-13632   Vanderway v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
477   2:13-cv-13660   Schuman et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
478   2:13-cv-13661   Mendoza et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
479   2:13-cv-13718   Capel et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
480   2:13-cv-13719   Andress et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
481   2:13-cv-13721   Hampel v. Boston Scientific Corporation et al           2326   COLOPLAST INACTIVE
482   2:13-cv-13758   Finley et al v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
483   2:13-cv-13924   Rider v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
484   2:13-cv-13933   Juckett v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
485   2:13-cv-13934   Wilson et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
486   2:13-cv-13936   Frazee et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
487   2:13-cv-13937   Speer et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
488   2:13-cv-13938   Barclay et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
489   2:13-cv-13939   Nevarez et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
490   2:13-cv-13954   Graves et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
491   2:13-cv-14027   Lovin et al v. Boston Scientific Corporation et al      2326   BOSTON INACTIVE
492   2:13-cv-14058   Wilkins v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
493   2:13-cv-14110   Rueda et al v. Boston Scientific Corporation et al      2326   BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
494   2:13-cv-14131   Spurlock et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
495   2:13-cv-14172   Atilano et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
496   2:13-cv-14186   Perez v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 20 of 94 PageID #: 60
                                               EXHIBIT A

      Civil Action No. Case Style                                            MDL Case Flag
497   2:13-cv-14227   Coleman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
498   2:13-cv-14232   Vanhoy et al v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
499   2:13-cv-14257   Rios et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
500   2:13-cv-14260   Dawson et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
501   2:13-cv-14287   Wagner et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
502   2:13-cv-14401   Murphy et al v. Coloplast Corp.                        2326   MDL COLOPLAST INACTIVE
503   2:13-cv-14489   Millenbine et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
                      Manzanares et al v. Boston Scientific Corporation et          MDL BOSTON INACTIVE,
504   2:13-cv-14534   al                                                     2326   COLOPLAST INACTIVE
505   2:13-cv-14549   Harvey v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
506   2:13-cv-14552   Maddox v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
507   2:13-cv-14554   Matti v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
508   2:13-cv-14598   Wireman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
509   2:13-cv-14604   Adams et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
510   2:13-cv-14671   Comer et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
511   2:13-cv-14770   Biggers et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
512   2:13-cv-14772   Budkis et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
513   2:13-cv-14776   Gilbreth v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
514   2:13-cv-14808   Miller et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
515   2:13-cv-14830   Steinbruegge v. Boston Scientific Corporation et al    2326   COLOPLAST INACTIVE
516   2:13-cv-14871   Dyer v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
517   2:13-cv-14896   Pentico v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
518   2:13-cv-15047   Dumas et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
519   2:13-cv-15051   Bushway v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
520   2:13-cv-15213   Holmes et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
521   2:13-cv-15219   Ostroski v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
522   2:13-cv-15225   Upchurch et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
523   2:13-cv-15269   Hand et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                    MDL AMS INACTIVE,
524   2:13-cv-15273   Webb v. Boston Scientific Corporation et al            2326   BOSTON INACTIVE
525   2:13-cv-15274   Gretzinger v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
526   2:13-cv-15276   Hamilton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
527   2:13-cv-15279   Hendrix v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
528   2:13-cv-15281   Hernandez v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
529   2:13-cv-15283   Tallack v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
530   2:13-cv-15295   Bratlund v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
531   2:13-cv-15318   Rosga v. Boston Scientific Corporation et al           2326   COLOPLAST INACTIVE
532   2:13-cv-15356   Boland v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
533   2:13-cv-15359   Delp et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
534   2:13-cv-15370   Meadows et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
535   2:13-cv-15402   Torregano v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
536   2:13-cv-15461   Thomas v. Boston Scientific Corporation et al          2326   MDL BOSTON INACTIVE
537   2:13-cv-15525   Flores et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
538   2:13-cv-15554   Stewart v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 21 of 94 PageID #: 61
                                               EXHIBIT A

      Civil Action No. Case Style                                        MDL Case Flag
539   2:13-cv-15637   McLeod et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
540   2:13-cv-15694   Ebert et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
541   2:13-cv-15816   Sandner v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
542   2:13-cv-15827   Dunavin v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
543   2:13-cv-15832   Castro et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
544   2:13-cv-15919   Gooden et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
545   2:13-cv-15920   Gray et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
546   2:13-cv-15928   Carlson et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
547   2:13-cv-15929   Hunter et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
548   2:13-cv-15930   Terry et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
                                                                                MDL BARD INACTIVE,
549   2:13-cv-16031   Milton v. Boston Scientific Corporation et al      2326   BOSTON INACTIVE
550   2:13-cv-16037   Price v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
551   2:13-cv-16062   Brophy et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
552   2:13-cv-16078   Johnson et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
553   2:13-cv-16080   Parrish v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
554   2:13-cv-16110   Webb et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
555   2:13-cv-16211   Gardner et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
556   2:13-cv-16229   Maria v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
557   2:13-cv-16233   Martin v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
558   2:13-cv-16247   Schelkanova v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
559   2:13-cv-16250   Prosser v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
560   2:13-cv-16295   Bray v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
561   2:13-cv-16298   Tompkins et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
562   2:13-cv-16387   Cantu v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
563   2:13-cv-16434   Hyland v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
564   2:13-cv-16482   Rockhold v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
565   2:13-cv-16505   Venegas v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
566   2:13-cv-16506   Stokes v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
567   2:13-cv-16565   Babb et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
568   2:13-cv-16566   Barker et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
569   2:13-cv-16567   Culver v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
570   2:13-cv-16568   Current et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
571   2:13-cv-16569   Duran et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
572   2:13-cv-16570   Glass v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
573   2:13-cv-16571   Henderson et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
574   2:13-cv-16573   Jarvis et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
575   2:13-cv-16575   Meyers et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
576   2:13-cv-16576   Montgomery v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
577   2:13-cv-16578   Phillips et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
578   2:13-cv-16579   Rigby v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
579   2:13-cv-16581   Stegall et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
580   2:13-cv-16582   Theroux et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
581   2:13-cv-16584   Williams et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
582   2:13-cv-16585   Sagona v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
583   2:13-cv-16586   Smithson v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
584   2:13-cv-16632   Rapowitz v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
585   2:13-cv-16716   Dixon et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 22 of 94 PageID #: 62
                                               EXHIBIT A

      Civil Action No. Case Style                                            MDL Case Flag
586   2:13-cv-16734   Torrey et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
587   2:13-cv-16739   Eauslin et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
588   2:13-cv-16744   Holt v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
589   2:13-cv-16745   Knight-Dantin et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
590   2:13-cv-16746   Lancaster et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
591   2:13-cv-16756   Nordquist et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
592   2:13-cv-16764   Martin v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
593   2:13-cv-16787   Torres v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
594   2:13-cv-16788   West et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
595   2:13-cv-16792   Alsadi v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
596   2:13-cv-16796   Carr v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
597   2:13-cv-16797   Madore v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
598   2:13-cv-16799   McAlister v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
599   2:13-cv-16803   Thurston v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
600   2:13-cv-16805   Willingham v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
601   2:13-cv-16839   Stiles v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
602   2:13-cv-16844   Latta et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
603   2:13-cv-16901   Tatarevich v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
604   2:13-cv-16905   Gladfelter et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
605   2:13-cv-16923   Whaley et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
606   2:13-cv-16930   Wilkinson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
607   2:13-cv-16962   Dahl et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
608   2:13-cv-16980   Washington v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
609   2:13-cv-16996   Glasse v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
610   2:13-cv-17089   Rogers v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
611   2:13-cv-17097   Rose v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
612   2:13-cv-17108   Higgins v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
613   2:13-cv-17121   Pelletier v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
614   2:13-cv-17122   Solis v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
615   2:13-cv-17220   Voss et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
616   2:13-cv-17387   Beck et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
617   2:13-cv-17415   Scott et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
618   2:13-cv-17431   Williams et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
619   2:13-cv-17508   Gallion et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
620   2:13-cv-17509   Cox v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
621   2:13-cv-17510   Brito et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
622   2:13-cv-17518   Grossell et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
623   2:13-cv-17521   Kellogg v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
624   2:13-cv-17524   Bishop v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
625   2:13-cv-17527   Bearden et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
626   2:13-cv-17585   Landeros v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
627   2:13-cv-17623   Kutschke v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
628   2:13-cv-17624   Webster et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
629   2:13-cv-17659   Druge et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
630   2:13-cv-17661   Brandenburg v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
631   2:13-cv-17753   Byrum et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
632   2:13-cv-17784   Johnson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
633   2:13-cv-17798   Pittman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 23 of 94 PageID #: 63
                                               EXHIBIT A

      Civil Action No. Case Style                                            MDL Case Flag
634   2:13-cv-17958   Smith et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
635   2:13-cv-17959   Yokley et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
636   2:13-cv-18010   Adkins v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
637   2:13-cv-18011   Payne et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
638   2:13-cv-18013   Eslick v. Boston Scientific Corporation et al          2326   ETHICON INACTIVE
639   2:13-cv-18014   Evans v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
640   2:13-cv-18024   Gordy v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
641   2:13-cv-18029   Perry v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
642   2:13-cv-18032   Sigmon v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
643   2:13-cv-18044   Stratton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
644   2:13-cv-18046   Swanson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
645   2:13-cv-18049   Taylor v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
646   2:13-cv-18052   Thomas v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
647   2:13-cv-18054   Tweedy v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
648   2:13-cv-18096   McDermott v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
649   2:13-cv-18156   May et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
                      McWilliams et al v. Boston Scientific Corporation et          MDL BARD INACTIVE,
650   2:13-cv-18174   al                                                     2326   BOSTON INACTIVE
651   2:13-cv-18208   Blair v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
652   2:13-cv-18268   Foreman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
653   2:13-cv-18286   Battles et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
654   2:13-cv-18288   Brunson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
655   2:13-cv-18290   Espinoza et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
656   2:13-cv-18291   Gans v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
657   2:13-cv-18292   Godsey v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
658   2:13-cv-18294   Rose et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
659   2:13-cv-18297   Mackey v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
660   2:13-cv-18300   Whiteley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
661   2:13-cv-18301   Martin v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
662   2:13-cv-18353   Alvarez v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
663   2:13-cv-18357   Johnson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
664   2:13-cv-18358   Mustard et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
665   2:13-cv-18359   Ray et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
666   2:13-cv-18360   Strong et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
667   2:13-cv-18382   Hunter v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
668   2:13-cv-18482   Leclaire v. Boston Scientific Corporation et al        2326   ETHICON INACTIVE
669   2:13-cv-18512   Radcliffe et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
670   2:13-cv-18514   Reel v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
671   2:13-cv-18517   Smith et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
672   2:13-cv-18541   Mandrake v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
673   2:13-cv-18542   Wilson v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
674   2:13-cv-18602   Chapman et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
675   2:13-cv-18604   English v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
676   2:13-cv-18606   Lesnick v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
677   2:13-cv-18608   McGregor et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
678   2:13-cv-18682   McConnell et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 24 of 94 PageID #: 64
                                                EXHIBIT A

      Civil Action No. Case Style                                           MDL Case Flag
679   2:13-cv-18685   Gearhart et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
680   2:13-cv-18690   Whitworth v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
681   2:13-cv-18695   Germain et al v. Coloplast Corp.                      2326   MDL COLOPLAST INACTIVE
682   2:13-cv-18701   Reid et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
683   2:13-cv-18731   Gibson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
684   2:13-cv-18737   Hatfield et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
685   2:13-cv-18795   Montgomery v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
686   2:13-cv-18807   Mobley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
687   2:13-cv-18813   House v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
688   2:13-cv-18821   Dunn et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
689   2:13-cv-18826   Thorpe v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
690   2:13-cv-18827   Morgan et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
691   2:13-cv-18848   Ward v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
692   2:13-cv-18879   Cubias et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
693   2:13-cv-18882   Deseno v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
694   2:13-cv-18896   Godwin v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
695   2:13-cv-18953   Lapins et al v. Boston Scientific Corporation et al   2326   COLOPLAST INACTIVE
696   2:13-cv-19034   Hodge et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
697   2:13-cv-19051   Greth et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
698   2:13-cv-19421   Kelley et al v. Boston Scientific Corporation         2326   COLOPLAST INACTIVE
699   2:13-cv-19438   Osti et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
700   2:13-cv-19488   Allen v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
701   2:13-cv-19502   Phillips v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
702   2:13-cv-19521   Kogler v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
703   2:13-cv-19546   Cavazos v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
704   2:13-cv-19554   Stewart et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
705   2:13-cv-19558   Hays et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
706   2:13-cv-19599   Brough et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
707   2:13-cv-19623   Rose et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
708   2:13-cv-19630   Xayasaeng v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
709   2:13-cv-19655   Padilla-Leon v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
710   2:13-cv-19670   Vincent v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
711   2:13-cv-19675   Booth et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
712   2:13-cv-19689   Gibson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
713   2:13-cv-19697   Williams v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
714   2:13-cv-19703   Kelough v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
715   2:13-cv-19704   Sutton v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
716   2:13-cv-19714   Dunekacke v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                   MDL AMS INACTIVE,
717   2:13-cv-19740   Wright v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
718   2:13-cv-19741   Montrond v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
719   2:13-cv-19745   Orgeron v. Boston Scientific Corporation et al        2326   ETHICON INACTIVE
720   2:13-cv-19747   Hollcroft et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 25 of 94 PageID #: 65
                                               EXHIBIT A

      Civil Action No. Case Style                                          MDL Case Flag
                                                                                  MDL BOSTON INACTIVE,
721   2:13-cv-19748   Pickens v. Boston Scientific Corporation et al       2326   ETHICON INACTIVE
722   2:13-cv-19779   Snell v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
723   2:13-cv-19839   Lopez et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
724   2:13-cv-19881   Tagle v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
725   2:13-cv-19942   Rodriguez et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
726   2:13-cv-19981   Ball et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
727   2:13-cv-19984   Wise et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
728   2:13-cv-20037   Dalton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
729   2:13-cv-20054   Goodell et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
730   2:13-cv-20061   Coffey v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
731   2:13-cv-20066   Wallace et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
732   2:13-cv-20084   Newman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
733   2:13-cv-20096   Holguin et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
734   2:13-cv-20133   Littlejohn et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
735   2:13-cv-20158   Lindenmuth et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
736   2:13-cv-20238   Barrow v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
737   2:13-cv-20239   Copley et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
738   2:13-cv-20241   Hines v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
739   2:13-cv-20245   Rose et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
740   2:13-cv-20267   Sparks v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
741   2:13-cv-20298   Brown v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
742   2:13-cv-20331   Smith et al v. Johnson & Johnson et al               2326   MDL ETHICON INACTIVE
743   2:13-cv-20380   Robinson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
744   2:13-cv-20388   Lindenlaub v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
745   2:13-cv-20433   Benningfield et al v. Johnson & Johnson et al        2326   MDL ETHICON INACTIVE
746   2:13-cv-20437   Stewart v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
747   2:13-cv-20454   Cody v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
748   2:13-cv-20460   Petty et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
749   2:13-cv-20559   Langston v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
750   2:13-cv-20587   Smith v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
751   2:13-cv-20589   Peters v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
752   2:13-cv-20590   Sellers v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
753   2:13-cv-20725   Aristizabal et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
754   2:13-cv-20727   Boise v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
755   2:13-cv-20730   Chandler v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
756   2:13-cv-20732   Curry et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
757   2:13-cv-20733   Gutierrez et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
758   2:13-cv-20769   Ely et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
759   2:13-cv-20800   Crawford v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
760   2:13-cv-20801   Cantrell et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
761   2:13-cv-20802   Breedlove v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
762   2:13-cv-20803   Bragg v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
763   2:13-cv-20810   Dempsey v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
764   2:13-cv-20895   Craswford et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
765   2:13-cv-20985   McMullin et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
766   2:13-cv-20986   Mendez v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
767   2:13-cv-20992   Oney et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 26 of 94 PageID #: 66
                                               EXHIBIT A

      Civil Action No. Case Style                                            MDL Case Flag
768   2:13-cv-21002   Williams v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
769   2:13-cv-21074   Clark v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
770   2:13-cv-21095   Laundrie v. Boston Scientific Corporation et al        2326   MDL BOSTON INACTIVE
771   2:13-cv-21205   Peterson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
772   2:13-cv-21220   Tienda et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
773   2:13-cv-21221   Weaver et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
774   2:13-cv-21232   Bradham et al v. Boston Scientific Corporation et al   2326   MDL BOSTON INACTIVE
775   2:13-cv-21250   Wiedemeyer v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
776   2:13-cv-21254   Rando et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
777   2:13-cv-21284   Roth v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
778   2:13-cv-21328   Ketchum et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
779   2:13-cv-21343   Hendricks v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
780   2:13-cv-21408   Windham et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
781   2:13-cv-21414   Martin v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
782   2:13-cv-21471   Hill v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
783   2:13-cv-21473   Crawford v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
784   2:13-cv-21487   Bell et al v. Boston Scientific Corporation et al      2326   COLOPLAST INACTIVE
785   2:13-cv-21514   Schuermann et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
786   2:13-cv-21627   Pilley et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
787   2:13-cv-21633   Conerly-Wall et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
788   2:13-cv-21641   Hassell et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
789   2:13-cv-21675   Ward et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
790   2:13-cv-21720   Barnhill v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
791   2:13-cv-21721   Struggs v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
792   2:13-cv-21723   Ronimous et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
793   2:13-cv-21734   Logsdon et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
794   2:13-cv-21738   Thompson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
795   2:13-cv-21750   Six et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
796   2:13-cv-21771   Rasco v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
797   2:13-cv-21772   Davis et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
798   2:13-cv-21774   Copeland v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
799   2:13-cv-21776   Ford et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
800   2:13-cv-21778   Anderson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
801   2:13-cv-21779   Sink v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
802   2:13-cv-21780   Gatewood v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
803   2:13-cv-21781   Andryewski et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
804   2:13-cv-21782   Barnes et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
805   2:13-cv-21793   Stimer et al v. Boston Scientific Corp.                2326   MDL BOSTON INACTIVE
806   2:13-cv-21807   Harper et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
807   2:13-cv-21809   Parks et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
808   2:13-cv-21829   Fortune v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
809   2:13-cv-21831   Metzler et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
810   2:13-cv-21843   Bush et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
811   2:13-cv-21851   Coulter et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
812   2:13-cv-21853   Cox v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
813   2:13-cv-21856   Edwards v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 27 of 94 PageID #: 67
                                               EXHIBIT A

      Civil Action No. Case Style                                            MDL Case Flag
                                                                                    MDL BARD INACTIVE,
814   2:13-cv-21857   Goodman et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
815   2:13-cv-21860   Jimerson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
816   2:13-cv-21888   Reeves v. Boston Scientific et al                      2326   MDL BOSTON INACTIVE
817   2:13-cv-22104   Duvall v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
818   2:13-cv-22106   Perron et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
819   2:13-cv-22109   Brandt et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
820   2:13-cv-22132   Niehaus v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
821   2:13-cv-22147   Ferris v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
822   2:13-cv-22261   Finke v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
823   2:13-cv-22326   Rodriguez et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
824   2:13-cv-22330   Cole-Muchnick v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
825   2:13-cv-22413   Wilson et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
826   2:13-cv-22507   Kruczek v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
827   2:13-cv-22717   McGregor et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
828   2:13-cv-22761   Keene et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
829   2:13-cv-22795   Ledford et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
830   2:13-cv-22820   Ranshaw et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
831   2:13-cv-22824   McArdle v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
832   2:13-cv-22844   Urban et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
833   2:13-cv-22932   Acoya et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
834   2:13-cv-22943   Ballerino v. Johnson & Johnson et al                   2326   MDL ETHICON INACTIVE
835   2:13-cv-22981   Martin et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
836   2:13-cv-23008   Allen et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
837   2:13-cv-23026   Anderson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
838   2:13-cv-23032   Ashby v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
839   2:13-cv-23224   Alphabet et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
840   2:13-cv-23233   Salmon et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
841   2:13-cv-23254   Horton v. Boston Scientific Corporation et al          2326   ETHICON INACTIVE
842   2:13-cv-23262   Sansom et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
843   2:13-cv-23286   Bailey et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
844   2:13-cv-23287   Longhurst v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
845   2:13-cv-23341   Choate et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
846   2:13-cv-23385   Stubbs v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
847   2:13-cv-23386   Cornwell v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
848   2:13-cv-23387   Santi et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
849   2:13-cv-23423   Lowe v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
850   2:13-cv-23517   Weber et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
851   2:13-cv-23661   Denning et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
852   2:13-cv-23662   Fischer v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
853   2:13-cv-23665   Walley v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
854   2:13-cv-23687   Leonardi et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
855   2:13-cv-23688   Kilzer v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
856   2:13-cv-23690   West v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
857   2:13-cv-23694   Keyes et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
858   2:13-cv-23739   Emke v. Boston Scientific Corporation et al            2326   ETHICON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 28 of 94 PageID #: 68
                                               EXHIBIT A

      Civil Action No. Case Style                                         MDL Case Flag
859   2:13-cv-23788   Hernandez et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
860   2:13-cv-23791   Bird v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
861   2:13-cv-23797   Bleckler v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
862   2:13-cv-23844   Dunn v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
863   2:13-cv-23845   Dunn v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
864   2:13-cv-23949   Ray et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
865   2:13-cv-23950   Salazar v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
866   2:13-cv-23951   Cartwright et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
867   2:13-cv-23952   Parks v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
868   2:13-cv-23953   Monge v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
869   2:13-cv-23954   Thompson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
870   2:13-cv-23955   Davis v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
871   2:13-cv-23956   Valencia et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
872   2:13-cv-23957   Oberdier et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
873   2:13-cv-23958   Novella v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
874   2:13-cv-24059   Harker v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
875   2:13-cv-24086   Biesemeyer v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
876   2:13-cv-24098   Davidson et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
877   2:13-cv-24182   Avery v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
878   2:13-cv-24224   Freeze v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
879   2:13-cv-24269   Austin v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
880   2:13-cv-24270   Chaplin v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                 MDL BARD INACTIVE,
881   2:13-cv-24278   Gay et al v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
882   2:13-cv-24290   Crance v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
883   2:13-cv-24324   Boyter et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
884   2:13-cv-24326   Bruce v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
885   2:13-cv-24329   Hicks v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
886   2:13-cv-24331   Roe v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
887   2:13-cv-24353   Crawford-Clark v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
888   2:13-cv-24355   Lowenthal et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
889   2:13-cv-24396   Carriger v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
890   2:13-cv-24426   Potts v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
891   2:13-cv-24663   Antley v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
892   2:13-cv-24664   Thomas v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
893   2:13-cv-24665   Cates et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
894   2:13-cv-24666   Rocha-Sordyl v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
895   2:13-cv-24854   Mooney v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
896   2:13-cv-24871   Stone et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
897   2:13-cv-25007   Johnston v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
898   2:13-cv-25009   Hudson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
899   2:13-cv-25010   Peak et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
900   2:13-cv-25044   Hardee et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
901   2:13-cv-25071   Waldren v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
902   2:13-cv-25091   Darden v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
903   2:13-cv-25092   Charles et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
904   2:13-cv-25096   Glick v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
905   2:13-cv-25098   Groves v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 29 of 94 PageID #: 69
                                               EXHIBIT A

      Civil Action No. Case Style                                           MDL Case Flag
906   2:13-cv-25101   Keasler v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
907   2:13-cv-25106   Krider v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
908   2:13-cv-25109   LaVaughn v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
909   2:13-cv-25115   Moore v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
910   2:13-cv-25324   Mena et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
911   2:13-cv-25414   Pezzi v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
912   2:13-cv-25596   Bellon v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
913   2:13-cv-25597   Weatherford et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
914   2:13-cv-25598   Emmons et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
915   2:13-cv-25599   Hughes et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
916   2:13-cv-25600   Champlin et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
917   2:13-cv-25602   LeMaire v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
918   2:13-cv-25603   Lovell et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
919   2:13-cv-25605   Robbins v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
920   2:13-cv-25658   Chorette et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
921   2:13-cv-25669   Lacey v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
922   2:13-cv-25744   Bellott et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
923   2:13-cv-25746   Sanders v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
924   2:13-cv-25748   McAfee et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
925   2:13-cv-25749   Rodriguez v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
926   2:13-cv-25782   Perez v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
927   2:13-cv-25810   Ferguson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
928   2:13-cv-25811   Skaggs v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
929   2:13-cv-25849   Oody v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
930   2:13-cv-25851   Peacock v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
931   2:13-cv-25855   Redman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
932   2:13-cv-25866   Bauer v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
933   2:13-cv-25869   Coomer v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
934   2:13-cv-25940   Fidel et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
935   2:13-cv-25941   Lofty v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
936   2:13-cv-25943   Garton-Havel et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
937   2:13-cv-25977   Garriott v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
938   2:13-cv-26001   Denny v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
939   2:13-cv-26018   Fox v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
940   2:13-cv-26028   Messer et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
941   2:13-cv-26081   Jackson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
942   2:13-cv-26137   Anderson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
943   2:13-cv-26207   Czarny et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
944   2:13-cv-26230   Sanders v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
945   2:13-cv-26243   Stewart et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
946   2:13-cv-26245   Carstens v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
947   2:13-cv-26281   Brown v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
948   2:13-cv-26282   St. John v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
949   2:13-cv-26283   Raper et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
950   2:13-cv-26295   Cline v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
951   2:13-cv-26303   Williams et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
952   2:13-cv-26309   Gonsalves et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
953   2:13-cv-26330   Washensesky v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
          Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 30 of 94 PageID #: 70
                                               EXHIBIT A

      Civil Action No. Case Style                                         MDL Case Flag
954   2:13-cv-26343   Cox v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
955   2:13-cv-26346   Smith et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
956   2:13-cv-26402   Brown v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
957   2:13-cv-26424   Vega v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
958   2:13-cv-26465   Sherman v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
959   2:13-cv-26466   McCullough et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
960   2:13-cv-26468   Feldman v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
961   2:13-cv-26470   Monge v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
962   2:13-cv-26472   Quillen v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
963   2:13-cv-26473   Rodgers et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
964   2:13-cv-26503   Woessner v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
965   2:13-cv-26513   Kracht et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
966   2:13-cv-26615   Septer v. Johnson & Johnson et al                   2326   MDL ETHICON INACTIVE
967   2:13-cv-26679   Mills v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
968   2:13-cv-26849   Furr et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
969   2:13-cv-26865   Green et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
970   2:13-cv-26958   Wishon et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
971   2:13-cv-26962   Gilliland et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
972   2:13-cv-27003   Bach v. Boston Scientific Corporation et al         2326   COLOPLAST INACTIVE
973   2:13-cv-27036   Phelan v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
974   2:13-cv-27063   Roberson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
975   2:13-cv-27180   Revels-Glick v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
976   2:13-cv-27188   Lincks et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
977   2:13-cv-27287   Walkine et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
978   2:13-cv-27355   De Maio et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
979   2:13-cv-27458   Fisher et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
980   2:13-cv-27476   Link v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
981   2:13-cv-27479   Candido v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
982   2:13-cv-27593   Barnes et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
983   2:13-cv-27623   Anderson et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
984   2:13-cv-27656   Lemmons v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
985   2:13-cv-27693   Spears v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
986   2:13-cv-27702   Wolf v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
987   2:13-cv-27718   Houk v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
988   2:13-cv-27732   Kral v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
989   2:13-cv-27801   Jones et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
990   2:13-cv-27802   Gonzalez et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
991   2:13-cv-27806   Lander et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
992   2:13-cv-27809   Smith et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
993   2:13-cv-27833   DeNezza v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                 MDL AMS INACTIVE,
994   2:13-cv-27899   Lail v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
995   2:13-cv-27912   Hanlon et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
996   2:13-cv-27913   Pence et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
997   2:13-cv-27914   Teaster v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
998   2:13-cv-27915   Crumpton et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
999   2:13-cv-27997   Begaye et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 31 of 94 PageID #: 71
                                                 EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
1000   2:13-cv-27999   Nantelle v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1001   2:13-cv-28031   Baldwin et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1002   2:13-cv-28033   Tavender v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
1003   2:13-cv-28041   Peters v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1004   2:13-cv-28051   Scarlett v. Boston Scientific Corporation et al       2326   ETHICON INACTIVE
1005   2:13-cv-28096   Mientkiewicz v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1006   2:13-cv-28167   Macias et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1007   2:13-cv-28234   Wooldridge v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1008   2:13-cv-28347   Long et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1009   2:13-cv-28373   Myers v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1010   2:13-cv-28374   Bovio v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1011   2:13-cv-28375   Torres et al v. Boston Scientific Corporation et al   2326   COLOPLAST INACTIVE
1012   2:13-cv-28387   Mayfield v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1013   2:13-cv-28392   Farris v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1014   2:13-cv-28396   Masia et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1015   2:13-cv-28403   Banaszak et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1016   2:13-cv-28408   Diop v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1017   2:13-cv-28413   McMahan et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1018   2:13-cv-28418   Landry et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1019   2:13-cv-28478   Huerta et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1020   2:13-cv-28513   Huckby et al v. Johnson & Johnson et al               2326   MDL ETHICON INACTIVE
1021   2:13-cv-28519   McKeehan v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1022   2:13-cv-28684   Hanson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1023   2:13-cv-28696   Davidson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1024   2:13-cv-28698   Gregg et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1025   2:13-cv-28700   Beezley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1026   2:13-cv-28730   Bolen et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1027   2:13-cv-28731   Cauthen-Deason et al v. Boston Scientific             2326   MDL BOSTON INACTIVE
1028   2:13-cv-28732   Gehle et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1029   2:13-cv-28733   Martinetti et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1030   2:13-cv-28740   Poss et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                    MDL AMS INACTIVE,
1031   2:13-cv-28783   Terry et al v. Boston Scientific Corporation          2326   BOSTON INACTIVE
1032   2:13-cv-28787   Holland v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1033   2:13-cv-28788   Patton v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1034   2:13-cv-28852   Ducello et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1035   2:13-cv-28990   Bellucco v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1036   2:13-cv-29015   Avila-Aponte v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1037   2:13-cv-29087   Veon et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1038   2:13-cv-29121   Reihl et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1039   2:13-cv-29192   Rogers et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1040   2:13-cv-29216   Mendez et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1041   2:13-cv-29223   Mixon et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1042   2:13-cv-29273   Box et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1043   2:13-cv-29322   Ecker v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 32 of 94 PageID #: 72
                                                 EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
1044   2:13-cv-29323   Avnes et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1045   2:13-cv-29324   Fisher et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1046   2:13-cv-29325   Maynard v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1047   2:13-cv-29329   Newcomer v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                      MDL AMS INACTIVE,
1048   2:13-cv-29333   Thomas v. Boston Scientific Corporation et al           2326   BOSTON INACTIVE
1049   2:13-cv-29334   Howe v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1050   2:13-cv-29337   Werner et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1051   2:13-cv-29342   Zuniga v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1052   2:13-cv-29346   Dugle v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1053   2:13-cv-29353   Miller v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1054   2:13-cv-29354   Conner et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1055   2:13-cv-29356   Moore et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1056   2:13-cv-29357   Gayle v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1057   2:13-cv-29370   Uzarski v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1058   2:13-cv-29385   Toler et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1059   2:13-cv-29386   Watson et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1060   2:13-cv-29388   York v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1061   2:13-cv-29392   Yoshida v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1062   2:13-cv-29395   Lewis v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1063   2:13-cv-29434   Hubbard et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1064   2:13-cv-29436   Linton et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1065   2:13-cv-29438   Espiritu et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1066   2:13-cv-29440   Smouse et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1067   2:13-cv-29442   Luarte et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1068   2:13-cv-29444   Grajko v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1069   2:13-cv-29445   Dean v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1070   2:13-cv-29446   Morris v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1071   2:13-cv-29447   Troyer v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1072   2:13-cv-29448   Trivett v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1073   2:13-cv-29449   Morris v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1074   2:13-cv-29531   Koone v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1075   2:13-cv-29637   Rogers et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1076   2:13-cv-29640   Acosta v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1077   2:13-cv-29642   Hamilton v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1078   2:13-cv-29648   Harris v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1079   2:13-cv-29712   Brunette et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1080   2:13-cv-29733   Spencer-Austin et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1081   2:13-cv-29813   Statham et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1082   2:13-cv-29863   Simmons et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1083   2:13-cv-29866   Tucker v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
1084   2:13-cv-29874   Phillips v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
1085   2:13-cv-29875   Branham v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1086   2:13-cv-29877   Sylvia et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1087   2:13-cv-29887   Lavarnway et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1088   2:13-cv-29890   Laycock v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1089   2:13-cv-29991   Jackson v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 33 of 94 PageID #: 73
                                                EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
1090   2:13-cv-30037   Price v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1091   2:13-cv-30043   Danowski v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1092   2:13-cv-30045   Cieslak et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1093   2:13-cv-30085   Tanksley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1094   2:13-cv-30086   Riewer v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1095   2:13-cv-30087   Baldwin v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1096   2:13-cv-30088   Bennett v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1097   2:13-cv-30090   Brenchley et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1098   2:13-cv-30091   Raxach v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1099   2:13-cv-30094   Galland v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
1100   2:13-cv-30187   Matney v. Boston Scientific Corporation et al           2326   ETHICON INACTIVE
1101   2:13-cv-30221   Bradford v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1102   2:13-cv-30250   Moss et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1103   2:13-cv-30379   Erickson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1104   2:13-cv-30390   Downing v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1105   2:13-cv-30412   Ewing v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1106   2:13-cv-30499   Williams v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1107   2:13-cv-30598   Rodgers et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1108   2:13-cv-30602   Schoenbaechler et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1109   2:13-cv-30604   Scott-Bregant et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1110   2:13-cv-30618   Dunsmore v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1111   2:13-cv-30620   Hall et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1112   2:13-cv-30621   Pilgrim v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1113   2:13-cv-30627   Parker et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1114   2:13-cv-30719   Finkelstein et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1115   2:13-cv-30769   Dorman v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1116   2:13-cv-30813   Guyse-Spitzer et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1117   2:13-cv-30817   Knispel-Whalen v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1118   2:13-cv-31062   Underwood v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1119   2:13-cv-31065   Pratt v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1120   2:13-cv-31072   Hopkins v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1121   2:13-cv-31073   Hughes v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1122   2:13-cv-31077   Sides et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1123   2:13-cv-31079   Thorne v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1124   2:13-cv-31177   Atkinson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1125   2:13-cv-31259   Johnson v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1126   2:13-cv-31275   Smith et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1127   2:13-cv-31277   Wilson v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1128   2:13-cv-31279   Rowland v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1129   2:13-cv-31280   Shade v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1130   2:13-cv-31337   Gogel v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1131   2:13-cv-31405   Sapp v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1132   2:13-cv-31416   Zweibohmer v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1133   2:13-cv-31544   van Dam v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1134   2:13-cv-31628   Repyneck v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1135   2:13-cv-31760   Castaneda et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1136   2:13-cv-31761   Gwitt v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 34 of 94 PageID #: 74
                                                 EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
1137   2:13-cv-31764   Mitchell et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1138   2:13-cv-31766   Haines v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1139   2:13-cv-31767   Hester et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1140   2:13-cv-31768   Kearsley et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1141   2:13-cv-31769   Holland v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1142   2:13-cv-31771   Flint et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1143   2:13-cv-31773   Koron v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1144   2:13-cv-31774   Cheek v. Boston Scientific Corporation et al          2326   ETHICON INACTIVE
1145   2:13-cv-31906   Jefferson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1146   2:13-cv-31913   Matteson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1147   2:13-cv-31942   Butler v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1148   2:13-cv-31944   Fedo et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1149   2:13-cv-31946   Flynn et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1150   2:13-cv-31947   Hyett v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1151   2:13-cv-31948   Klein v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1152   2:13-cv-31949   Leonard et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1153   2:13-cv-31951   Young et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1154   2:13-cv-31964   Savage v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1155   2:13-cv-31965   Renz v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1156   2:13-cv-31966   Mayorga v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1157   2:13-cv-31967   Trippeda v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1158   2:13-cv-31970   Loper v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1159   2:13-cv-31971   Reynosa v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1160   2:13-cv-31973   Pippin v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1161   2:13-cv-31974   Bulin v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1162   2:13-cv-31976   Musall v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1163   2:13-cv-32020   Ortega v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1164   2:13-cv-32057   Willms et al v. Boston Scientific Corporation et al   2326   COLOPLAST INACTIVE
1165   2:13-cv-32118   Perry et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1166   2:13-cv-32185   Sullivan v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1167   2:13-cv-32405   Torbett v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1168   2:13-cv-32421   Hutchins v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1169   2:13-cv-32504   White v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1170   2:13-cv-32517   Schwartz et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1171   2:13-cv-32524   Schonfeld et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1172   2:13-cv-32526   Williams v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1173   2:13-cv-32550   Dustman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1174   2:13-cv-32553   Myers et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1175   2:13-cv-32556   Ortiz v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1176   2:13-cv-32559   McGinnis v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1177   2:13-cv-32583   Morris v. Medventure Technology Corporation et al     2326   MDL BOSTON INACTIVE
1178   2:13-cv-32692   Terrell et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1179   2:13-cv-32727   Wilson et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
1180   2:13-cv-32780   Spelman et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1181   2:13-cv-32811   Johnson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 35 of 94 PageID #: 75
                                                 EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
1182   2:13-cv-32838   Argetsinger v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1183   2:13-cv-32840   Mose et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1184   2:13-cv-32841   Logan et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1185   2:13-cv-32867   Fitz-Gibbon v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1186   2:13-cv-32874   Black v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1187   2:13-cv-32887   Craig et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1188   2:13-cv-32965   Boone et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1189   2:13-cv-32968   Caldwell et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1190   2:13-cv-32975   Wyman et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1191   2:13-cv-32989   Moore v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1192   2:13-cv-32990   Quintanilla v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1193   2:13-cv-32991   Thompson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1194   2:13-cv-32992   Davis et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1195   2:13-cv-33101   Frisbie v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1196   2:13-cv-33154   Honeycutt et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1197   2:13-cv-33158   Allen v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1198   2:13-cv-33208   Hansen et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1199   2:13-cv-33220   Martin et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1200   2:13-cv-33238   Bodkin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1201   2:13-cv-33365   Wangler v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1202   2:13-cv-33383   Brooks v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1203   2:13-cv-33386   Downey et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1204   2:13-cv-33390   Heuring v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1205   2:13-cv-33396   McComas v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1206   2:13-cv-33421   Weaver v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1207   2:13-cv-33447   Peaks v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1208   2:13-cv-33490   Barton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1209   2:13-cv-33491   Doro v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1210   2:13-cv-33499   Lipford v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1211   2:13-cv-33501   Peden v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1212   2:13-cv-33504   Pugh v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1213   2:13-cv-33507   Craig et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1214   2:13-cv-33509   Cutler et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1215   2:13-cv-33511   Darter v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1216   2:13-cv-33517   Duggan v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1217   2:13-cv-33543   Cable v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1218   2:13-cv-33589   Gagne et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
1219   2:13-cv-33679   Klinefelter v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
1220   2:13-cv-33995   Marley et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1221   2:14-cv-00085   Coady et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1222   2:14-cv-00092   Schiebur v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1223   2:14-cv-00095   Ramey v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1224   2:14-cv-00096   Ferguson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1225   2:14-cv-00099   Langston et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1226   2:14-cv-00100   Castillo v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1227   2:14-cv-00103   Doyle et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1228   2:14-cv-00104   Williams et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 36 of 94 PageID #: 76
                                                 EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
1229   2:14-cv-00107   Schwamb v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1230   2:14-cv-00141   Field v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1231   2:14-cv-00405   Gilpin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1232   2:14-cv-00408   Hagen v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1233   2:14-cv-00409   Haggerty v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1234   2:14-cv-00412   Hernandez v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1235   2:14-cv-00428   Hendricks et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1236   2:14-cv-00429   Scogin et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1237   2:14-cv-00430   Roby et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1238   2:14-cv-00431   Adair et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1239   2:14-cv-00490   Balentine v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1240   2:14-cv-00491   Yeubanks v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1241   2:14-cv-00492   Fulkerson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1242   2:14-cv-00493   Pollina v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1243   2:14-cv-00505   Iles v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1244   2:14-cv-00573   Bossier et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
1245   2:14-cv-00590   Alcantara v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
1246   2:14-cv-00659   Davis v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1247   2:14-cv-00660   Panzarino v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1248   2:14-cv-00920   McDavid v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1249   2:14-cv-01234   Allen et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1250   2:14-cv-01277   Lancaster v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1251   2:14-cv-01390   Maxwell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1252   2:14-cv-01424   Goodwin et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1253   2:14-cv-01429   Street v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1254   2:14-cv-01435   Price v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1255   2:14-cv-01554   Olbera v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1256   2:14-cv-01763   Millenbine et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1257   2:14-cv-01792   Earp v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1258   2:14-cv-01801   Ballesteros et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1259   2:14-cv-01898   Cornwell v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1260   2:14-cv-02135   Truesdale v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1261   2:14-cv-02141   Lemons v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1262   2:14-cv-02148   Myhre v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1263   2:14-cv-02156   York v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1264   2:14-cv-02160   Brannon v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1265   2:14-cv-02167   Morgan-Self v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1266   2:14-cv-02170   Wesley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1267   2:14-cv-02174   Cole v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1268   2:14-cv-02178   Smith v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1269   2:14-cv-02232   Wood v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1270   2:14-cv-02248   Kirkland et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1271   2:14-cv-02269   Huddleston v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1272   2:14-cv-02714   Towne et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1273   2:14-cv-02785   Fehler v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1274   2:14-cv-02789   Russell et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1275   2:14-cv-02870   Navarro et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 37 of 94 PageID #: 77
                                                  EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
1276   2:14-cv-02983   Khan et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1277   2:14-cv-03004   Mouton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1278   2:14-cv-03131   Stutz v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1279   2:14-cv-03137   Worswick et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1280   2:14-cv-03431   Moriss v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1281   2:14-cv-03573   Patterson v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
1282   2:14-cv-03642   Hamm v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                   BOSTON INACTIVE,
1283   2:14-cv-03646   Patel et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
1284   2:14-cv-03731   Cantrell v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1285   2:14-cv-03766   Nichols v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1286   2:14-cv-03768   Gehring v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1287   2:14-cv-03769   Trueman v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1288   2:14-cv-03772   Velarde v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1289   2:14-cv-03774   Shea v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1290   2:14-cv-03777   Borcher v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1291   2:14-cv-03781   Newman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1292   2:14-cv-03783   Bearman v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1293   2:14-cv-03785   Beeler v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1294   2:14-cv-04166   Brown et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1295   2:14-cv-04169   Glesmann v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1296   2:14-cv-04441   Herrera v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1297   2:14-cv-04907   Lightbourn v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1298   2:14-cv-04910   Price v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1299   2:14-cv-04915   Freeman v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1300   2:14-cv-04918   Birth v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
1301   2:14-cv-04925   Loftlin v. Boston Scientific Corporation et al       2326   COLOPLAST INACTIVE
1302   2:14-cv-04930   Nolin v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1303   2:14-cv-04936   Day v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1304   2:14-cv-04938   Martin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
1305   2:14-cv-04971   Gennaccaro v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
1306   2:14-cv-05057   Voris v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1307   2:14-cv-05149   Nelson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1308   2:14-cv-05167   Lira et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1309   2:14-cv-05221   Lemonds v. Johnson & Johnson et al                   2326   MDL ETHICON INACTIVE
1310   2:14-cv-05223   Lucero et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1311   2:14-cv-05226   Lopez et al v. Johnson & Johnson et al               2326   MDL ETHICON INACTIVE
1312   2:14-cv-05410   Vasquez v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1313   2:14-cv-05424   Daffern et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
1314   2:14-cv-05425   Reyna v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
1315   2:14-cv-05429   Hilfiker v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1316   2:14-cv-05523   Beasley v. Johnson & Johnson et al                   2326   MDL ETHICON INACTIVE
1317   2:14-cv-05581   Charles et al v. Johnson & Johnson et al             2326   MDL ETHICON INACTIVE
1318   2:14-cv-05658   Lane v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1319   2:14-cv-05770   Forbes v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 38 of 94 PageID #: 78
                                                 EXHIBIT A

       Civil Action No. Case Style                                            MDL Case Flag
1320   2:14-cv-05773   Humphries v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1321   2:14-cv-05894   McFaddin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1322   2:14-cv-05927   Lamela v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1323   2:14-cv-05965   Adams et al v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
1324   2:14-cv-06030   Houpt et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1325   2:14-cv-06160   Lee et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1326   2:14-cv-06178   Hatfield et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1327   2:14-cv-06442   Clinton v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
1328   2:14-cv-06447   Mahurin et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1329   2:14-cv-06466   Fenton v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1330   2:14-cv-06473   Williams v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1331   2:14-cv-06564   Sturgill v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1332   2:14-cv-06569   Spencer v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1333   2:14-cv-06572   Throne v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1334   2:14-cv-06581   Zinski v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1335   2:14-cv-06690   Blanton v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1336   2:14-cv-06697   Gonzalez v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1337   2:14-cv-06719   Pitts v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1338   2:14-cv-06782   Larson v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
1339   2:14-cv-06788   Loftus et al v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1340   2:14-cv-06794   Navarro et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
1341   2:14-cv-06820   Studendorff v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1342   2:14-cv-06853   Heredia et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1343   2:14-cv-06866   Brannen et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
1344   2:14-cv-06882   Johnson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1345   2:14-cv-06897   Edgebretson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1346   2:14-cv-06915   Hilton et al v. Boston Scientific Corporation et al    2326   MDL BOSTON INACTIVE
1347   2:14-cv-07029   Bonds et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1348   2:14-cv-07047   Teague v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1349   2:14-cv-07050   Hawk et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1350   2:14-cv-07103   Claflin et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1351   2:14-cv-07405   Bell et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1352   2:14-cv-07421   Cobern v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1353   2:14-cv-07426   Easley v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1354   2:14-cv-07440   Henderson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1355   2:14-cv-07597   Pruetz v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1356   2:14-cv-07615   Thomas v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1357   2:14-cv-07626   Bauman et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1358   2:14-cv-07636   Bennett v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1359   2:14-cv-07638   Bielstein v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1360   2:14-cv-07639   Braden v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1361   2:14-cv-07642   Begley et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1362   2:14-cv-07646   Bradley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1363   2:14-cv-07649   Brewer et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 39 of 94 PageID #: 79
                                                EXHIBIT A

       Civil Action No. Case Style                                        MDL Case Flag
1364   2:14-cv-07657   Broughton et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1365   2:14-cv-07666   Calhoon et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1366   2:14-cv-07671   Clay et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1367   2:14-cv-07680   Davis v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1368   2:14-cv-07682   Desante v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1369   2:14-cv-07707   Dickson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1370   2:14-cv-07709   Francis v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1371   2:14-cv-07711   Garcia v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1372   2:14-cv-07712   Bahorich et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1373   2:14-cv-07727   Gatewood-Komp et al v. Boston Scientific           2326   MDL BOSTON INACTIVE
1374   2:14-cv-07732   Gillespie v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1375   2:14-cv-07734   Grandstaff v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1376   2:14-cv-07735   Haake et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1377   2:14-cv-07736   Hensley v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1378   2:14-cv-07740   Howard et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1379   2:14-cv-07918   Miron v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1380   2:14-cv-07939   Scott v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1381   2:14-cv-08132   Shreffler v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1382   2:14-cv-08167   McEvoy v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1383   2:14-cv-08260   Souders v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1384   2:14-cv-08323   Benitez v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1385   2:14-cv-08430   Fellion v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1386   2:14-cv-08451   Guthrie v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1387   2:14-cv-08699   Heiberger v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1388   2:14-cv-08819   Sullivan et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1389   2:14-cv-08826   Smith v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1390   2:14-cv-09052   Byrd v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1391   2:14-cv-09115   Vance v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1392   2:14-cv-09138   Hampton v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1393   2:14-cv-09160   Trujillo et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1394   2:14-cv-09165   Pullen v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1395   2:14-cv-09207   Trujillo v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1396   2:14-cv-09322   Barman v. Johnson & Johnson et al                  2326   MDL ETHICON INACTIVE
1397   2:14-cv-09343   Evans v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1398   2:14-cv-09345   Cox v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1399   2:14-cv-09406   Plascencia et al v. Johnson & Johnson et al        2326   MDL ETHICON INACTIVE
1400   2:14-cv-09458   Wilson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1401   2:14-cv-09574   Wigbels v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1402   2:14-cv-09578   Adkins et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1403   2:14-cv-09592   Beach et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1404   2:14-cv-09608   Dillon v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1405   2:14-cv-09609   Grannon et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1406   2:14-cv-09639   Johnson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1407   2:14-cv-09645   Kane v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1408   2:14-cv-09680   Khalil v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1409   2:14-cv-09696   Kirsch et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1410   2:14-cv-09702   Lane v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1411   2:14-cv-09703   Mabe et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 40 of 94 PageID #: 80
                                                EXHIBIT A

       Civil Action No. Case Style                                         MDL Case Flag
1412   2:14-cv-09706   Mackenzie et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1413   2:14-cv-09709   Lacey et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1414   2:14-cv-09711   Mahan et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1415   2:14-cv-09716   McEntire et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1416   2:14-cv-09718   Mcgown v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1417   2:14-cv-09721   Cavazos et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1418   2:14-cv-09725   Merrell et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1419   2:14-cv-09734   Nelson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1420   2:14-cv-09737   Nicholas et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1421   2:14-cv-09738   Nierzwick v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1422   2:14-cv-09741   Oldham et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1423   2:14-cv-09743   Palmer et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1424   2:14-cv-09744   Raley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1425   2:14-cv-09745   Rayo v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1426   2:14-cv-09749   Lange v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1427   2:14-cv-09750   Vega et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1428   2:14-cv-09752   Rohrich et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1429   2:14-cv-09753   Rubesch v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1430   2:14-cv-09756   Shelton v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1431   2:14-cv-09759   Simpson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1432   2:14-cv-09764   Smith et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1433   2:14-cv-09765   Westbrook v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1434   2:14-cv-09766   Spears et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1435   2:14-cv-09769   Steele et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1436   2:14-cv-09770   Strickland et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1437   2:14-cv-09773   Taufetee v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1438   2:14-cv-09777   Terrell v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1439   2:14-cv-09780   Thompson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1440   2:14-cv-09781   Webb et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1441   2:14-cv-09783   Willaby et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1442   2:14-cv-09784   Wood v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1443   2:14-cv-09785   Workman v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1444   2:14-cv-09791   Allen v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1445   2:14-cv-09795   Alphin v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1446   2:14-cv-09796   Arvai v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1447   2:14-cv-09799   Balch v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1448   2:14-cv-09803   Breland et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1449   2:14-cv-09805   Cunningham v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1450   2:14-cv-09810   Downs v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1451   2:14-cv-09816   Dunne v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1452   2:14-cv-09818   Dwars et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1453   2:14-cv-09822   Franklin-Haskins et al v. Boston Scientific         2326   MDL BOSTON INACTIVE
1454   2:14-cv-09826   Gonzales v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1455   2:14-cv-09832   Lanning v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1456   2:14-cv-09835   McGaha v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1457   2:14-cv-09838   Ownby v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1458   2:14-cv-09840   Pagan et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1459   2:14-cv-09843   Smith et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 41 of 94 PageID #: 81
                                                EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
1460   2:14-cv-09847   Steiger v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1461   2:14-cv-09849   Stover-Robledo v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1462   2:14-cv-09854   Carden et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1463   2:14-cv-09855   Chatman v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1464   2:14-cv-09858   Clawson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1465   2:14-cv-09861   Cummings v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1466   2:14-cv-09863   Chatham et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1467   2:14-cv-09864   Curtis et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1468   2:14-cv-09920   Flechsig v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1469   2:14-cv-09922   Guthrie v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1470   2:14-cv-09923   Hagglund v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1471   2:14-cv-09931   Hammon v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1472   2:14-cv-09932   Hullinger et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1473   2:14-cv-09934   James et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1474   2:14-cv-09935   Justice et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1475   2:14-cv-09943   Locklear v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1476   2:14-cv-09955   Martin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1477   2:14-cv-09959   Maxwell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1478   2:14-cv-09961   Morey v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1479   2:14-cv-09963   Powell v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1480   2:14-cv-09968   Roshchyn v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1481   2:14-cv-09970   Schultz v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1482   2:14-cv-09972   Valadez et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1483   2:14-cv-09975   Wiest v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1484   2:14-cv-09977   Woll v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1485   2:14-cv-09999   Miller v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1486   2:14-cv-10000   Armel v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1487   2:14-cv-10002   Counts et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1488   2:14-cv-10004   Lara v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1489   2:14-cv-10007   Marts v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1490   2:14-cv-10008   Piper v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1491   2:14-cv-10010   Majors v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1492   2:14-cv-10011   Davis v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1493   2:14-cv-10013   Batts v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1494   2:14-cv-10117   Baker et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1495   2:14-cv-10135   Rackley et al v. Johnson & Johnson et al             2326   MDL ETHICON INACTIVE
1496   2:14-cv-10143   Traylor v. Johnson & Johnson et al                   2326   MDL ETHICON INACTIVE
1497   2:14-cv-10188   Haywood et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1498   2:14-cv-10341   Howard et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1499   2:14-cv-10391   Martino v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1500   2:14-cv-10418   Southerland et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1501   2:14-cv-10467   Krause v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1502   2:14-cv-10468   Riddle et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1503   2:14-cv-10471   Young et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1504   2:14-cv-10472   Quast v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1505   2:14-cv-10475   Banghart et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1506   2:14-cv-10481   Wilson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 42 of 94 PageID #: 82
                                                 EXHIBIT A

       Civil Action No. Case Style                                              MDL Case Flag
                                                                                       MDL BARD INACTIVE,
1507   2:14-cv-10504   Roberts v. Boston Scientific Corporation et al           2326   BOSTON INACTIVE
1508   2:14-cv-10549   Holloway v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1509   2:14-cv-10556   Bracknell v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                       MDL BARD INACTIVE,
1510   2:14-cv-10818   Crowe v. Boston Scientific Corporation et al             2326   BOSTON INACTIVE
1511   2:14-cv-10832   Mulliner v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1512   2:14-cv-11020   Wright et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1513   2:14-cv-11136   Callis et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1514   2:14-cv-11141   Durham v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1515   2:14-cv-11143   Gabbard et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1516   2:14-cv-11179   Massengill et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1517   2:14-cv-11182   Trapp et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1518   2:14-cv-11190   Martin v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1519   2:14-cv-11193   Hayes v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1520   2:14-cv-11199   Jones v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1521   2:14-cv-11220   Pickett et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1522   2:14-cv-11222   Gallegos et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1523   2:14-cv-11235   Wilson et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1524   2:14-cv-11255   Pena et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1525   2:14-cv-11308   Romo v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
1526   2:14-cv-11353   Scallions v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1527   2:14-cv-11360   Markvardsen v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1528   2:14-cv-11483   Shattler v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1529   2:14-cv-11616   Dakins et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1530   2:14-cv-11729   Sanders v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1531   2:14-cv-11768   Duerr v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1532   2:14-cv-11779   Vargas-Govoni v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1533   2:14-cv-11808   Smith v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1534   2:14-cv-11883   Cantrell v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1535   2:14-cv-12068   Norman v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1536   2:14-cv-12069   Horton et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1537   2:14-cv-12119   Morris et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1538   2:14-cv-12248   Agbay v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1539   2:14-cv-12249   Pennic v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1540   2:14-cv-12252   Ehrlich v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1541   2:14-cv-12253   Lotte v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1542   2:14-cv-12254   Benoski v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1543   2:14-cv-12271   Browalski v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1544   2:14-cv-12317   Jacobs v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1545   2:14-cv-12406   Main v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
1546   2:14-cv-12422   Beauchamp v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1547   2:14-cv-12447   Castellano et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1548   2:14-cv-12495   Conlon v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1549   2:14-cv-12497   Engen et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1550   2:14-cv-12499   Trotman et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                       Poole-Arnett et al v. Boston Scientific Corporation et          MDL BARD INACTIVE,
1551   2:14-cv-12551   al                                                       2326   BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 43 of 94 PageID #: 83
                                                 EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
1552   2:14-cv-12594   Richards et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1553   2:14-cv-12621   Murdoch et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1554   2:14-cv-12622   Nutbrown v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1555   2:14-cv-12630   Stewart et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1556   2:14-cv-12633   Colon v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1557   2:14-cv-12658   Barnes v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1558   2:14-cv-12682   Kruse v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1559   2:14-cv-12774   King v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1560   2:14-cv-12784   Nielsen v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1561   2:14-cv-12788   O'Neal et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
1562   2:14-cv-12872   Wyant v. Boston Scientific Corporation et al            2326   COLOPLAST INACTIVE
1563   2:14-cv-13048   Colley v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1564   2:14-cv-13102   Carroll et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1565   2:14-cv-13160   Wade v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1566   2:14-cv-13206   Tomaselli et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1567   2:14-cv-13227   Albrecht et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1568   2:14-cv-13228   Almeida v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1569   2:14-cv-13229   Bias v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1570   2:14-cv-13230   Bullock et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1571   2:14-cv-13424   Bunch et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1572   2:14-cv-13637   Magee et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                       Darensbourg et al v. Boston Scientific Corporation et          MDL BOSTON INACTIVE,
1573   2:14-cv-13795   al                                                      2326   ETHICON INACTIVE
1574   2:14-cv-13797   Dehlsen v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1575   2:14-cv-13830   Laub et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1576   2:14-cv-13952   Jeter v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1577   2:14-cv-13975   McAmis et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1578   2:14-cv-13978   McFadden et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1579   2:14-cv-14048   Moore v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                      MDL BARD INACTIVE,
1580   2:14-cv-14113   Williams et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
1581   2:14-cv-14122   Manley et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1582   2:14-cv-14141   Hines et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1583   2:14-cv-14165   Harris v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1584   2:14-cv-14205   Shama et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1585   2:14-cv-14220   Hinkle v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1586   2:14-cv-14243   Conway v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1587   2:14-cv-14246   Trujillo v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1588   2:14-cv-14250   Villa v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1589   2:14-cv-14279   Lewis v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1590   2:14-cv-14323   Chavez v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1591   2:14-cv-14502   Villa v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1592   2:14-cv-14637   Madsen et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
1593   2:14-cv-14690   Roland v. Boston Scientific Corporation et al           2326   COLOPLAST INACTIVE
1594   2:14-cv-14730   Chilson v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1595   2:14-cv-14753   Deen et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 44 of 94 PageID #: 84
                                                 EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
1596   2:14-cv-14758   Piedrahita et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1597   2:14-cv-14778   Brannon v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1598   2:14-cv-14961   Knight v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1599   2:14-cv-14976   Milligan v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1600   2:14-cv-15005   Goff v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                   MDL AMS INACTIVE,
1601   2:14-cv-15006   Harley et al v. Boston Scientific Corporation        2326   BOSTON INACTIVE
1602   2:14-cv-15007   Helfrick v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1603   2:14-cv-15008   Hogue v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1604   2:14-cv-15009   Howard v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1605   2:14-cv-15011   Lisboa v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1606   2:14-cv-15012   McGlothlen v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1607   2:14-cv-15013   McLaughlin v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1608   2:14-cv-15014   Coxey et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1609   2:14-cv-15015   Denny et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1610   2:14-cv-15016   Dunmeyer et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1611   2:14-cv-15017   Dwyer-Sheraton v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1612   2:14-cv-15018   Neal v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1613   2:14-cv-15019   Olivarez et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1614   2:14-cv-15020   Perez et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1615   2:14-cv-15030   Pettit v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1616   2:14-cv-15031   Piacenza v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1617   2:14-cv-15032   Prince v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1618   2:14-cv-15033   Pugaczewski et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1619   2:14-cv-15034   Pynaert v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1620   2:14-cv-15035   Reyes et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1621   2:14-cv-15037   Rodriguez et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1622   2:14-cv-15038   Rogers v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1623   2:14-cv-15039   Rondeau et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1624   2:14-cv-15040   Scull et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1625   2:14-cv-15041   Stewart et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1626   2:14-cv-15042   Woofter et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1627   2:14-cv-15051   Seel v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1628   2:14-cv-15062   Cochrone et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1629   2:14-cv-15063   Just v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1630   2:14-cv-15065   Swortz v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1631   2:14-cv-15122   Owens v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1632   2:14-cv-15124   Barfield v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1633   2:14-cv-15126   Lewis v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1634   2:14-cv-15166   Guillory et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1635   2:14-cv-15284   Beers v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1636   2:14-cv-15287   Duffy et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1637   2:14-cv-15298   Good et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
1638   2:14-cv-15316   Moore v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
1639   2:14-cv-15320   Campiotti et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1640   2:14-cv-15362   Lee v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1641   2:14-cv-15363   Hurtado et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 45 of 94 PageID #: 85
                                                EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
1642   2:14-cv-15464   Bowman et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1643   2:14-cv-15477   Spear et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1644   2:14-cv-15494   Ray v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
1645   2:14-cv-15518   Franklin v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1646   2:14-cv-15520   Welch et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1647   2:14-cv-15607   Tillman et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1648   2:14-cv-15623   Abundis et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1649   2:14-cv-15779   Murphy v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
1650   2:14-cv-15821   Mangum v. Boston Scientific Corporation et al           2326   ETHICON INACTIVE
1651   2:14-cv-15823   Dukelow et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1652   2:14-cv-15919   Pack v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1653   2:14-cv-15941   Sellers v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1654   2:14-cv-16010   Lehman v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1655   2:14-cv-16214   Cox et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1656   2:14-cv-16217   Devine et al v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
1657   2:14-cv-16233   Shriver-Donnan et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1658   2:14-cv-16251   Arnold et al v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
                                                                                      MDL BARD INACTIVE,
1659   2:14-cv-16312   Foltz v. Boston Scientific Corporation et al            2326   BOSTON INACTIVE
1660   2:14-cv-16381   Kimbell v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1661   2:14-cv-16382   Lucas et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1662   2:14-cv-16408   Meyer v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1663   2:14-cv-16413   Chakardjian v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1664   2:14-cv-16430   Valles v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1665   2:14-cv-16454   Gaither et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1666   2:14-cv-16469   Dale v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
1667   2:14-cv-16470   Smith et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1668   2:14-cv-16477   Suniga v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1669   2:14-cv-16549   Brown et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1670   2:14-cv-16558   Alexander v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1671   2:14-cv-16559   Anderson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1672   2:14-cv-16562   Auclair v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1673   2:14-cv-16587   Lockhart v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1674   2:14-cv-16683   Danforth et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1675   2:14-cv-16693   Hutson v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1676   2:14-cv-16832   Benn et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1677   2:14-cv-16836   George et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                      MDL BARD INACTIVE,
1678   2:14-cv-16845   McKinnish v. Boston Scientific Corporation et al        2326   BOSTON INACTIVE
1679   2:14-cv-16875   Helfer v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1680   2:14-cv-16883   Alequin et al v. Johnson & Johnson et al                2326   MDL ETHICON INACTIVE
1681   2:14-cv-16891   Del Giudice v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
1682   2:14-cv-16896   Schriner v. Boston Scientific Corporation et al         2326   COLOPLAST INACTIVE
1683   2:14-cv-16921   Morgan et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1684   2:14-cv-16924   Morales et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1685   2:14-cv-16926   Eliopolous et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 46 of 94 PageID #: 86
                                                EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
1686   2:14-cv-16937   Hare et al v. Johnson & Johnson et al                2326   MDL ETHICON INACTIVE
1687   2:14-cv-16938   Keymel v. Johnson & Johnson et al                    2326   MDL ETHICON INACTIVE
1688   2:14-cv-16950   Stratton v. Johnson & Johnson et al                  2326   MDL ETHICON INACTIVE
1689   2:14-cv-17083   Moss v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1690   2:14-cv-17084   Rice v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1691   2:14-cv-17090   Palmer et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1692   2:14-cv-17140   Butts v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1693   2:14-cv-17250   Schuette et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1694   2:14-cv-17355   Ezell v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1695   2:14-cv-17357   Hall v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1696   2:14-cv-17376   Chavez et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1697   2:14-cv-17436   Scharmann et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
1698   2:14-cv-17489   Comolli v. Boston Scientific Corporation et al       2326   COLOPLAST INACTIVE
1699   2:14-cv-17542   Dankenbring et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1700   2:14-cv-17557   Brown v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1701   2:14-cv-17608   Kenley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1702   2:14-cv-17613   Cagle et al v. C. R. Bard, Inc. et al                2326   MDL BARD INACTIVE
1703   2:14-cv-17659   Miller v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1704   2:14-cv-17666   Petrie et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1705   2:14-cv-17681   Dendy et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1706   2:14-cv-17705   Sims v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1707   2:14-cv-17787   Medina et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1708   2:14-cv-17790   Proctor v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1709   2:14-cv-17898   Cox et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1710   2:14-cv-17901   McKittrick v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1711   2:14-cv-17921   Karam v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1712   2:14-cv-17923   Huyghe v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1713   2:14-cv-17929   Jenkins v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1714   2:14-cv-17932   Kelly v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1715   2:14-cv-17934   Kerzman et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1716   2:14-cv-17938   Kester v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1717   2:14-cv-17940   Killough et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1718   2:14-cv-17998   Cline et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1719   2:14-cv-18000   Sullivan v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1720   2:14-cv-18008   Swink et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1721   2:14-cv-18009   Wright v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1722   2:14-cv-18010   Tippetts et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1723   2:14-cv-18021   Goldsby et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1724   2:14-cv-18023   Smithey et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1725   2:14-cv-18024   Lavallee v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1726   2:14-cv-18040   Hayden v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1727   2:14-cv-18100   Cabrales et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1728   2:14-cv-18138   Amick et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1729   2:14-cv-18150   Mohr v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1730   2:14-cv-18217   Harmon v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1731   2:14-cv-18224   Royer et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1732   2:14-cv-18265   Bailey v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 47 of 94 PageID #: 87
                                                EXHIBIT A

       Civil Action No. Case Style                                         MDL Case Flag
1733   2:14-cv-18369   Richardson et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1734   2:14-cv-18444   Martin v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1735   2:14-cv-18526   Thurston et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1736   2:14-cv-18627   Kavanaugh v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1737   2:14-cv-18653   Lofquist et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1738   2:14-cv-18677   Martin et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1739   2:14-cv-18773   Arledge v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1740   2:14-cv-18815   Cloutier et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1741   2:14-cv-18840   Cobb v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1742   2:14-cv-18841   Cape v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1743   2:14-cv-18842   Branson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1744   2:14-cv-18844   Arthur v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1745   2:14-cv-18846   Craig v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1746   2:14-cv-18847   Hotchkiss v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1747   2:14-cv-18849   Kearney et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1748   2:14-cv-18879   Nash v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1749   2:14-cv-18881   Noble v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1750   2:14-cv-18884   Schultz v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1751   2:14-cv-18900   Stocks et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1752   2:14-cv-19243   Dawson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1753   2:14-cv-19244   Bates et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1754   2:14-cv-19248   Rose et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1755   2:14-cv-19250   Smith et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1756   2:14-cv-19253   Watkins et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1757   2:14-cv-19271   Hackbarth v. Ethicon, Inc. et al                    2326   MDL BOSTON INACTIVE
1758   2:14-cv-19290   Roske v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1759   2:14-cv-19301   Mcafee v. Ethicon, Inc. et al                       2326   MDL BOSTON INACTIVE
1760   2:14-cv-19312   Lewis et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1761   2:14-cv-19349   Phelan v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1762   2:14-cv-19383   Zuniga v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1763   2:14-cv-19420   Richards et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1764   2:14-cv-19460   Liszt v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1765   2:14-cv-19486   Hudek et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1766   2:14-cv-19491   Christian v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1767   2:14-cv-19494   Dean v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1768   2:14-cv-19514   Parks v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1769   2:14-cv-19554   South v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1770   2:14-cv-19556   Gardenour v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1771   2:14-cv-19647   Davis v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1772   2:14-cv-19651   McKenzie et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1773   2:14-cv-19653   O'Leary v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1774   2:14-cv-19656   Powers v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1775   2:14-cv-19669   Alt et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1776   2:14-cv-19671   Ducros et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1777   2:14-cv-19681   Colella v. Boston Scientific Corporation et al      2326   MDL BOSTON INACTIVE
1778   2:14-cv-19913   Shock et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1779   2:14-cv-19915   McKellar et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1780   2:14-cv-19944   Cantu v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 48 of 94 PageID #: 88
                                                 EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
                                                                                    MDL BARD INACTIVE,
1781   2:14-cv-20104   Singer v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
1782   2:14-cv-20147   Morgan v. Ethicon, Inc. et al                         2326   MDL BOSTON INACTIVE
1783   2:14-cv-20170   Furden v. Ethicon, Inc. et al                         2326   MDL BOSTON INACTIVE
1784   2:14-cv-20186   Roettger v. Ethicon, Inc. et al                       2326   MDL BOSTON INACTIVE
1785   2:14-cv-20190   Alli et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1786   2:14-cv-20194   See v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1787   2:14-cv-20195   Sadler et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
1788   2:14-cv-20204   Rosseau v. Ethicon, Inc. et al                        2326   MDL BOSTON INACTIVE
1789   2:14-cv-20222   Dimmitt et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1790   2:14-cv-20279   Meredith et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1791   2:14-cv-20318   Dotson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1792   2:14-cv-20335   Kingston v. Ethicon, Inc. et al                       2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1793   2:14-cv-20449   Winegard v. Boston Scientific Corporation et al       2326   COLOPLAST INACTIVE
1794   2:14-cv-20490   Stevenson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1795   2:14-cv-20575   Himelrick et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1796   2:14-cv-20577   Pierson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1797   2:14-cv-20678   Jepson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1798   2:14-cv-20688   Barker et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1799   2:14-cv-20789   Williams v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1800   2:14-cv-20803   Balthaser v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1801   2:14-cv-20823   Allocca et al v. Johnson & Johnson et al              2326   MDL ETHICON INACTIVE
1802   2:14-cv-20848   Banks v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1803   2:14-cv-20849   Broughton v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1804   2:14-cv-20853   Cottrell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1805   2:14-cv-20854   Daniel v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1806   2:14-cv-20858   Germain v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1807   2:14-cv-20862   Koniecany-Bartosch v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1808   2:14-cv-20866   Macias v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1809   2:14-cv-20868   Mangrum v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1810   2:14-cv-20869   Manigault v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1811   2:14-cv-20876   Ortiz v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1812   2:14-cv-20877   Palacios v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1813   2:14-cv-20878   Rios v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1814   2:14-cv-20879   Rodriguez v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1815   2:14-cv-20881   Shaw v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1816   2:14-cv-20882   Stein v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1817   2:14-cv-20888   Turner v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1818   2:14-cv-20892   Wayne v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1819   2:14-cv-20894   Winter v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1820   2:14-cv-20959   Miller v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1821   2:14-cv-20974   Gibson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1822   2:14-cv-20981   Richmond v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1823   2:14-cv-21015   Trinidad et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1824   2:14-cv-21028   Evens et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1825   2:14-cv-21083   Appel et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 49 of 94 PageID #: 89
                                                EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
1826   2:14-cv-21179   Wicke et al v. Johnson & Johnson et al               2326   MDL ETHICON INACTIVE
1827   2:14-cv-21191   Pugaczewski et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1828   2:14-cv-21200   Bates et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1829   2:14-cv-21202   Hafeez et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1830   2:14-cv-21204   Harris v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1831   2:14-cv-21205   Hundley v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1832   2:14-cv-21226   Kirk v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1833   2:14-cv-21228   Knox v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1834   2:14-cv-21231   Zwiefka v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1835   2:14-cv-21234   Prater et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1836   2:14-cv-21236   Jordan v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1837   2:14-cv-21454   Stanbery v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1838   2:14-cv-21523   Bryant et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1839   2:14-cv-21548   Thompson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1840   2:14-cv-21626   Mitchell et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1841   2:14-cv-21636   Wilson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1842   2:14-cv-21733   Grammer et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1843   2:14-cv-21816   Brumbelow v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1844   2:14-cv-21848   Larsen v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1845   2:14-cv-21854   Mayfield v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1846   2:14-cv-21859   Scheer et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1847   2:14-cv-21863   Kirby v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1848   2:14-cv-21885   Meicht v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1849   2:14-cv-21922   Maddox v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1850   2:14-cv-21951   Neese v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1851   2:14-cv-22026   Waskiewicz et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1852   2:14-cv-22041   Alix et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1853   2:14-cv-22046   Barley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1854   2:14-cv-22055   Book v. Ethicon, Inc. et al                          2326   MDL BOSTON INACTIVE
1855   2:14-cv-22088   Martinez et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1856   2:14-cv-22098   Berton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1857   2:14-cv-22128   Rozell v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1858   2:14-cv-22191   Budney v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1859   2:14-cv-22199   Dawson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1860   2:14-cv-22208   Carpenter et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1861   2:14-cv-22219   Estrada et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1862   2:14-cv-22240   Fink v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1863   2:14-cv-22292   Cranford et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1864   2:14-cv-22296   Lane v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1865   2:14-cv-22316   Peterson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1866   2:14-cv-22324   Powell v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1867   2:14-cv-22335   Puissant et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
1868   2:14-cv-22344   Rice et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1869   2:14-cv-22359   Snyder v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1870   2:14-cv-22362   Swarthout v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1871   2:14-cv-22397   Pirrone v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1872   2:14-cv-22399   Nunley et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1873   2:14-cv-22421   Price et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 50 of 94 PageID #: 90
                                                 EXHIBIT A

       Civil Action No. Case Style                                            MDL Case Flag
1874   2:14-cv-22425   Reale et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1875   2:14-cv-22433   Jones v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1876   2:14-cv-22436   Reilly-Baxter et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1877   2:14-cv-22440   Gipson v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1878   2:14-cv-22464   Rowland et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1879   2:14-cv-22494   Gainey v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1880   2:14-cv-22512   Hughes et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1881   2:14-cv-22513   Parmeter et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1882   2:14-cv-22516   Jackson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1883   2:14-cv-22545   Lamm et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1884   2:14-cv-22590   Hagler v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1885   2:14-cv-22615   Jordan et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1886   2:14-cv-22624   Kenny et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1887   2:14-cv-22678   Lovin et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1888   2:14-cv-22697   Hodge et al v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
1889   2:14-cv-22709   McEwan et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1890   2:14-cv-22745   Mork v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1891   2:14-cv-22771   Hartline et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1892   2:14-cv-22800   Krier v. Ethicon, Inc. et al                           2326   MDL BOSTON INACTIVE
1893   2:14-cv-22816   Spina et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1894   2:14-cv-22851   Seys v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
1895   2:14-cv-22854   Smith v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1896   2:14-cv-22859   Brown et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1897   2:14-cv-22878   Holubec v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1898   2:14-cv-22890   Emerson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1899   2:14-cv-23032   Little et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1900   2:14-cv-23042   Barr et al v. Boston Scientific Corporation et al      2326   ETHICON INACTIVE
                       Montgomery et al v. Boston Scientific Corporation et          MDL BARD INACTIVE,
1901   2:14-cv-23064   al                                                     2326   BOSTON INACTIVE
1902   2:14-cv-23069   Thramer v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1903   2:14-cv-23071   Pope v. Boston Scientific Corporation et al            2326   ETHICON INACTIVE
1904   2:14-cv-23076   Hurst et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1905   2:14-cv-23126   Quick et al v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
1906   2:14-cv-23150   Redwing et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1907   2:14-cv-23161   Moore et al v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
1908   2:14-cv-23167   Skirvin v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1909   2:14-cv-23177   Thrift v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1910   2:14-cv-23221   Austin et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1911   2:14-cv-23228   Carter v. Boston Scientific Corporation et al          2326   ETHICON INACTIVE
1912   2:14-cv-23244   Kogle v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1913   2:14-cv-23276   Herron v. Johnson & Johnson et al                      2326   MDL ETHICON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
1914   2:14-cv-23450   Bean v. Boston Scientific Corporation et al            2326   ETHICON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 51 of 94 PageID #: 91
                                                EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
1915   2:14-cv-23468   Jennings v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1916   2:14-cv-23469   Jordan v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1917   2:14-cv-23472   Hanohano et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1918   2:14-cv-23479   Santana Delgado et al v. Boston Scientific            2326   MDL BOSTON INACTIVE
1919   2:14-cv-23491   Page v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1920   2:14-cv-23493   Duff et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1921   2:14-cv-23495   Byrd v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1922   2:14-cv-23498   Cunningham et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1923   2:14-cv-23547   Lazo v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1924   2:14-cv-23602   Brown et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1925   2:14-cv-23609   Purpora et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1926   2:14-cv-23703   Schultz et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1927   2:14-cv-23704   Young et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1928   2:14-cv-23705   Womack et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1929   2:14-cv-23706   Martinez v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1930   2:14-cv-23707   Henry v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1931   2:14-cv-23709   Fraysier et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1932   2:14-cv-23711   Chancellor v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1933   2:14-cv-23815   Smith v. Boston Scientific Corporation et al          2326   ETHICON INACTIVE
1934   2:14-cv-23863   Ludwig-Smith et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1935   2:14-cv-23866   Meyer et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1936   2:14-cv-23867   Hickman et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1937   2:14-cv-23869   Grady v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1938   2:14-cv-23889   Phalin v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1939   2:14-cv-23926   Deckard v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1940   2:14-cv-23971   Lewis v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1941   2:14-cv-23972   Maxwell et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1942   2:14-cv-24160   Copin v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1943   2:14-cv-24162   Culver v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
1944   2:14-cv-24163   Ballmer et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1945   2:14-cv-24164   Hurless et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1946   2:14-cv-24165   Gipe v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1947   2:14-cv-24166   Harris et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
1948   2:14-cv-24231   Ullmer et al v. Boston Scientific Corporation et al   2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
1949   2:14-cv-24333   Baker v. Boston Scientific Corporation et al          2326   ETHICON INACTIVE
1950   2:14-cv-24367   White v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1951   2:14-cv-24434   Lott v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
1952   2:14-cv-24436   Cruz et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1953   2:14-cv-24441   Jordan-Martin v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1954   2:14-cv-24442   Sheffield v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1955   2:14-cv-24444   Rosas v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1956   2:14-cv-24447   Carrasco v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1957   2:14-cv-24456   Dean et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1958   2:14-cv-24541   Goodrich v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1959   2:14-cv-24643   Troutman v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1960   2:14-cv-24645   Gregory et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 52 of 94 PageID #: 92
                                                EXHIBIT A

       Civil Action No. Case Style                                         MDL Case Flag
1961   2:14-cv-24646   Molaison v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1962   2:14-cv-24647   Wagner et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1963   2:14-cv-24674   Orr v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
1964   2:14-cv-24679   Martin et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1965   2:14-cv-24687   Clyde et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1966   2:14-cv-24690   Coldiron v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1967   2:14-cv-24694   Campbell v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1968   2:14-cv-24713   Berrios et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
                                                                                  MDL BOSTON INACTIVE,
1969   2:14-cv-24737   Ciriello v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
1970   2:14-cv-24757   Rodriguez v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
1971   2:14-cv-24758   Rehling v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1972   2:14-cv-24759   Kennedy v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1973   2:14-cv-24760   Marotta v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1974   2:14-cv-24761   Shamblin et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
1975   2:14-cv-24762   Whitmore v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
1976   2:14-cv-24763   Scott et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1977   2:14-cv-24764   Riley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1978   2:14-cv-24766   Saxon et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1979   2:14-cv-24810   Epler v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1980   2:14-cv-24811   Aston et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1981   2:14-cv-24812   Baker et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1982   2:14-cv-24850   McClure v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1983   2:14-cv-24881   Parquette et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
1984   2:14-cv-24917   Steber v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1985   2:14-cv-25047   Gottschalk et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
1986   2:14-cv-25051   Lawson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
1987   2:14-cv-25085   Brown et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1988   2:14-cv-25198   Vines v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1989   2:14-cv-25293   Reitz et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1990   2:14-cv-25310   Cheney et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
1991   2:14-cv-25312   Huffman v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1992   2:14-cv-25319   Bowen v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1993   2:14-cv-25347   Otzen v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1994   2:14-cv-25348   White v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
1995   2:14-cv-25430   Custard v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1996   2:14-cv-25529   Earhart v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
1997   2:14-cv-25536   Emerling v. Ethicon, Inc. et al                     2326   MDL ETHICON INACTIVE
1998   2:14-cv-25546   Brown et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
1999   2:14-cv-25568   Burks et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2000   2:14-cv-25572   Mallow et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2001   2:14-cv-25573   Moore et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2002   2:14-cv-25589   Marton et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2003   2:14-cv-25609   Landers v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2004   2:14-cv-25682   Green et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2005   2:14-cv-25683   Webster v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2006   2:14-cv-25698   Cottrell v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2007   2:14-cv-25724   Montgomery et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 53 of 94 PageID #: 93
                                                EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
2008   2:14-cv-25764   Ross et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2009   2:14-cv-25765   Sheridan v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2010   2:14-cv-25768   Raumaker et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2011   2:14-cv-25770   Khademolomoum v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2012   2:14-cv-25816   Williams v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2013   2:14-cv-25828   Webster et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2014   2:14-cv-25839   Erdman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2015   2:14-cv-25840   Barry et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2016   2:14-cv-25841   Bentley et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2017   2:14-cv-25865   Allison et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2018   2:14-cv-25889   Ortiz et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2019   2:14-cv-25892   Krzywkowski et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2020   2:14-cv-25898   Hawkins v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2021   2:14-cv-25918   Beverly v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2022   2:14-cv-25928   Dickman v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2023   2:14-cv-25929   Fannin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2024   2:14-cv-25992   Wilson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2025   2:14-cv-25993   Massengale v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2026   2:14-cv-25996   Gudino v. Boston Scientific Corporation et al        2326   MDL BOSTON INACTIVE
2027   2:14-cv-26036   Ryan et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2028   2:14-cv-26053   Hickman v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2029   2:14-cv-26093   Ambrose et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2030   2:14-cv-26095   Friedman et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2031   2:14-cv-26099   Planer et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2032   2:14-cv-26100   Scott et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2033   2:14-cv-26101   Suttmiller et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2034   2:14-cv-26105   Magee v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2035   2:14-cv-26215   Cook v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2036   2:14-cv-26218   Zegarelli et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2037   2:14-cv-26294   Hansen v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
2038   2:14-cv-26327   Greene v. Boston Scientific Corporation et al        2326   BOSTON INACTIVE
2039   2:14-cv-26335   Loftis v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2040   2:14-cv-26347   Turner v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2041   2:14-cv-26378   Street v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2042   2:14-cv-26387   Andrade v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2043   2:14-cv-26472   Mabe v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2044   2:14-cv-26490   Acree et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2045   2:14-cv-26500   Taylor v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2046   2:14-cv-26562   Nesbit v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2047   2:14-cv-26570   Cuccuini et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2048   2:14-cv-26571   Farmer v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2049   2:14-cv-26574   Peebles et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
2050   2:14-cv-26711   Brown v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
2051   2:14-cv-26739   Jones v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2052   2:14-cv-26744   White v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2053   2:14-cv-26782   Huber v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 54 of 94 PageID #: 94
                                                EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
2054   2:14-cv-26783   Lawson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2055   2:14-cv-26784   Malan v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2056   2:14-cv-26806   Conroy v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2057   2:14-cv-26807   Duncan et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2058   2:14-cv-26808   Cornell v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2059   2:14-cv-26809   Colston v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2060   2:14-cv-26822   Timmons et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2061   2:14-cv-26825   Pierce et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2062   2:14-cv-26827   Tackett v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2063   2:14-cv-26828   Shandera v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2064   2:14-cv-26830   Thorndike v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2065   2:14-cv-26904   Tester v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2066   2:14-cv-26905   Wenger v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2067   2:14-cv-26906   Perry v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2068   2:14-cv-26908   Welter v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2069   2:14-cv-26944   Long v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2070   2:14-cv-26949   Milanak v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2071   2:14-cv-26950   Ennis v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2072   2:14-cv-26952   Freeman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2073   2:14-cv-26953   Clark v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2074   2:14-cv-26986   Gilbert v. Boston Scientific Corporation et al        2326   MDL BOSTON INACTIVE
2075   2:14-cv-26989   Myers et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2076   2:14-cv-26996   Ives et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2077   2:14-cv-27008   Lefebvre et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2078   2:14-cv-27013   Stutzman et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2079   2:14-cv-27015   Burton v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2080   2:14-cv-27036   Kimrey v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2081   2:14-cv-27060   Tims et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2082   2:14-cv-27101   Butler v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2083   2:14-cv-27102   Abrego v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2084   2:14-cv-27117   Millard v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2085   2:14-cv-27118   Girazian v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2086   2:14-cv-27194   Steiner et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2087   2:14-cv-27195   Quintanilla et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2088   2:14-cv-27196   Saunders et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2089   2:14-cv-27200   Swarthout v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2090   2:14-cv-27213   McAmis et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2091   2:14-cv-27219   Burgin et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2092   2:14-cv-27221   Lalonde v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2093   2:14-cv-27222   Gilstrap et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2094   2:14-cv-27223   Dias v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2095   2:14-cv-27243   Satterlee Rhodes v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
2096   2:14-cv-27353   McGown et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
2097   2:14-cv-27415   Finch v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2098   2:14-cv-27424   Schrimshaw v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2099   2:14-cv-27428   Inghram et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2100   2:14-cv-27447   Jackson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 55 of 94 PageID #: 95
                                                EXHIBIT A

       Civil Action No. Case Style                                         MDL Case Flag
2101   2:14-cv-27467   Stone v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2102   2:14-cv-27476   Sparks v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2103   2:14-cv-27490   Astocaza et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2104   2:14-cv-27502   Rudderow v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2105   2:14-cv-27533   Ashley v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2106   2:14-cv-27568   Barber et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2107   2:14-cv-27569   Bumgardner et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2108   2:14-cv-27607   Zeman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2109   2:14-cv-27609   Spencer et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2110   2:14-cv-27659   Mathie et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2111   2:14-cv-27695   Coghlan et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2112   2:14-cv-27722   Moronta v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2113   2:14-cv-27725   Tangalan v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2114   2:14-cv-27726   Przybyla v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2115   2:14-cv-27728   Hatfield et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2116   2:14-cv-27729   Hewell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2117   2:14-cv-27786   Peck et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2118   2:14-cv-27815   Sharpe et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2119   2:14-cv-28038   McKenzie et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2120   2:14-cv-28052   Mullen v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2121   2:14-cv-28053   Snee v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2122   2:14-cv-28054   Ramirez v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2123   2:14-cv-28055   Poulson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2124   2:14-cv-28056   Pennington v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2125   2:14-cv-28057   Huza v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2126   2:14-cv-28058   Wilkinson v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2127   2:14-cv-28059   Hinson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2128   2:14-cv-28060   Nelson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2129   2:14-cv-28194   Millard v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2130   2:14-cv-28292   Segarra v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2131   2:14-cv-28301   Walt v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2132   2:14-cv-28308   Hughes v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2133   2:14-cv-28353   Elliott v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2134   2:14-cv-28387   Mendoza v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2135   2:14-cv-28391   Venske v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2136   2:14-cv-28394   Downs v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2137   2:14-cv-28400   Bickers v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2138   2:14-cv-28637   Kemp et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2139   2:14-cv-28744   Endrud et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2140   2:14-cv-28848   Martinez et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2141   2:14-cv-28894   Bernal v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2142   2:14-cv-28896   Brigance v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2143   2:14-cv-28899   Bacon v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2144   2:14-cv-28901   Delgado v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2145   2:14-cv-28904   Lovell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2146   2:14-cv-28906   Denham v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2147   2:14-cv-28932   Stamper et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2148   2:14-cv-28937   Rizzuto v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 56 of 94 PageID #: 96
                                                 EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
2149   2:14-cv-29093   Niedert v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2150   2:14-cv-29221   Babcock v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2151   2:14-cv-29228   Bishop et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2152   2:14-cv-29290   Findley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2153   2:14-cv-29634   Giudry et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2154   2:14-cv-29684   Frank et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2155   2:14-cv-29698   Grinder v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
2156   2:14-cv-29699   Reynolds v. Boston Scientific Corporation et al       2326   COLOPLAST INACTIVE
2157   2:14-cv-29742   Ortega et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2158   2:14-cv-29792   Knowles v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2159   2:14-cv-29846   Peddie v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                    MDL AMS INACTIVE,
2160   2:14-cv-29862   Gandia et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
2161   2:14-cv-29945   Martin et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2162   2:14-cv-29988   McDonald v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
2163   2:14-cv-29996   Gatlin et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
2164   2:14-cv-30111   Woods et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2165   2:14-cv-30114   Warrington v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2166   2:14-cv-30115   Keith v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2167   2:14-cv-30116   Glover v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2168   2:14-cv-30140   Tuck v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2169   2:14-cv-30212   Thomas v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2170   2:14-cv-30261   Burney et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2171   2:14-cv-30310   Wilichowski et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2172   2:14-cv-30320   Woodruff et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2173   2:14-cv-30323   Dean et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2174   2:14-cv-30370   Stenius et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2175   2:14-cv-30400   Akram et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
2176   2:14-cv-30416   Sapp v. Boston Scientific Corporation et al           2326   BOSTON INACTIVE
2177   2:14-cv-30452   Unterreiner v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2178   2:14-cv-30533   Erikson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2179   2:14-cv-30590   Saavedra et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2180   2:14-cv-30618   McGuire et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2181   2:14-cv-30707   Hudson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
2182   2:14-cv-30819   Robertson v. Boston Scientific Corporation et al      2326   ETHICON INACTIVE
2183   2:14-cv-30988   Gibbs v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2184   2:14-cv-31138   Evans v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
2185   2:14-cv-31143   Jackson v. Boston Scientific Corporation et al        2326   BOSTON INACTIVE
2186   2:14-cv-31154   Johnson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2187   2:14-cv-31192   Barnett et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2188   2:14-cv-31196   Castilleja v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2189   2:14-cv-31199   Heard et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2190   2:14-cv-31205   McFarland v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 57 of 94 PageID #: 97
                                                EXHIBIT A

       Civil Action No. Case Style                                       MDL Case Flag
2191   2:14-cv-31223   Sulzle et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2192   2:14-cv-31257   Rawlins v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2193   2:14-cv-31273   Greene et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2194   2:14-cv-31313   Wilson-Hancock et al v. Boston Scientific         2326   MDL BOSTON INACTIVE
2195   2:14-cv-31354   Seals v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2196   2:14-cv-31453   Browder et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2197   2:15-cv-00063   Hansen v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2198   2:15-cv-00117   Johnston v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2199   2:15-cv-00193   Ayhens et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2200   2:15-cv-00206   Henson v. American Medical Systems, Inc.          2326   MDL ETHICON INACTIVE
2201   2:15-cv-00228   Young v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2202   2:15-cv-00231   Spetz v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2203   2:15-cv-00236   Wozniak v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2204   2:15-cv-00249   Hall et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2205   2:15-cv-00250   Magers v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2206   2:15-cv-00371   Crespo v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2207   2:15-cv-00372   Blevins v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2208   2:15-cv-00374   Clark v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2209   2:15-cv-00375   Audelo v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                MDL AMS INACTIVE,
2210   2:15-cv-00488   Wallace v. Boston Scientific Corporation          2326   BOSTON INACTIVE
2211   2:15-cv-00518   Mietz v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2212   2:15-cv-00527   Johnsen v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2213   2:15-cv-00533   Ruark v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2214   2:15-cv-00537   Staggs v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2215   2:15-cv-00542   Sosebee et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2216   2:15-cv-00726   Castillo et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2217   2:15-cv-00741   Burchi v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2218   2:15-cv-00840   Cox v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2219   2:15-cv-00842   Roberts v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2220   2:15-cv-00843   Kearns v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2221   2:15-cv-00845   Menegon et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2222   2:15-cv-00968   Kemp v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2223   2:15-cv-00969   Musgrove v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2224   2:15-cv-01006   Davis v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2225   2:15-cv-01007   Finch v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2226   2:15-cv-01008   Diaz v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2227   2:15-cv-01098   Beard et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2228   2:15-cv-01104   Garner et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2229   2:15-cv-01185   Kiser v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2230   2:15-cv-01186   Holland v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2231   2:15-cv-01187   Williams v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2232   2:15-cv-01194   Levi et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2233   2:15-cv-01196   Moore v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2234   2:15-cv-01207   Curtis et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2235   2:15-cv-01208   Hopson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2236   2:15-cv-01269   Davis v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2237   2:15-cv-01271   Ewing v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 58 of 94 PageID #: 98
                                                 EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
2238   2:15-cv-01276   Ducharme v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2239   2:15-cv-01293   Marsh v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2240   2:15-cv-01294   Henderson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2241   2:15-cv-01304   Morr v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
2242   2:15-cv-01358   Burris v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
2243   2:15-cv-01361   Atkins et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2244   2:15-cv-01363   Bright v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2245   2:15-cv-01365   Copley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2246   2:15-cv-01367   Haigis v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2247   2:15-cv-01374   Eychner et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2248   2:15-cv-01377   Sanchez v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2249   2:15-cv-01392   Jordan et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2250   2:15-cv-01398   Fuller et al v. Boston Scientific Corporation et al   2326   MDL BOSTON INACTIVE
2251   2:15-cv-01501   McGovran et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2252   2:15-cv-01509   Sweet et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2253   2:15-cv-01510   Veneman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2254   2:15-cv-01513   Beck et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2255   2:15-cv-01514   Bradley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2256   2:15-cv-01515   Dyer et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2257   2:15-cv-01543   Mills v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2258   2:15-cv-01553   Weatherspoon v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2259   2:15-cv-01574   Morgan v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2260   2:15-cv-01575   Rhodes v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2261   2:15-cv-01578   Woodards v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2262   2:15-cv-01579   Serian v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2263   2:15-cv-01589   Vaughan v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2264   2:15-cv-01590   Bounds v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2265   2:15-cv-01592   Beck v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2266   2:15-cv-01614   Kitley et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2267   2:15-cv-01633   Kissinger et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2268   2:15-cv-01745   Sullivan et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2269   2:15-cv-01777   Harding et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2270   2:15-cv-01778   Bennett v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2271   2:15-cv-01783   Hendry v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2272   2:15-cv-01844   Frayer v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2273   2:15-cv-01851   Onderstal et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2274   2:15-cv-01893   Sandoval et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2275   2:15-cv-01901   Arellano et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2276   2:15-cv-01995   McLain v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2277   2:15-cv-02036   Vincil v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2278   2:15-cv-02038   Seggerman v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2279   2:15-cv-02039   Watson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2280   2:15-cv-02041   Smitherman et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2281   2:15-cv-02054   Ashley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2282   2:15-cv-02177   Ozaeta v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2283   2:15-cv-02185   Harris et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2284   2:15-cv-02192   Larsen v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 59 of 94 PageID #: 99
                                                EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
                                                                                      MDL BARD INACTIVE,
2285   2:15-cv-02197   Burleson v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
2286   2:15-cv-02262   Forbes v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2287   2:15-cv-02298   Peryer v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2288   2:15-cv-02299   Vaksdal et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2289   2:15-cv-02300   Wier v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2290   2:15-cv-02306   Harris v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2291   2:15-cv-02312   Clark v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
2292   2:15-cv-02354   Brown v. Boston Scientific Corporation et al            2326   ETHICON INACTIVE
2293   2:15-cv-02398   Carney v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2294   2:15-cv-02399   Jones v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2295   2:15-cv-02400   Ledford v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2296   2:15-cv-02401   Gipson v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2297   2:15-cv-02402   Ross et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2298   2:15-cv-02411   Zamora v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2299   2:15-cv-02416   Stephenson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2300   2:15-cv-02420   Gravelle v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2301   2:15-cv-02425   Bourke et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2302   2:15-cv-02465   Harrell v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2303   2:15-cv-02544   Topp v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2304   2:15-cv-02545   Penzol v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2305   2:15-cv-02546   Waltermire et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2306   2:15-cv-02616   Shackles v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2307   2:15-cv-02637   Naemit et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2308   2:15-cv-02682   Carter v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2309   2:15-cv-02686   Sefton v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2310   2:15-cv-02689   Philbrook v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2311   2:15-cv-02690   Phillips v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2312   2:15-cv-02691   Decker v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2313   2:15-cv-02694   Davis v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2314   2:15-cv-02699   Burger v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2315   2:15-cv-02883   Kleiner v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2316   2:15-cv-03023   Robinson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2317   2:15-cv-03024   Schmidt v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2318   2:15-cv-03030   Keipert v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2319   2:15-cv-03047   Shrock et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2320   2:15-cv-03120   Thompson-Herbert v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2321   2:15-cv-03142   Ries v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2322   2:15-cv-03144   Stringer et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
                                                                                      MDL BARD INACTIVE,
2323   2:15-cv-03170   LaCoste v. Boston Scientific Corporation et al          2326   BOSTON INACTIVE
2324   2:15-cv-03178   Ross v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2325   2:15-cv-03189   Allen v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2326   2:15-cv-03365   Hance v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2327   2:15-cv-03378   McCaig v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2328   2:15-cv-03385   Bippes et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2329   2:15-cv-03402   Streske-Layman et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 60 of 94 PageID #: 100
                                                EXHIBIT A

       Civil Action No. Case Style                                       MDL Case Flag
2330   2:15-cv-03424   Beaverson v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2331   2:15-cv-03426   Plunkett v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2332   2:15-cv-03478   O'Riley et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2333   2:15-cv-03480   Colizza et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2334   2:15-cv-03630   Hunt et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2335   2:15-cv-03631   Lombardi v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2336   2:15-cv-03735   Harvey et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2337   2:15-cv-03775   Rapp et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2338   2:15-cv-03792   Powell-Segura v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2339   2:15-cv-03793   Haskett et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2340   2:15-cv-03798   Smith v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2341   2:15-cv-03834   Roberts v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2342   2:15-cv-03932   Coones v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2343   2:15-cv-03934   Grosvenor v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2344   2:15-cv-04011   Kopko v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2345   2:15-cv-04036   Ward et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2346   2:15-cv-04088   Eckhart et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2347   2:15-cv-04126   Jackson et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2348   2:15-cv-04127   Robinson v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2349   2:15-cv-04129   Denning et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2350   2:15-cv-04133   Strong et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2351   2:15-cv-04137   Kohli et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2352   2:15-cv-04180   Smith v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2353   2:15-cv-04190   Lewis v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2354   2:15-cv-04198   Jones et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2355   2:15-cv-04231   Wilson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2356   2:15-cv-04299   Stewart et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2357   2:15-cv-04358   Borden et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2358   2:15-cv-04391   Kester v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                MDL BARD INACTIVE,
2359   2:15-cv-04430   Gambino v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
2360   2:15-cv-04447   Lee v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2361   2:15-cv-04448   Spry et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2362   2:15-cv-04449   Laraway et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2363   2:15-cv-04451   Anderson et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2364   2:15-cv-04459   Wright v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2365   2:15-cv-04475   Pullen v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2366   2:15-cv-04501   Woodward v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2367   2:15-cv-04506   Robbins v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2368   2:15-cv-04515   Erb et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2369   2:15-cv-04519   Gibbs v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2370   2:15-cv-04522   Bramblett v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2371   2:15-cv-04524   Cordero et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2372   2:15-cv-04911   Dimiceli v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2373   2:15-cv-04920   DeVera v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2374   2:15-cv-05071   Duffy v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2375   2:15-cv-05158   Tait et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2376   2:15-cv-05194   Kosinski v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 61 of 94 PageID #: 101
                                               EXHIBIT A

       Civil Action No. Case Style                                         MDL Case Flag
2377   2:15-cv-05271   Peirce v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2378   2:15-cv-05273   Steele et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2379   2:15-cv-05284   Hayes v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2380   2:15-cv-05286   Parker et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2381   2:15-cv-05294   Luke et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2382   2:15-cv-05299   Smith et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2383   2:15-cv-05305   Hernandez et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2384   2:15-cv-05489   Coffey v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2385   2:15-cv-05506   Rozkydal v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2386   2:15-cv-05512   Keller v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2387   2:15-cv-05525   Beplay et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2388   2:15-cv-05529   Valdez et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2389   2:15-cv-05572   Bullock et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2390   2:15-cv-05574   Deweese v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2391   2:15-cv-05578   London et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2392   2:15-cv-05580   Spyra et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2393   2:15-cv-05604   House et al v. Boston Scientific Corporation        2326   MDL ETHICON INACTIVE
2394   2:15-cv-05622   Snow et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2395   2:15-cv-05623   Cromer v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2396   2:15-cv-05624   Butler v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2397   2:15-cv-05626   Naylor et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2398   2:15-cv-05628   Fulmer v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2399   2:15-cv-05629   Cline v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2400   2:15-cv-05631   Flores v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2401   2:15-cv-05665   Reynolds v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2402   2:15-cv-05685   Southall v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2403   2:15-cv-05694   Feagley v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2404   2:15-cv-05739   Mello v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2405   2:15-cv-05773   Hunter v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2406   2:15-cv-05777   Hendricks v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2407   2:15-cv-05779   Hedgecock et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2408   2:15-cv-05786   Hathcock v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2409   2:15-cv-05797   Green v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2410   2:15-cv-05798   Johnson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2411   2:15-cv-05832   Monroe v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2412   2:15-cv-05838   Rauch v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2413   2:15-cv-05841   Roberson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2414   2:15-cv-05843   Montoya v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2415   2:15-cv-05956   Rojas v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2416   2:15-cv-06021   Dennis v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2417   2:15-cv-06064   Shovlain v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2418   2:15-cv-06127   Duley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2419   2:15-cv-06168   Yukhananov et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2420   2:15-cv-06201   Rankhorn v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2421   2:15-cv-06202   Thomas v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2422   2:15-cv-06246   Weisbeck v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2423   2:15-cv-06319   Hope et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2424   2:15-cv-06517   Choate v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 62 of 94 PageID #: 102
                                                 EXHIBIT A

       Civil Action No. Case Style                                            MDL Case Flag
2425   2:15-cv-06536   Salerno v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2426   2:15-cv-06565   Cowan v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2427   2:15-cv-06579   Crews et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2428   2:15-cv-06614   Ford v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2429   2:15-cv-06651   Malloy et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2430   2:15-cv-06667   Oster v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2431   2:15-cv-06737   Martinez v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2432   2:15-cv-06744   Cooley et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
2433   2:15-cv-06780   Sortino v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
2434   2:15-cv-06789   Waybright v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2435   2:15-cv-06811   Ostrander v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2436   2:15-cv-06815   Keith v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2437   2:15-cv-06869   Fuller et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2438   2:15-cv-07033   Atwood v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2439   2:15-cv-07197   Abdelrahman et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2440   2:15-cv-07226   Wright v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2441   2:15-cv-07326   Hall et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2442   2:15-cv-07386   Alden et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2443   2:15-cv-07420   Whitman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2444   2:15-cv-07424   Wright et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2445   2:15-cv-07425   Stephenson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2446   2:15-cv-07431   Raughley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2447   2:15-cv-07451   Tsevis et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2448   2:15-cv-07454   McCann v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2449   2:15-cv-07456   Golczewski et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2450   2:15-cv-07457   Clevenger et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2451   2:15-cv-07692   Hopkins-Faulkner et al v. Boston Scientific            2326   MDL BOSTON INACTIVE
2452   2:15-cv-07843   Brisco v. Ethicon, Inc. et al                          2326   MDL BOSTON INACTIVE
2453   2:15-cv-07851   Ferguson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2454   2:15-cv-07880   Degollado et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2455   2:15-cv-07893   West v. Boston Scientific Corporation et al            2326   MDL BOSTON INACTIVE
2456   2:15-cv-07936   Brand v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2457   2:15-cv-08022   Breniser et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2458   2:15-cv-08044   Mohan v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
2459   2:15-cv-08051   Randall et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
2460   2:15-cv-08055   Roth v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2461   2:15-cv-08058   Sedlak v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2462   2:15-cv-08170   Dehnbostel v. Ethicon, Inc. et al                      2326   MDL BOSTON INACTIVE
2463   2:15-cv-08178   Vesey et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2464   2:15-cv-08179   Black v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2465   2:15-cv-08182   Jacobson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2466   2:15-cv-08214   Indoe v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2467   2:15-cv-08218   Mendoza v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2468   2:15-cv-08219   Rice et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2469   2:15-cv-08222   Kerr v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2470   2:15-cv-08224   Daly v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 63 of 94 PageID #: 103
                                                 EXHIBIT A

       Civil Action No. Case Style                                            MDL Case Flag
2471   2:15-cv-08360   Dahman v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2472   2:15-cv-08411   Brown v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2473   2:15-cv-08420   Crawford et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2474   2:15-cv-08544   Jordan v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2475   2:15-cv-08545   Shiflett v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2476   2:15-cv-08593   Rich v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2477   2:15-cv-08602   Roth et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2478   2:15-cv-08614   Schmitt et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2479   2:15-cv-08630   Simpson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2480   2:15-cv-08657   Matlock et al v. Boston Scientific Corporation et al   2326   MDL BOSTON INACTIVE
2481   2:15-cv-08661   Ewing et al v. Boston Scientific Corporation et al     2326   MDL BOSTON INACTIVE
2482   2:15-cv-08698   Chmielewski et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2483   2:15-cv-08714   Looney v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2484   2:15-cv-08768   Patel et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2485   2:15-cv-08903   Hannon v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2486   2:15-cv-08904   Wessner v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2487   2:15-cv-08911   Hedenberg et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2488   2:15-cv-08920   Quintana v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
2489   2:15-cv-08937   Ayd v. Boston Scientific Corporation et al             2326   ETHICON INACTIVE
2490   2:15-cv-09022   Brink et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2491   2:15-cv-09035   Giudice v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2492   2:15-cv-09067   Daily v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2493   2:15-cv-09080   Sheaffer et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2494   2:15-cv-09160   Smith v. Ethicon, Inc. et al                           2326   MDL BOSTON INACTIVE
2495   2:15-cv-09300   Peterson v. Johnson & Johnson et al                    2326   MDL ETHICON INACTIVE
2496   2:15-cv-09427   Salazar v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2497   2:15-cv-09457   Huber et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2498   2:15-cv-09458   D'Angelo et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2499   2:15-cv-09507   Fitzpatrick v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2500   2:15-cv-09564   Yardman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2501   2:15-cv-09569   Jones v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2502   2:15-cv-09573   Sparks et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
2503   2:15-cv-09602   Hart et al v. Boston Scientific Corporation et al      2326   ETHICON INACTIVE
2504   2:15-cv-09613   Spade et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2505   2:15-cv-09641   Oakley et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2506   2:15-cv-09642   Lungar v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2507   2:15-cv-09644   Newkirk v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2508   2:15-cv-09661   Mantle v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2509   2:15-cv-09683   Harvey v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2510   2:15-cv-09684   Brenner v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2511   2:15-cv-09697   Basquez v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2512   2:15-cv-09698   Espinosa v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2513   2:15-cv-09704   Carlson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2514   2:15-cv-09711   Adderly v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2515   2:15-cv-09722   Goedert et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2516   2:15-cv-09736   McChristian v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 64 of 94 PageID #: 104
                                                 EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
2517   2:15-cv-09746   Hughes v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2518   2:15-cv-09806   Mitze v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2519   2:15-cv-09924   Fischer v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2520   2:15-cv-09933   Jones v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2521   2:15-cv-10012   Taylor v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2522   2:15-cv-10034   Sullivan v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2523   2:15-cv-10038   Marsh v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2524   2:15-cv-10053   Powell v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2525   2:15-cv-10055   Charles v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2526   2:15-cv-10058   Johnson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2527   2:15-cv-10060   Baack et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2528   2:15-cv-10068   Vera et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2529   2:15-cv-10085   Gleason-Gordon v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2530   2:15-cv-10096   Wilson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2531   2:15-cv-10097   Schilousky et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2532   2:15-cv-10101   Loscalo et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
2533   2:15-cv-10386   Boley v. Boston Scientific Corporation et al          2326   BOSTON INACTIVE
2534   2:15-cv-10414   Brown v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2535   2:15-cv-10552   Pourciaux v. Johnson & Johnson et al                  2326   MDL ETHICON INACTIVE
2536   2:15-cv-10674   Graney v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2537   2:15-cv-10726   Kelly v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2538   2:15-cv-10740   Ramirez et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
2539   2:15-cv-10752   Rettew et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
                                                                                    MDL BARD INACTIVE,
2540   2:15-cv-10838   Pansari v. Boston Scientific Corporation et al        2326   BOSTON INACTIVE
2541   2:15-cv-11056   Micciche v. Ethicon, Inc. et al                       2326   MDL BOSTON INACTIVE
2542   2:15-cv-11093   Cherrington v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2543   2:15-cv-11116   Crosbie v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2544   2:15-cv-11118   Jonas v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2545   2:15-cv-11122   Langton et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
2546   2:15-cv-11133   Hillman v. Coloplast Corp. et al                      2326   COLOPLAST
2547   2:15-cv-11144   Nielson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2548   2:15-cv-11146   Russell et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2549   2:15-cv-11148   Strong v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2550   2:15-cv-11154   Tripp et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2551   2:15-cv-11160   Atwood-Hall et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2552   2:15-cv-11285   Hasty v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2553   2:15-cv-11286   Jones v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2554   2:15-cv-11287   Hayden v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2555   2:15-cv-11312   Garcia v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2556   2:15-cv-11315   Farrar v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2557   2:15-cv-11343   Riley v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2558   2:15-cv-11400   Boudrero et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2559   2:15-cv-11412   Weister v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2560   2:15-cv-11440   Hardin v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 65 of 94 PageID #: 105
                                                 EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
2561   2:15-cv-11477   Bartolomei et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2562   2:15-cv-11484   Chamblee v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2563   2:15-cv-11520   Steele et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2564   2:15-cv-11521   Davis et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2565   2:15-cv-11525   Trujillo et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2566   2:15-cv-11526   Ricardo v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2567   2:15-cv-11542   Ekleberry v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2568   2:15-cv-11566   Ramirez et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2569   2:15-cv-11597   Calhoun et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2570   2:15-cv-11609   Haws v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2571   2:15-cv-11623   Byers v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2572   2:15-cv-11670   Williams v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2573   2:15-cv-11687   Martindale v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2574   2:15-cv-11688   Kirby v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2575   2:15-cv-11729   Ramirez v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2576   2:15-cv-11740   May et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2577   2:15-cv-11741   McSpadden v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                       Harrison-Besendorfer et al v. Boston Scientific
2578   2:15-cv-11744   Corporation                                             2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
2579   2:15-cv-11791   Barnes v. Boston Scientific Corporation                 2326   COLOPLAST
2580   2:15-cv-11793   Gluckhertz et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2581   2:15-cv-11843   Poe v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
2582   2:15-cv-11863   Ward et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2583   2:15-cv-11865   DeRosia et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2584   2:15-cv-11867   Burnsed v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2585   2:15-cv-11870   Ramos-Trevino v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2586   2:15-cv-11904   Camacho et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2587   2:15-cv-11935   Derby v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                      MDL BARD INACTIVE,
2588   2:15-cv-11936   Roberds v. Boston Scientific Corporation et al          2326   BOSTON INACTIVE
2589   2:15-cv-12005   Rickerson et al v. Johnson & Johnson et al              2326   MDL ETHICON INACTIVE
2590   2:15-cv-12011   Griffis v. Johnson & Johnson et al                      2326   MDL ETHICON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
2591   2:15-cv-12028   Miller v. Boston Scientific Corporation et al           2326   ETHICON INACTIVE
2592   2:15-cv-12113   Thompson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2593   2:15-cv-12127   Duty et al v. Johnson & Johnson et al                   2326   MDL ETHICON INACTIVE
2594   2:15-cv-12150   Cameron-Davis et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2595   2:15-cv-12153   Fisher et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2596   2:15-cv-12167   Bland v. Johnson & Johnson et al                        2326   MDL ETHICON INACTIVE
2597   2:15-cv-12174   Martin et al v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
2598   2:15-cv-12175   Zack et al v. Boston Scientific Corporation et al       2326   ETHICON INACTIVE
                                                                                      MDL AMS INACTIVE,
2599   2:15-cv-12295   Wyatt v. Boston Scientific Corporation et al            2326   BOSTON INACTIVE
                                                                                      MDL AMS INACTIVE,
2600   2:15-cv-12539   Peterson et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
2601   2:15-cv-12562   Elkins v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 66 of 94 PageID #: 106
                                                EXHIBIT A

       Civil Action No. Case Style                                         MDL Case Flag
2602   2:15-cv-12565   Kaiser v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2603   2:15-cv-12600   Roebuck et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2604   2:15-cv-12601   Wolf et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2605   2:15-cv-12624   Casarez et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2606   2:15-cv-12625   Torres et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2607   2:15-cv-12626   Wheeler et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2608   2:15-cv-12638   Dean et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2609   2:15-cv-12643   Steele v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2610   2:15-cv-12678   Messerly et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2611   2:15-cv-12695   McDonald et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2612   2:15-cv-12708   Leyba et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2613   2:15-cv-12725   Bott et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2614   2:15-cv-12731   Taylor v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2615   2:15-cv-12747   Hogue-Trotter v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2616   2:15-cv-12748   Faulkner et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2617   2:15-cv-12795   Milne et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2618   2:15-cv-12816   Garcia v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2619   2:15-cv-12842   Luque v. Johnson & Johnson et al                    2326   MDL ETHICON INACTIVE
2620   2:15-cv-12869   Tudor et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2621   2:15-cv-12944   Moton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2622   2:15-cv-12945   Hernandez v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2623   2:15-cv-12954   Archuleta-Morris et al v. Boston Scientific         2326   MDL BOSTON INACTIVE
2624   2:15-cv-12966   Mazon et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2625   2:15-cv-12968   Mandel et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2626   2:15-cv-13045   Wilson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2627   2:15-cv-13048   Laspina et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2628   2:15-cv-13050   Kimbrough v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2629   2:15-cv-13052   Janson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2630   2:15-cv-13053   Thornton v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2631   2:15-cv-13054   Meshlovitz et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2632   2:15-cv-13066   Humphries v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2633   2:15-cv-13097   Fyvie v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2634   2:15-cv-13149   Rumell et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2635   2:15-cv-13203   Hewett v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2636   2:15-cv-13215   Anderegg et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2637   2:15-cv-13218   Goodwin v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2638   2:15-cv-13219   Garcia v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2639   2:15-cv-13220   Mayeda et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2640   2:15-cv-13269   Chavez v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2641   2:15-cv-13332   Boggs et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2642   2:15-cv-13333   Almond et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2643   2:15-cv-13344   Monroe v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2644   2:15-cv-13350   Toj-Suar v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2645   2:15-cv-13362   Zornig v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2646   2:15-cv-13425   Young v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2647   2:15-cv-13442   Young v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2648   2:15-cv-13446   Duran v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2649   2:15-cv-13454   Holmes et al v. Johnson & Johnson et al             2326   MDL ETHICON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 67 of 94 PageID #: 107
                                                 EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
2650   2:15-cv-13461   Williams v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2651   2:15-cv-13469   Barlow v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2652   2:15-cv-13505   Bakewell et al v. Boston Scientific Corporation et al   2326   MDL BOSTON INACTIVE
2653   2:15-cv-13509   Whitton v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2654   2:15-cv-13510   Wamsher v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2655   2:15-cv-13511   Tristan v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2656   2:15-cv-13512   Posten v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2657   2:15-cv-13515   Oelslager v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2658   2:15-cv-13517   Knight v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2659   2:15-cv-13520   Kirk v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2660   2:15-cv-13522   Best v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2661   2:15-cv-13523   Clutts v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2662   2:15-cv-13524   Danforth v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2663   2:15-cv-13525   Gilliam v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2664   2:15-cv-13526   Jacobelly v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2665   2:15-cv-13527   Johanek v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2666   2:15-cv-13536   Oblak v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2667   2:15-cv-13546   Romero v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2668   2:15-cv-13556   Flontek et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2669   2:15-cv-13558   Quesenberry v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2670   2:15-cv-13586   Pendergraft et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2671   2:15-cv-13587   Kearney v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2672   2:15-cv-13596   Sybrant et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2673   2:15-cv-13620   Freeh v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2674   2:15-cv-13641   Lindsey v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2675   2:15-cv-13656   Baker v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
2676   2:15-cv-13696   Alvey v. Boston Scientific Corporation et al            2326   ETHICON INACTIVE
2677   2:15-cv-13724   Rogers et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2678   2:15-cv-13741   Kellams et al v. Johnson & Johnson et al                2326   MDL ETHICON INACTIVE
2679   2:15-cv-13763   Moodie et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2680   2:15-cv-13803   Rasmussen et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2681   2:15-cv-13807   Mason et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2682   2:15-cv-13808   Border et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
2683   2:15-cv-13813   Clements v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
2684   2:15-cv-13877   Azbill v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2685   2:15-cv-13878   Duncan et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2686   2:15-cv-13940   Clark et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2687   2:15-cv-14076   Mulhern v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2688   2:15-cv-14112   Valdovinos v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2689   2:15-cv-14115   Laycock et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2690   2:15-cv-14193   Trujillo v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2691   2:15-cv-14280   Oblauskii v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2692   2:15-cv-14308   Woods v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
2693   2:15-cv-14337   Davis et al v. Boston Scientific Corporation et al      2326   COLOPLAST
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 68 of 94 PageID #: 108
                                                 EXHIBIT A

       Civil Action No. Case Style                                              MDL Case Flag
                                                                                       MDL BOSTON INACTIVE,
2694   2:15-cv-14362   Cintron v. Boston Scientific Corporation et al           2326   ETHICON INACTIVE
2695   2:15-cv-14401   Ramirez et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2696   2:15-cv-14410   Cooke et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2697   2:15-cv-14412   Shelley et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                       MDL AMS INACTIVE,
2698   2:15-cv-14413   Hatch et al v. Boston Scientific Corporation et al       2326   BOSTON INACTIVE
2699   2:15-cv-14414   Land et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2700   2:15-cv-14524   Hoffman v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2701   2:15-cv-14535   Voellinger et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2702   2:15-cv-14547   Mentzer v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2703   2:15-cv-14566   Smith v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2704   2:15-cv-14635   Bailey v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2705   2:15-cv-14637   Taylor v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2706   2:15-cv-14675   Hicks v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2707   2:15-cv-14720   Dykstra v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2708   2:15-cv-14782   Morelock v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2709   2:15-cv-14811   Rogers v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                       MDL BOSTON INACTIVE,
2710   2:15-cv-14844   Contreras et al v. Boston Scientific Corporation et al   2326   COLOPLAST
2711   2:15-cv-14853   Beam et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2712   2:15-cv-14888   Lambe et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2713   2:15-cv-14943   Koger et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2714   2:15-cv-14964   Jones v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2715   2:15-cv-14969   Szostek et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2716   2:15-cv-14971   Jones v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2717   2:15-cv-14999   Settembre et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2718   2:15-cv-15079   Martinez et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2719   2:15-cv-15115   Course v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2720   2:15-cv-15255   Belcher v. C. R. Bard, Inc.                              2326   MDL BARD INACTIVE
2721   2:15-cv-15261   Rogers v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2722   2:15-cv-15278   Jansen v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2723   2:15-cv-15402   Navarro v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2724   2:15-cv-15454   Bishop et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2725   2:15-cv-15468   Cisar v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2726   2:15-cv-15546   Hensley et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2727   2:15-cv-15603   Elm et al v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2728   2:15-cv-15671   Robles v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2729   2:15-cv-15770   Nelson v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2730   2:15-cv-15802   Taylor et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2731   2:15-cv-15826   Coley v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2732   2:15-cv-15836   Gruenberg et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2733   2:15-cv-15843   Koutchak v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2734   2:15-cv-15846   McFry v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2735   2:15-cv-15847   Sanchez et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2736   2:15-cv-15875   Royo v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
2737   2:15-cv-15959   Goldsberry et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2738   2:15-cv-15983   Rakestraw v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 69 of 94 PageID #: 109
                                                 EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
                                                                                      MDL BOSTON INACTIVE,
2739   2:15-cv-16048   Valdes et al v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
2740   2:15-cv-16049   Simpson et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2741   2:15-cv-16053   Snyder et al v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
2742   2:15-cv-16055   Crum v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2743   2:15-cv-16065   Miller et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2744   2:15-cv-16125   Seagren et al v. Boston Scientific Corporation et al    2326   MDL BOSTON INACTIVE
2745   2:15-cv-16146   Anderson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2746   2:15-cv-16187   Cobas et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2747   2:15-cv-16239   Briceno et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2748   2:15-cv-16377   Vanderlip v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2749   2:15-cv-16379   Barton v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2750   2:15-cv-16380   Fuston v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2751   2:15-cv-16393   Mange v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2752   2:15-cv-16395   Mauller v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2753   2:15-cv-16398   Pietila et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2754   2:15-cv-16410   Allen v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2755   2:15-cv-16423   Jones et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2756   2:15-cv-16428   Wilson et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2757   2:15-cv-16490   Buckler et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2758   2:15-cv-16493   Cannistraci et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2759   2:15-cv-16519   McFadden et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2760   2:15-cv-16521   Eskew et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2761   2:15-cv-16559   Gaskey v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2762   2:15-cv-16561   Meyer v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2763   2:15-cv-16566   Warford v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2764   2:16-cv-00028   Alliger v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2765   2:16-cv-00053   Kuba v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2766   2:16-cv-00068   Newburn v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2767   2:16-cv-00083   Hardina et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2768   2:16-cv-00166   Johnson et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2769   2:16-cv-00171   Dilsaver v. Ethicon, Inc. et al                         2326   MDL BOSTON INACTIVE
2770   2:16-cv-00193   Pappas et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2771   2:16-cv-00254   Voorhees et al v. Boston Scientific Corporation et al   2326   MDL BOSTON INACTIVE
2772   2:16-cv-00255   Pridemore v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2773   2:16-cv-00261   Fenton v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2774   2:16-cv-00262   Kerns v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2775   2:16-cv-00263   Westendorff et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2776   2:16-cv-00268   Jones et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2777   2:16-cv-00287   Gomez v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2778   2:16-cv-00301   Skach et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2779   2:16-cv-00436   Chastain v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2780   2:16-cv-00506   McIntyre et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2781   2:16-cv-00544   Luttrell v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2782   2:16-cv-00556   Anderson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2783   2:16-cv-00578   Chacon et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2784   2:16-cv-00594   Shay v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2785   2:16-cv-00631   Farrell v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 70 of 94 PageID #: 110
                                                EXHIBIT A

       Civil Action No. Case Style                                            MDL Case Flag
2786   2:16-cv-00633   Hales v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2787   2:16-cv-00637   Temple v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2788   2:16-cv-00698   McMullen et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2789   2:16-cv-00799   Roberts-Larkins v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2790   2:16-cv-00831   Templar v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2791   2:16-cv-00833   Cox et al v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2792   2:16-cv-00834   Webb et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2793   2:16-cv-00896   Hoernschemeyer v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2794   2:16-cv-00912   Mancil v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2795   2:16-cv-01041   Standage v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2796   2:16-cv-01046   Wells et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2797   2:16-cv-01086   Bustos v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2798   2:16-cv-01098   Esparza v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2799   2:16-cv-01110   Rhodes v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2800   2:16-cv-01160   Bock et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2801   2:16-cv-01277   Johnmeyer et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2802   2:16-cv-01326   Sanders v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2803   2:16-cv-01327   Bare v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2804   2:16-cv-01328   Mookini et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2805   2:16-cv-01335   Hammond v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2806   2:16-cv-01345   Garita v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2807   2:16-cv-01408   Irvin v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2808   2:16-cv-01409   Handberry v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2809   2:16-cv-01411   Hess v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2810   2:16-cv-01413   Whitaker et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2811   2:16-cv-01414   Meier v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2812   2:16-cv-01415   Lownik et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2813   2:16-cv-01427   Williams v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2814   2:16-cv-01493   Yeatts et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2815   2:16-cv-01503   Hulsey v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2816   2:16-cv-01514   Presley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2817   2:16-cv-01515   Ownby v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2818   2:16-cv-01516   Kerr v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2819   2:16-cv-01557   Silva et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2820   2:16-cv-01559   Flesner et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2821   2:16-cv-01560   Hanson v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2822   2:16-cv-01591   Malpeli v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2823   2:16-cv-01597   Savarese v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2824   2:16-cv-01612   Fraser et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2825   2:16-cv-01735   Escue et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2826   2:16-cv-01768   Garcia-Cortes et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2827   2:16-cv-01810   Ellison v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2828   2:16-cv-01832   Weaver v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2829   2:16-cv-01836   Wriggins et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2830   2:16-cv-01878   Trim v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2831   2:16-cv-01910   Eastburg v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2832   2:16-cv-01973   Gettys v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2833   2:16-cv-01980   Lindsey v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 71 of 94 PageID #: 111
                                                EXHIBIT A

       Civil Action No. Case Style                                        MDL Case Flag
2834   2:16-cv-02061   Butt et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2835   2:16-cv-02083   Van Hanehan v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2836   2:16-cv-02136   Johnson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2837   2:16-cv-02144   Williams et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2838   2:16-cv-02154   Rath v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2839   2:16-cv-02155   Bott v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2840   2:16-cv-02156   Henry v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2841   2:16-cv-02163   Felden v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2842   2:16-cv-02164   Smith v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2843   2:16-cv-02196   Moffit v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2844   2:16-cv-02203   Mendoza et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2845   2:16-cv-02205   Sampson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2846   2:16-cv-02211   McGuire et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2847   2:16-cv-02213   Steward v. C. R. Bard, Inc. et al                  2326   MDL BARD INACTIVE
2848   2:16-cv-02227   Lambert et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2849   2:16-cv-02229   Bovee v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2850   2:16-cv-02232   Wilson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2851   2:16-cv-02241   Hernandez et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2852   2:16-cv-02266   Narvacan et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2853   2:16-cv-02270   Young et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2854   2:16-cv-02272   Sparks v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2855   2:16-cv-02301   Jenson et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2856   2:16-cv-02354   Grisham v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2857   2:16-cv-02358   Roark v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2858   2:16-cv-02410   Wiltgen v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2859   2:16-cv-02411   Cooper v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2860   2:16-cv-02412   Andrews et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2861   2:16-cv-02413   Thomas v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2862   2:16-cv-02414   Murdock v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2863   2:16-cv-02421   Powell v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2864   2:16-cv-02425   Rongitsch et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2865   2:16-cv-02427   Barnard v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2866   2:16-cv-02432   Greene et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2867   2:16-cv-02433   Rodriguez et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2868   2:16-cv-02446   Jackson et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2869   2:16-cv-02449   Allred et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2870   2:16-cv-02450   Henderson et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
2871   2:16-cv-02453   Ivey et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2872   2:16-cv-02454   Mosley v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2873   2:16-cv-02455   Mooney et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2874   2:16-cv-02456   Mullins et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2875   2:16-cv-02457   Dechamps v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2876   2:16-cv-02458   Dolan v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2877   2:16-cv-02459   Williams et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2878   2:16-cv-02460   Veitia et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2879   2:16-cv-02461   Ryan v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2880   2:16-cv-02464   Coppock et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2881   2:16-cv-02469   Collins v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 72 of 94 PageID #: 112
                                                 EXHIBIT A

       Civil Action No. Case Style                                            MDL Case Flag
2882   2:16-cv-02476   Lorie et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2883   2:16-cv-02477   Guerrero v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2884   2:16-cv-02478   Bowman v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2885   2:16-cv-02486   Hunt v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2886   2:16-cv-02508   Godbout v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2887   2:16-cv-02540   Brown et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2888   2:16-cv-02618   Gillette v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2889   2:16-cv-02653   Carr v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2890   2:16-cv-02654   Fitzpatrick et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
2891   2:16-cv-02716   Kernahan et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
2892   2:16-cv-02719   Greci et al v. Boston Scientific Corporation et al     2326   BOSTON INACTIVE
2893   2:16-cv-02735   Nischan v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2894   2:16-cv-02736   Bock v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2895   2:16-cv-02738   Brennan-Jordan v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
2896   2:16-cv-02771   Winters et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
2897   2:16-cv-02798   Chastain et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2898   2:16-cv-02825   Devitt-Kay et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
2899   2:16-cv-02838   Fernandez v. Boston Scientific Corporation et al       2326   COLOPLAST
2900   2:16-cv-02860   Barfield et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2901   2:16-cv-02878   Rousseau et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2902   2:16-cv-02884   Green v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
                                                                                     MDL AMS INACTIVE,
2903   2:16-cv-02905   Hafen et al v. Boston Scientific Corporation et al     2326   BOSTON INACTIVE
2904   2:16-cv-02926   Hughes v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2905   2:16-cv-02933   Deliver et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
2906   2:16-cv-02935   McCamey v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
2907   2:16-cv-02951   Gaertner et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2908   2:16-cv-02952   Macias et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2909   2:16-cv-03015   Moore et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2910   2:16-cv-03041   Dehart v. Johnson & Johnson et al                      2326   MDL ETHICON INACTIVE
2911   2:16-cv-03043   Huntley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2912   2:16-cv-03079   Schrotenboer et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
2913   2:16-cv-03117   Peters v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
2914   2:16-cv-03158   Gough et al v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
2915   2:16-cv-03190   Ward et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2916   2:16-cv-03192   Smith v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2917   2:16-cv-03201   Howard v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2918   2:16-cv-03203   Wissinger v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2919   2:16-cv-03215   Mitchell v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2920   2:16-cv-03338   Feinstein et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
2921   2:16-cv-03581   Forsell v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2922   2:16-cv-03582   Kelly v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2923   2:16-cv-03601   Wood et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 73 of 94 PageID #: 113
                                                 EXHIBIT A

       Civil Action No. Case Style                                              MDL Case Flag
2924   2:16-cv-03615   Abbott et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2925   2:16-cv-03621   Cruz v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
                                                                                       MDL BOSTON INACTIVE,
2926   2:16-cv-03691   Moore et al v. Boston Scientific Corporation et al       2326   ETHICON INACTIVE
                                                                                       MDL BOSTON INACTIVE,
2927   2:16-cv-03698   Engelhart et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
2928   2:16-cv-03704   Rocha v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2929   2:16-cv-03771   Bowser v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                       MDL BOSTON INACTIVE,
2930   2:16-cv-03884   Keatts et al v. Boston Scientific Corporation et al      2326   ETHICON INACTIVE
2931   2:16-cv-03961   Telford v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2932   2:16-cv-03962   Sorrell v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2933   2:16-cv-03963   Broyles v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2934   2:16-cv-03965   Benstead et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
2935   2:16-cv-03969   Steward et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2936   2:16-cv-03972   Dye v. Boston Scientific Corporation                     2326   MDL BOSTON INACTIVE
2937   2:16-cv-03975   Ponder v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                       MDL BOSTON INACTIVE,
2938   2:16-cv-03980   Zamora v. Boston Scientific Corporation et al            2326   ETHICON INACTIVE
2939   2:16-cv-03981   Paniagua v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2940   2:16-cv-04092   Chew v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
2941   2:16-cv-04093   Martinez v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2942   2:16-cv-04100   Harvey v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2943   2:16-cv-04106   McMillen v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2944   2:16-cv-04128   Traylor et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2945   2:16-cv-04167   Lott et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2946   2:16-cv-04168   Sutherland et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2947   2:16-cv-04194   Shropshire v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                       MDL AMS INACTIVE,
2948   2:16-cv-04200   Hart v. Boston Scientific Corporation                    2326   BOSTON INACTIVE
2949   2:16-cv-04220   Barr v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
2950   2:16-cv-04226   Fausett v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2951   2:16-cv-04278   Grolemund v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2952   2:16-cv-04293   Bivens et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2953   2:16-cv-04301   Mays v. Johnson & Johnson et al                          2326   MDL ETHICON INACTIVE
2954   2:16-cv-04350   Bolton et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2955   2:16-cv-04352   Harrison v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2956   2:16-cv-04353   Najera v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2957   2:16-cv-04355   McGuire et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2958   2:16-cv-04357   Sheets v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2959   2:16-cv-04358   Knight-Smith et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2960   2:16-cv-04363   Travis v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
2961   2:16-cv-04378   Crane v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
                                                                                       MDL BOSTON INACTIVE,
2962   2:16-cv-04393   Ounan et al v. Boston Scientific Corporation et al       2326   ETHICON INACTIVE
2963   2:16-cv-04402   Carlson et al v. C. R. Bard, Inc. et al                  2326   MDL BARD INACTIVE
2964   2:16-cv-04414   Jones v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
2965   2:16-cv-04415   King et al v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 74 of 94 PageID #: 114
                                                 EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
                                                                                    MDL BARD INACTIVE,
2966   2:16-cv-04418   Bazzano v. Boston Scientific Corporation et al        2326   BOSTON INACTIVE
2967   2:16-cv-04458   Salisbury et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
2968   2:16-cv-04490   Addaway et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
2969   2:16-cv-04499   Neely v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2970   2:16-cv-04507   Kirby v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2971   2:16-cv-04509   Schaefer v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2972   2:16-cv-04518   Byrd et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
2973   2:16-cv-04539   Mick et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
2974   2:16-cv-04579   Cloetens v. Boston Scientific Corporation et al       2326   BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
2975   2:16-cv-04580   Pflaumer v. Boston Scientific Corporation et al       2326   COLOPLAST
2976   2:16-cv-04594   Jiron v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2977   2:16-cv-04600   Chaney v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2978   2:16-cv-04608   Hernandez v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
2979   2:16-cv-04616   Nelson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                    MDL BOSTON INACTIVE,
2980   2:16-cv-04643   Twiggs et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
2981   2:16-cv-04679   Goodman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2982   2:16-cv-04680   Macias et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2983   2:16-cv-04682   Young v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2984   2:16-cv-04683   Compton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2985   2:16-cv-04684   Jack v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2986   2:16-cv-04685   Pelkey v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2987   2:16-cv-04686   Prince v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
2988   2:16-cv-04687   Vavra v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
2989   2:16-cv-04699   Eposito v. Ethicon, Inc. et al                        2326   MDL BOSTON INACTIVE
2990   2:16-cv-04706   Mirabal v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2991   2:16-cv-04707   Sorensen v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
2992   2:16-cv-04709   Oldson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2993   2:16-cv-04710   Miller et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2994   2:16-cv-04712   Mohr v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
2995   2:16-cv-04713   Walker et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
2996   2:16-cv-04714   Hawkins v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2997   2:16-cv-04747   Usilton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2998   2:16-cv-04748   Sorrels v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
2999   2:16-cv-04751   Zachar v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3000   2:16-cv-04769   Robinson et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3001   2:16-cv-04771   Mueller et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3002   2:16-cv-04798   Patterson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3003   2:16-cv-04801   Price v. Ethicon, Inc. et al                          2326   MDL BOSTON INACTIVE
3004   2:16-cv-04818   Howard et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3005   2:16-cv-04870   Galaska et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3006   2:16-cv-04885   Leacock v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3007   2:16-cv-04888   Lathon v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3008   2:16-cv-04892   Campbell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3009   2:16-cv-04916   Silvestro v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 75 of 94 PageID #: 115
                                                EXHIBIT A

       Civil Action No. Case Style                                       MDL Case Flag
3010   2:16-cv-04918   Gregoire v. Ethicon, Inc. et al                   2326   MDL BOSTON INACTIVE
3011   2:16-cv-04928   Goins v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3012   2:16-cv-04955   Washburn v. Ethicon, Inc. et al                   2326   MDL BOSTON INACTIVE
3013   2:16-cv-05030   Brown et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
                                                                                MDL AMS INACTIVE,
3014   2:16-cv-05033   Correa v. Boston Scientific Corporation et al     2326   BOSTON INACTIVE
3015   2:16-cv-05041   Lee v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3016   2:16-cv-05054   Stump v. Ethicon, Inc. et al                      2326   MDL BOSTON INACTIVE
3017   2:16-cv-05091   Jones et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3018   2:16-cv-05124   Djurovic v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3019   2:16-cv-05128   Smith v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3020   2:16-cv-05129   Donnelly v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3021   2:16-cv-05162   Williams et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3022   2:16-cv-05165   Peterson v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3023   2:16-cv-05174   Cutchlow et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3024   2:16-cv-05204   Erdman v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3025   2:16-cv-05205   Braxton v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3026   2:16-cv-05206   Wadsworth v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3027   2:16-cv-05208   Simplot et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3028   2:16-cv-05210   McGuigan v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3029   2:16-cv-05215   Sponseller v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3030   2:16-cv-05231   Baggett v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3031   2:16-cv-05249   Kelley et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3032   2:16-cv-05258   Avitabile v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3033   2:16-cv-05289   Grodell et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3034   2:16-cv-05308   Warsing v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3035   2:16-cv-05320   Carrier v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3036   2:16-cv-05323   Lehrer v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3037   2:16-cv-05325   Nuscis v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3038   2:16-cv-05327   Russell v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3039   2:16-cv-05328   Smith v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3040   2:16-cv-05352   River v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3041   2:16-cv-05358   Webb v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3042   2:16-cv-05397   Wilson et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3043   2:16-cv-05400   Head et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3044   2:16-cv-05401   Ralston et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3045   2:16-cv-05402   Jones et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3046   2:16-cv-05406   Hernandez v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3047   2:16-cv-05414   Bunge v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3048   2:16-cv-05423   Klein et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3049   2:16-cv-05469   Lopez v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3050   2:16-cv-05470   Gendreau et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3051   2:16-cv-05479   Segovia v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                MDL BOSTON INACTIVE,
3052   2:16-cv-05504   Woodward v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
3053   2:16-cv-05595   Wills v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3054   2:16-cv-05671   Johnson v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3055   2:16-cv-05739   Holland v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 76 of 94 PageID #: 116
                                                 EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
3056   2:16-cv-05741   Anders v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3057   2:16-cv-05742   Mills v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3058   2:16-cv-05743   Schumm v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3059   2:16-cv-05753   White v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3060   2:16-cv-05755   Powell et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3061   2:16-cv-05757   Lewis v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3062   2:16-cv-05805   Greer et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3063   2:16-cv-05811   Plunk et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3064   2:16-cv-05887   Frommelt et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3065   2:16-cv-05908   Shillto v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3066   2:16-cv-05950   Coia v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3067   2:16-cv-05971   Clevenger v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3068   2:16-cv-05974   Helms v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3069   2:16-cv-06017   Van Bibber v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3070   2:16-cv-06019   Bradshaw v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
3071   2:16-cv-06037   Norris v. Boston Scientific Corporation et al        2326   ETHICON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
3072   2:16-cv-06084   White et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
3073   2:16-cv-06092   Baker et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3074   2:16-cv-06102   Brehmer et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3075   2:16-cv-06133   Ward v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3076   2:16-cv-06135   LaCrosse v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3077   2:16-cv-06139   Warren v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3078   2:16-cv-06145   Mullins v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3079   2:16-cv-06153   Patterson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3080   2:16-cv-06159   Thomas v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3081   2:16-cv-06164   Bush et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3082   2:16-cv-06194   Sims v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3083   2:16-cv-06212   Smith v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3084   2:16-cv-06215   Caldwell v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3085   2:16-cv-06228   Slusher et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3086   2:16-cv-06257   French v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3087   2:16-cv-06294   Funk v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3088   2:16-cv-06297   Potter et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3089   2:16-cv-06301   Register v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3090   2:16-cv-06302   Long v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3091   2:16-cv-06323   Erevia v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3092   2:16-cv-06380   Capes et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3093   2:16-cv-06381   Rohroff et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3094   2:16-cv-06420   Hudnell et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3095   2:16-cv-06422   Dunson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3096   2:16-cv-06501   Chambers v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3097   2:16-cv-06515   Larmon v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3098   2:16-cv-06522   Gay v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3099   2:16-cv-06539   Peruzzi v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3100   2:16-cv-06541   Quinn v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3101   2:16-cv-06542   Frank v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 77 of 94 PageID #: 117
                                                 EXHIBIT A

       Civil Action No. Case Style                                            MDL Case Flag
3102   2:16-cv-06543   Schellen v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3103   2:16-cv-06599   Garcia v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3104   2:16-cv-06602   Spivey et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3105   2:16-cv-06603   Storey et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3106   2:16-cv-06610   Rohrer v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3107   2:16-cv-06611   Watson v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3108   2:16-cv-06613   Batrouny et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3109   2:16-cv-06615   Giarraputo et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3110   2:16-cv-06616   Short et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3111   2:16-cv-06618   Moschetti v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3112   2:16-cv-06620   Murken v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3113   2:16-cv-06636   McGuire v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3114   2:16-cv-06681   Evoniuk v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3115   2:16-cv-06682   Pullen v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3116   2:16-cv-06684   Martinson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3117   2:16-cv-06686   Rodgers et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3118   2:16-cv-06697   Dickson et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3119   2:16-cv-06699   Kochmanski et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3120   2:16-cv-06700   Seifried v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3121   2:16-cv-06701   Vanek-Sheets et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3122   2:16-cv-06702   Morales et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3123   2:16-cv-06720   Chumley v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3124   2:16-cv-06721   Gustafson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3125   2:16-cv-06722   Hamlett v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3126   2:16-cv-06723   Humphries v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3127   2:16-cv-06725   Jimenez v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3128   2:16-cv-06726   Johnson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3129   2:16-cv-06727   Maddox v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3130   2:16-cv-06728   Milne et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3131   2:16-cv-06729   Piernik v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3132   2:16-cv-06730   Scott v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3133   2:16-cv-06751   Gerbers v. Ethicon, Inc. et al                         2326   MDL BOSTON INACTIVE
3134   2:16-cv-06782   Jolly v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3135   2:16-cv-06791   Mynhier v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3136   2:16-cv-06819   Conaway v. Boston Scientific Corporation et al         2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
3137   2:16-cv-06821   Kendall et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
3138   2:16-cv-06841   Bellinger v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3139   2:16-cv-06849   Burgess v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3140   2:16-cv-06868   Musick v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3141   2:16-cv-06871   Reed v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3142   2:16-cv-06959   Rockefeller v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3143   2:16-cv-06967   Elliott v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3144   2:16-cv-06990   Lewis v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3145   2:16-cv-06992   Pierson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3146   2:16-cv-07005   Ladd v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3147   2:16-cv-07008   Worley v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3148   2:16-cv-07039   Workman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 78 of 94 PageID #: 118
                                                 EXHIBIT A

       Civil Action No. Case Style                                           MDL Case Flag
3149   2:16-cv-07042   Clarkson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3150   2:16-cv-07091   Tucker et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3151   2:16-cv-07106   Mead v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3152   2:16-cv-07135   Dunlap v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3153   2:16-cv-07179   Ortiz-Osorio v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3154   2:16-cv-07315   Sempelsz v. Ethicon, Inc. et al                       2326   MDL BOSTON INACTIVE
3155   2:16-cv-07327   Vrana v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3156   2:16-cv-07344   Wilkinson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3157   2:16-cv-07345   Boone v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3158   2:16-cv-07346   Boyd v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3159   2:16-cv-07349   Coughlin v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3160   2:16-cv-07353   Johnson et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3161   2:16-cv-07355   Richards et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3162   2:16-cv-07358   Tinkel et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3163   2:16-cv-07362   Utke et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3164   2:16-cv-07365   Lodge v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
3165   2:16-cv-07373   Manzow v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
3166   2:16-cv-07490   Aceta v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3167   2:16-cv-07503   Wileman et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3168   2:16-cv-07506   Stewart et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3169   2:16-cv-07514   Mock v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3170   2:16-cv-07516   Wyatt v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3171   2:16-cv-07530   Rose-Fults et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3172   2:16-cv-07531   Fraser et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3173   2:16-cv-07532   Propes et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3174   2:16-cv-07533   Gonzales et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3175   2:16-cv-07535   Hunt et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3176   2:16-cv-07547   Cateron v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3177   2:16-cv-07554   Connelly v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3178   2:16-cv-07559   Coonrod v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3179   2:16-cv-07588   Hopkins et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3180   2:16-cv-07659   Thornton et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3181   2:16-cv-07665   Folger v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3182   2:16-cv-07666   Mossburg v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3183   2:16-cv-07728   Henson v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                    MDL BARD INACTIVE,
3184   2:16-cv-07735   Hughes et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
3185   2:16-cv-07751   Hipolito v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3186   2:16-cv-07767   Miller v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3187   2:16-cv-07769   Shaw v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3188   2:16-cv-07806   Britt et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3189   2:16-cv-07866   Raney v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3190   2:16-cv-07882   Price v. Ethicon, Inc. et al                          2326   MDL BOSTON INACTIVE
3191   2:16-cv-07898   Vaughan v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3192   2:16-cv-07912   Bond v. Ethicon, Inc. et al                           2326   MDL BOSTON INACTIVE
3193   2:16-cv-07974   Shifflette v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 79 of 94 PageID #: 119
                                                 EXHIBIT A

       Civil Action No. Case Style                                            MDL Case Flag
                                                                                     MDL AMS INACTIVE,
3194   2:16-cv-07979   Patrick v. Boston Scientific Corporation et al         2326   BOSTON INACTIVE
3195   2:16-cv-08010   Walker v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3196   2:16-cv-08017   VanKirk et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3197   2:16-cv-08044   Sowers v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3198   2:16-cv-08046   Benischek v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3199   2:16-cv-08051   Dotzler v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3200   2:16-cv-08054   Bragg v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
                                                                                     MDL BOSTON INACTIVE,
3201   2:16-cv-08058   Metzig v. Boston Scientific Corporation et al          2326   ETHICON INACTIVE
3202   2:16-cv-08059   Mitchell v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
3203   2:16-cv-08068   Boehmer et al v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
3204   2:16-cv-08073   Zahn v. Ethicon, Inc. et al                            2326   MDL BOSTON INACTIVE
3205   2:16-cv-08075   Wynn v. Ethicon, Inc. et al                            2326   MDL BOSTON INACTIVE
3206   2:16-cv-08080   Price v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3207   2:16-cv-08102   Lowe v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3208   2:16-cv-08108   Bennett v. Ethicon, Inc. et al                         2326   MDL BOSTON INACTIVE
3209   2:16-cv-08121   Uschak v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3210   2:16-cv-08122   Carroll v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3211   2:16-cv-08124   Decker et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3212   2:16-cv-08125   Reed et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3213   2:16-cv-08126   Beard v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3214   2:16-cv-08132   Garcia v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3215   2:16-cv-08172   Kelly v. Ethicon, Inc. et al                           2326   MDL BOSTON INACTIVE
3216   2:16-cv-08201   Martinez v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3217   2:16-cv-08267   Browning v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3218   2:16-cv-08281   Stevens et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3219   2:16-cv-08284   Rettke v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3220   2:16-cv-08313   Sole v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3221   2:16-cv-08338   Nelson et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
3222   2:16-cv-08385   Cappel et al v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
3223   2:16-cv-08445   Eberhart v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3224   2:16-cv-08472   Lewis v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
                                                                                     MDL BARD INACTIVE,
3225   2:16-cv-08475   Groth et al v. Boston Scientific Corporation et al     2326   BOSTON INACTIVE
3226   2:16-cv-08487   Sproles v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3227   2:16-cv-08526   Marotta v. Ethicon, Inc. et al                         2326   MDL BOSTON INACTIVE
3228   2:16-cv-08533   Porter v. Ethicon, Inc. et al                          2326   MDL BOSTON INACTIVE
3229   2:16-cv-08543   Blanton v. Ethicon, Inc. et al                         2326   MDL BOSTON INACTIVE
3230   2:16-cv-08551   Isaacson v. Ethicon, Inc. et al                        2326   MDL BOSTON INACTIVE
3231   2:16-cv-08580   Sims v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3232   2:16-cv-08583   Burrell et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3233   2:16-cv-08590   Rael et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3234   2:16-cv-08592   Altomere et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
                       Home State Bank NA et al v. Boston Scientific
3235   2:16-cv-08593   Corporation                                            2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 80 of 94 PageID #: 120
                                                 EXHIBIT A

       Civil Action No. Case Style                                             MDL Case Flag
3236   2:16-cv-08638   Tyson v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3237   2:16-cv-08645   Ludwig v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3238   2:16-cv-08653   Burt v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
3239   2:16-cv-08655   Holderied v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3240   2:16-cv-08656   House v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3241   2:16-cv-08657   Pakes v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3242   2:16-cv-08659   Paredes et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3243   2:16-cv-08660   Skarphol v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3244   2:16-cv-08661   Stauffer v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3245   2:16-cv-08662   Wages et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3246   2:16-cv-08663   Wingfield v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3247   2:16-cv-08674   Burke v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                      MDL BARD INACTIVE,
3248   2:16-cv-08699   Condict et al v. Boston Scientific Corporation et al    2326   BOSTON INACTIVE
3249   2:16-cv-08716   Williams-Yeoman v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3250   2:16-cv-08725   Stayton v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3251   2:16-cv-08728   Jones v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3252   2:16-cv-08750   Rodriguez-Irwin et al v. Boston Scientific              2326   MDL BOSTON INACTIVE
3253   2:16-cv-08754   Maldonado v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3254   2:16-cv-08755   Libertore et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3255   2:16-cv-08757   Aderholt v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3256   2:16-cv-08774   Coleman v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3257   2:16-cv-08778   Abrams v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3258   2:16-cv-08798   Harness v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3259   2:16-cv-08855   Hardee v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3260   2:16-cv-08858   Andries et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3261   2:16-cv-08859   Hill v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
3262   2:16-cv-08864   Vandusen v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3263   2:16-cv-08942   Peters et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3264   2:16-cv-08946   McGuire v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
3265   2:16-cv-09032   Sullivan et al v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
3266   2:16-cv-09053   Miller et al v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
3267   2:16-cv-09113   Ashby et al v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3268   2:16-cv-09122   Grant v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
                                                                                      MDL BOSTON INACTIVE,
3269   2:16-cv-09135   Champ v. Boston Scientific Corporation et al            2326   ETHICON INACTIVE
3270   2:16-cv-09183   Singletary et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3271   2:16-cv-09195   Amy v. Boston Scientific Corporation                    2326   MDL BOSTON INACTIVE
3272   2:16-cv-09196   Love v. Boston Scientific Corporation                   2326   MDL BOSTON INACTIVE
3273   2:16-cv-09198   Radley v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3274   2:16-cv-09199   Nottingham et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3275   2:16-cv-09210   Eisenburg v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3276   2:16-cv-09219   Crippa et al v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3277   2:16-cv-09220   Crisp v. Boston Scientific Corporation                  2326   MDL BOSTON INACTIVE
3278   2:16-cv-09221   Dosier v. Boston Scientific Corporation                 2326   MDL BOSTON INACTIVE
3279   2:16-cv-09226   Houseman et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 81 of 94 PageID #: 121
                                                EXHIBIT A

       Civil Action No. Case Style                                        MDL Case Flag
3280   2:16-cv-09228   Jeray et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3281   2:16-cv-09251   Villafane v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3282   2:16-cv-09252   Wolford v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3283   2:16-cv-09254   McPherron et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3284   2:16-cv-09257   Marshall v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3285   2:16-cv-09276   Jackson et al v. Johnson & Johnson et al           2326   MDL ETHICON INACTIVE
3286   2:16-cv-09295   Ferris et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3287   2:16-cv-09296   Maes v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3288   2:16-cv-09297   Franks v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3289   2:16-cv-09302   Barber et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3290   2:16-cv-09350   Bash v. Boston Scientific Corporation              2326   CVDN
3291   2:16-cv-09386   Hathaway v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3292   2:16-cv-09387   Fuller v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3293   2:16-cv-09388   Beddow v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3294   2:16-cv-09389   Barbera et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3295   2:16-cv-09406   Cheesman v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3296   2:16-cv-09412   Teters et al v. Boston Scientific Corporation      2326   CVDN
3297   2:16-cv-09432   Binelli et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3298   2:16-cv-09437   Cox v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3299   2:16-cv-09458   Jones v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3300   2:16-cv-09464   Lizana v. Ethicon, Inc. et al                      2326   MDL BOSTON INACTIVE
3301   2:16-cv-09506   Scott v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3302   2:16-cv-09508   Garcia v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3303   2:16-cv-09509   Meyers et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3304   2:16-cv-09510   Warner-Richards et al v. Boston Scientific         2326   MDL BOSTON INACTIVE
3305   2:16-cv-09511   Naab v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3306   2:16-cv-09628   Skipper-Priest v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3307   2:16-cv-09633   Turner v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3308   2:16-cv-09652   Logue v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3309   2:16-cv-09653   Rice v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3310   2:16-cv-09665   Newell et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3311   2:16-cv-09805   Smith v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3312   2:16-cv-09830   Jacobs v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3313   2:16-cv-09837   Hatton et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3314   2:16-cv-09861   Holland v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
3315   2:16-cv-09882   Thanasiu v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3316   2:16-cv-09923   Heckman v. Johnson & Johnson et al                 2326   MDL ETHICON INACTIVE
3317   2:16-cv-09944   Zoch v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3318   2:16-cv-09948   MacKechnie v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3319   2:16-cv-09962   Chin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3320   2:16-cv-09986   Holstein v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3321   2:16-cv-10008   Conley v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3322   2:16-cv-10046   Lacy v. Boston Scientific Corporation et al        2326   ETHICON INACTIVE
3323   2:16-cv-10050   Sagrillo v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 82 of 94 PageID #: 122
                                                 EXHIBIT A

       Civil Action No. Case Style                                        MDL Case Flag
3324   2:16-cv-10052   Ulm v. Boston Scientific Corporation et al         2326   MDL BOSTON INACTIVE
3325   2:16-cv-10089   Johnson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3326   2:16-cv-10116   Cobb v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3327   2:16-cv-10124   Lucas v. Boston Scientific Corporation et al       2326   ETHICON INACTIVE
3328   2:16-cv-10165   Marin v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3329   2:16-cv-10187   Day v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
3330   2:16-cv-10197   Killion et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3331   2:16-cv-10201   Ryan v. Boston Scientific Corporation et al        2326   ETHICON INACTIVE
3332   2:16-cv-10216   Templton-Harris v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3333   2:16-cv-10221   Bard v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3334   2:16-cv-10224   Stephens et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3335   2:16-cv-10225   Hurley v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3336   2:16-cv-10226   Whiteley v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3337   2:16-cv-10228   Russell v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3338   2:16-cv-10241   Meinhold v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3339   2:16-cv-10328   Sleeman v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3340   2:16-cv-10344   Oliver v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3341   2:16-cv-10350   Nold v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3342   2:16-cv-10369   Ruiter v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3343   2:16-cv-10380   Armstrong v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
3344   2:16-cv-10403   Armijo v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3345   2:16-cv-10404   Armstead v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3346   2:16-cv-10405   Arnold v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3347   2:16-cv-10406   Braley v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3348   2:16-cv-10408   Drago v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3349   2:16-cv-10409   Familia v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3350   2:16-cv-10410   Ferguson v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3351   2:16-cv-10412   Galligan v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3352   2:16-cv-10413   Gardner v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3353   2:16-cv-10414   Hansen v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3354   2:16-cv-10415   Helgeson v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3355   2:16-cv-10417   Her v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3356   2:16-cv-10419   La Grenade v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3357   2:16-cv-10423   Shirley v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3358   2:16-cv-10426   Sipes v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3359   2:16-cv-10427   Smith v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3360   2:16-cv-10428   Steinman v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3361   2:16-cv-10429   Unger v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3362   2:16-cv-10430   Wright et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3363   2:16-cv-10475   Musick v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3364   2:16-cv-10504   Jones et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3365   2:16-cv-10505   Jex et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
                                                                                 MDL BARD INACTIVE,
3366   2:16-cv-10535   Contreras v. Boston Scientific Corporation et al   2326   BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 83 of 94 PageID #: 123
                                                EXHIBIT A

       Civil Action No. Case Style                                        MDL Case Flag
3367   2:16-cv-10570   Cook et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3368   2:16-cv-10588   Overlock v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3369   2:16-cv-10595   Mann v. Boston Scientific Corporation et al        2326   ETHICON INACTIVE
3370   2:16-cv-10597   Bridwell v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3371   2:16-cv-10624   Key v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3372   2:16-cv-10636   Jasper v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3373   2:16-cv-10654   Wendt v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3374   2:16-cv-10682   Thomas v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3375   2:16-cv-10684   Johnson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3376   2:16-cv-10710   Daugherty v. Ethicon, Inc. et al                   2326   MDL BOSTON INACTIVE
3377   2:16-cv-10800   Gill v. Johnson & Johnson et al                    2326   MDL ETHICON INACTIVE
3378   2:16-cv-10829   Jernigan v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3379   2:16-cv-10830   West v. Boston Scientific Corporation et al        2326   ETHICON INACTIVE
3380   2:16-cv-10893   Loftus et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3381   2:16-cv-10933   Voyles v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3382   2:16-cv-10961   Lord v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3383   2:16-cv-10998   Mosholder v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3384   2:16-cv-10999   Koshinsky v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3385   2:16-cv-11000   Spurlock v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3386   2:16-cv-11001   Van Zee v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3387   2:16-cv-11028   Kessinger v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3388   2:16-cv-11131   Prentice v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3389   2:16-cv-11140   Landsell v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3390   2:16-cv-11143   Watkins et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3391   2:16-cv-11145   Meyer v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3392   2:16-cv-11149   Winward v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3393   2:16-cv-11151   Rodas v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3394   2:16-cv-11152   Baker v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3395   2:16-cv-11154   Ogg et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3396   2:16-cv-11155   Picard v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3397   2:16-cv-11159   Smith et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
                                                                                 MDL BOSTON INACTIVE,
3398   2:16-cv-11234   Hawthorne v. Boston Scientific Corporation et al   2326   ETHICON INACTIVE
3399   2:16-cv-11281   Coster v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3400   2:16-cv-11321   Wilder v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3401   2:16-cv-11358   Thompson v. Ethicon, Inc. et al                    2326   MDL BOSTON INACTIVE
3402   2:16-cv-11366   Annas v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3403   2:16-cv-11368   Boling v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3404   2:16-cv-11369   Brockmann v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3405   2:16-cv-11371   Burford v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3406   2:16-cv-11373   Burns v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3407   2:16-cv-11379   Collins v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3408   2:16-cv-11380   Connell v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3409   2:16-cv-11382   Corry v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3410   2:16-cv-11383   Costley v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3411   2:16-cv-11385   Cotton v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 84 of 94 PageID #: 124
                                                EXHIBIT A

       Civil Action No. Case Style                                       MDL Case Flag
3412   2:16-cv-11387   Cox v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3413   2:16-cv-11389   Crescenzo v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3414   2:16-cv-11392   Dalton v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3415   2:16-cv-11393   Davis v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3416   2:16-cv-11394   Dowd v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3417   2:16-cv-11395   Renner v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3418   2:16-cv-11396   Duarte v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3419   2:16-cv-11397   Dubay v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3420   2:16-cv-11400   Erdei v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3421   2:16-cv-11403   Fink v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3422   2:16-cv-11405   Foster v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3423   2:16-cv-11407   Freitas v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3424   2:16-cv-11409   Frey v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3425   2:16-cv-11410   Frizell-Wright v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3426   2:16-cv-11411   Gallant v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3427   2:16-cv-11412   Gamble v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3428   2:16-cv-11415   Gammill v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3429   2:16-cv-11428   Burtner v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3430   2:16-cv-11499   Patterson v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3431   2:16-cv-11501   Isherwood v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3432   2:16-cv-11502   Bush v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3433   2:16-cv-11508   Flye et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3434   2:16-cv-11562   Hermsen v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3435   2:16-cv-11580   Keefozer v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
                                                                                MDL BOSTON INACTIVE,
3436   2:16-cv-11581   Zavala v. Boston Scientific Corporation et al     2326   ETHICON INACTIVE
3437   2:16-cv-11623   Dofner v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3438   2:16-cv-11624   Marks v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3439   2:16-cv-11625   White v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3440   2:16-cv-11674   Noonan et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3441   2:16-cv-11675   Eaton v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3442   2:16-cv-11743   Griffin v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3443   2:16-cv-11749   Coronado v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3444   2:16-cv-11867   Reynolds v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3445   2:16-cv-11886   Tate v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3446   2:16-cv-11990   Bonfanti v. Ethicon, Inc. et al                   2326   MDL BOSTON INACTIVE
3447   2:16-cv-12018   Tang v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3448   2:16-cv-12034   Gant v. Ethicon, Inc. et al                       2326   MDL BOSTON INACTIVE
3449   2:16-cv-12076   Walls v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3450   2:16-cv-12077   Bauders v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3451   2:16-cv-12078   Shuman v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3452   2:16-cv-12098   Carrick v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3453   2:16-cv-12130   Vanous v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3454   2:16-cv-12131   Carmody v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3455   2:16-cv-12133   Messer v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3456   2:16-cv-12135   Doll-Bueckers v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3457   2:16-cv-12137   Lucas et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3458   2:16-cv-12139   Delgado v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 85 of 94 PageID #: 125
                                                EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
3459   2:16-cv-12140   Gomez-Alleman v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3460   2:16-cv-12141   Hardy-Milton v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3461   2:16-cv-12145   Higgins v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3462   2:16-cv-12147   Siegrist v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3463   2:16-cv-12159   Martinez v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3464   2:16-cv-12163   Dysinger v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3465   2:16-cv-12225   Hurst v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                   MDL BARD INACTIVE,
3466   2:16-cv-12254   Hensley v. Boston Scientific Corporation et al       2326   BOSTON INACTIVE
3467   2:16-cv-12261   Morgan v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3468   2:16-cv-12265   Armstrong v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3469   2:16-cv-12267   Bowman v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3470   2:16-cv-12268   Brice-Williams v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3471   2:16-cv-12269   Castro v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3472   2:16-cv-12270   Catron v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3473   2:16-cv-12271   Gibson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3474   2:16-cv-12272   Gibson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3475   2:16-cv-12273   Gilio v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3476   2:16-cv-12274   Gillam v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3477   2:16-cv-12275   Gokey v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3478   2:16-cv-12276   Grob v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3479   2:16-cv-12277   Gunnell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3480   2:16-cv-12278   Hajek v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3481   2:16-cv-12281   Hefren v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3482   2:16-cv-12282   Heim v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3483   2:16-cv-12283   Henry v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3484   2:16-cv-12284   Hernandez v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3485   2:16-cv-12285   Higginson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3486   2:16-cv-12286   Hill v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3487   2:16-cv-12287   Holmes v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3488   2:16-cv-12289   Jackson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3489   2:16-cv-12293   Jones v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3490   2:16-cv-12295   Jones v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3491   2:16-cv-12403   Schlesner v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3492   2:16-cv-12404   Starrett v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3493   2:16-cv-12405   Banta v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3494   2:16-cv-12406   Brown et al v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3495   2:16-cv-12411   Kaczmarczyk et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3496   2:16-cv-12421   O'Dell v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3497   2:16-cv-12422   Moorehead et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3498   2:16-cv-12424   Hollis v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3499   2:16-cv-12425   Floyd v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3500   2:16-cv-12493   Dicks v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
3501   2:16-cv-12511   Menas v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
3502   2:16-cv-12514   Smith v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3503   2:16-cv-12553   Goltz v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3504   2:16-cv-12561   Bennett v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 86 of 94 PageID #: 126
                                               EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
3505   2:16-cv-12602   Malone v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3506   2:16-cv-12607   Allen v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3507   2:16-cv-12656   Schmidt v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3508   2:16-cv-12659   Stamey v. Ethicon, Inc. et al                        2326   MDL BOSTON INACTIVE
3509   2:16-cv-12661   Stevens v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3510   2:16-cv-12667   Inman v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3511   2:16-cv-12682   Brewer v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3512   2:16-cv-12684   Clark v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3513   2:16-cv-12685   Baum v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3514   2:16-cv-12686   England v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3515   2:16-cv-12692   Caum v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3516   2:17-cv-00012   Manzano et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3517   2:17-cv-00159   Hart v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3518   2:17-cv-00166   Hobart v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3519   2:17-cv-00185   Gowin v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3520   2:17-cv-00294   Grigg v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3521   2:17-cv-00295   Kritikos v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3522   2:17-cv-00301   Linville v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3523   2:17-cv-00302   Mackey v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3524   2:17-cv-00303   Marcum v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3525   2:17-cv-00304   Martinez v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3526   2:17-cv-00305   Matthews v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3527   2:17-cv-00306   Mauldin v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3528   2:17-cv-00307   Michael v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3529   2:17-cv-00309   Miles v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3530   2:17-cv-00310   Mook v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3531   2:17-cv-00313   Mousseau v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3532   2:17-cv-00314   Newton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3533   2:17-cv-00315   Norris v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3534   2:17-cv-00318   Osborn v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3535   2:17-cv-00320   Packer v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3536   2:17-cv-00321   Peck v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3537   2:17-cv-00323   Penix v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3538   2:17-cv-00324   Peyton v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3539   2:17-cv-00325   Pick v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3540   2:17-cv-00362   Farmer v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3541   2:17-cv-00393   McBride-Patterson v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3542   2:17-cv-00448   Yand v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3543   2:17-cv-00472   Hagerty v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3544   2:17-cv-00528   Sustaita v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3545   2:17-cv-00534   Notestine v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3546   2:17-cv-00536   Sutiff v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3547   2:17-cv-00669   Hoopes v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3548   2:17-cv-00677   Steffen v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3549   2:17-cv-00701   Babcock v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3550   2:17-cv-00702   Smith v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3551   2:17-cv-00719   Garrett et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3552   2:17-cv-01074   Dembski v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 87 of 94 PageID #: 127
                                               EXHIBIT A

       Civil Action No. Case Style                                      MDL Case Flag
3553   2:17-cv-01154   Fernandez v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3554   2:17-cv-01155   Lopez v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3555   2:17-cv-01184   Thomas v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3556   2:17-cv-01199   Grammer v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3557   2:17-cv-01235   Willis v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3558   2:17-cv-01237   Curington v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3559   2:17-cv-01238   Inman v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3560   2:17-cv-01242   Evans v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3561   2:17-cv-01243   Brown v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3562   2:17-cv-01244   Windle v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3563   2:17-cv-01304   Smidt v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3564   2:17-cv-01363   Sperry v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3565   2:17-cv-01398   Guffey v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
                                                                               MDL BOSTON INACTIVE,
3566   2:17-cv-01402   Gill v. Boston Scientific Corporation et al      2326   COLOPLAST INACTIVE
3567   2:17-cv-01403   Morgan et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3568   2:17-cv-01407   Trevino v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3569   2:17-cv-01467   Bowling et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3570   2:17-cv-01523   Marsh v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3571   2:17-cv-01537   White v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3572   2:17-cv-01538   Thomas v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3573   2:17-cv-01620   Hammie v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3574   2:17-cv-01843   Rose v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3575   2:17-cv-01845   Shiflet v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3576   2:17-cv-01858   Stafford v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3577   2:17-cv-01900   Hauff et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3578   2:17-cv-01918   Lopez v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3579   2:17-cv-01928   Moore-Hamblin v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3580   2:17-cv-01938   Schroder v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3581   2:17-cv-01940   Conley v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3582   2:17-cv-01959   Lowrie v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3583   2:17-cv-01966   Upts v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3584   2:17-cv-01979   Dunford et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3585   2:17-cv-01984   Mendes v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3586   2:17-cv-01991   Paxton v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3587   2:17-cv-02017   Johnson v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3588   2:17-cv-02066   Hall v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3589   2:17-cv-02082   Tenerelli v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3590   2:17-cv-02085   Lindner v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3591   2:17-cv-02107   Ross v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3592   2:17-cv-02108   Smith v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3593   2:17-cv-02109   Hennon et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3594   2:17-cv-02110   Clark v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3595   2:17-cv-02111   Busby v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3596   2:17-cv-02155   Jordan et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3597   2:17-cv-02186   Story et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3598   2:17-cv-02189   Webster et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3599   2:17-cv-02195   Kempcke et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 88 of 94 PageID #: 128
                                               EXHIBIT A

       Civil Action No. Case Style                                    MDL Case Flag
3600   2:17-cv-02216   Wells et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3601   2:17-cv-02232   Workman v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3602   2:17-cv-02242   Luck v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3603   2:17-cv-02244   Speed v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3604   2:17-cv-02272   Sedivy v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3605   2:17-cv-02294   Bartz v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3606   2:17-cv-02295   Cwik v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3607   2:17-cv-02400   Brown v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3608   2:17-cv-02404   Thompson v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3609   2:17-cv-02408   Ward v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3610   2:17-cv-02415   Smith v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3611   2:17-cv-02416   Palmer v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3612   2:17-cv-02417   Masterson v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3613   2:17-cv-02421   Woodall v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3614   2:17-cv-02443   Allex v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3615   2:17-cv-02446   Blalock v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3616   2:17-cv-02447   Casale v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3617   2:17-cv-02448   Clark v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3618   2:17-cv-02449   Cole v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3619   2:17-cv-02450   Wallace v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3620   2:17-cv-02451   Downum v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3621   2:17-cv-02452   Hamilton v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3622   2:17-cv-02454   Mahnesmith v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3623   2:17-cv-02461   Martin v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3624   2:17-cv-02462   McSween v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3625   2:17-cv-02464   Kelley v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3626   2:17-cv-02467   Melrose v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3627   2:17-cv-02468   Mikkonen v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3628   2:17-cv-02470   Porter v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3629   2:17-cv-02471   McFalls v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3630   2:17-cv-02477   Pouncy v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3631   2:17-cv-02481   Shepard v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3632   2:17-cv-02486   Daniell v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3633   2:17-cv-02491   Carrillo v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3634   2:17-cv-02495   Cox v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3635   2:17-cv-02505   Cutlip v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3636   2:17-cv-02523   Buck v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3637   2:17-cv-02524   Murphy v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3638   2:17-cv-02525   Price v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3639   2:17-cv-02526   Randle v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3640   2:17-cv-02527   Roark v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3641   2:17-cv-02528   Saldivar v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3642   2:17-cv-02529   Scarbrough v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3643   2:17-cv-02533   Southwood v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3644   2:17-cv-02542   Smith v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3645   2:17-cv-02548   Garretson v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3646   2:17-cv-02549   Gonzalez v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3647   2:17-cv-02551   Solomon v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 89 of 94 PageID #: 129
                                                 EXHIBIT A

       Civil Action No. Case Style                                          MDL Case Flag
3648   2:17-cv-02553   Spencer v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3649   2:17-cv-02554   Stark v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3650   2:17-cv-02557   Strange v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3651   2:17-cv-02558   Sutherland-Murphy v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3652   2:17-cv-02560   Timmons v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3653   2:17-cv-02562   Vincent v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3654   2:17-cv-02563   Vollaire v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3655   2:17-cv-02564   Waddell v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3656   2:17-cv-02565   Wagner v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3657   2:17-cv-02566   Walker v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3658   2:17-cv-02568   Welsh v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3659   2:17-cv-02569   Willis v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3660   2:17-cv-02570   Wisniewski v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3661   2:17-cv-02571   Wittenborn v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3662   2:17-cv-02573   Wrinkle v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3663   2:17-cv-02588   Adams v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3664   2:17-cv-02589   Barnett v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3665   2:17-cv-02590   Childress v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3666   2:17-cv-02592   Dickeson v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3667   2:17-cv-02593   Garrett v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3668   2:17-cv-02594   Johnson v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3669   2:17-cv-02598   Reid v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3670   2:17-cv-02600   Rinaldi v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3671   2:17-cv-02601   Woodard v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3672   2:17-cv-02622   Clark v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3673   2:17-cv-02624   Miller v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3674   2:17-cv-02636   Walseth v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3675   2:17-cv-02639   Orme et al v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3676   2:17-cv-02646   Gottfreid v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3677   2:17-cv-02649   Freeman-Dotson v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3678   2:17-cv-02651   Matson v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3679   2:17-cv-02730   Black v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3680   2:17-cv-02731   Burris v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3681   2:17-cv-02734   Henjum v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3682   2:17-cv-02736   Kessinger v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3683   2:17-cv-02737   Leviner v. Boston Scientific Corporation et al       2326   MDL BOSTON INACTIVE
3684   2:17-cv-02738   Martin v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3685   2:17-cv-02739   Martinez v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3686   2:17-cv-02742   Morales v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3687   2:17-cv-02743   Rider v. Boston Scientific Corporation               2326   MDL BOSTON INACTIVE
3688   2:17-cv-02745   Shaw v. Boston Scientific Corporation                2326   MDL BOSTON INACTIVE
3689   2:17-cv-02757   Saheli v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3690   2:17-cv-02759   Faucher v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
                                                                                   MDL BOSTON INACTIVE,
3691   2:17-cv-02782   Janes v. Boston Scientific Corporation et al         2326   ETHICON INACTIVE
3692   2:17-cv-02784   Juarez v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3693   2:17-cv-02793   Kerley v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3694   2:17-cv-02803   Stonitsch v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 90 of 94 PageID #: 130
                                                EXHIBIT A

       Civil Action No. Case Style                                       MDL Case Flag
3695   2:17-cv-02856   Jackson et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3696   2:17-cv-02875   Boswell v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3697   2:17-cv-02876   Bombaci v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3698   2:17-cv-02877   Gilmore v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3699   2:17-cv-02881   Welborn v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3700   2:17-cv-02893   Johnson et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3701   2:17-cv-02923   Field v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3702   2:17-cv-02926   Holder v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3703   2:17-cv-02929   Naranjo v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3704   2:17-cv-02930   Smith v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3705   2:17-cv-02931   Stringer v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3706   2:17-cv-02963   Layne v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3707   2:17-cv-02985   Sterling et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3708   2:17-cv-02998   Huseman v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3709   2:17-cv-03031   High v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3710   2:17-cv-03050   Mendoza v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3711   2:17-cv-03051   Jenkins v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3712   2:17-cv-03071   Mulligan v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3713   2:17-cv-03078   Garrett v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3714   2:17-cv-03096   Richins v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3715   2:17-cv-03100   Vaughn et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3716   2:17-cv-03115   Fletcher v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3717   2:17-cv-03117   Terry v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3718   2:17-cv-03131   Spurlock et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3719   2:17-cv-03132   Richardson v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3720   2:17-cv-03143   Villarreal v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3721   2:17-cv-03221   Reece v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3722   2:17-cv-03250   McLeod v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3723   2:17-cv-03253   Bergeron et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3724   2:17-cv-03257   Robbins et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3725   2:17-cv-03277   Valenzuela v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3726   2:17-cv-03280   McCulloch v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3727   2:17-cv-03304   Franklin v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3728   2:17-cv-03313   Preston v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3729   2:17-cv-03314   Williams v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3730   2:17-cv-03326   Price v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3731   2:17-cv-03327   Baskin v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3732   2:17-cv-03367   Howell v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3733   2:17-cv-03378   Suniga v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3734   2:17-cv-03379   Saatio v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3735   2:17-cv-03385   Moore v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3736   2:17-cv-03390   Dane v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3737   2:17-cv-03398   Bermudez v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3738   2:17-cv-03413   Gheen v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3739   2:17-cv-03414   Murnahan v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3740   2:17-cv-03416   Hernandez v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3741   2:17-cv-03474   Ellie et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3742   2:17-cv-03505   McDonald v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 91 of 94 PageID #: 131
                                                EXHIBIT A

       Civil Action No. Case Style                                       MDL Case Flag
3743   2:17-cv-03549   Jeanes v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3744   2:17-cv-03550   Middaugh et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3745   2:17-cv-03551   Minott v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3746   2:17-cv-03553   Stevenson v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3747   2:17-cv-03564   McBride v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3748   2:17-cv-03590   Babbitt v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3749   2:17-cv-03594   Carter v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3750   2:17-cv-03614   Egbert v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3751   2:17-cv-03619   Watts v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3752   2:17-cv-03629   Gentry v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3753   2:17-cv-03631   Stitt v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3754   2:17-cv-03642   Miller v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3755   2:17-cv-03648   Darrow v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3756   2:17-cv-03663   Carr et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3757   2:17-cv-03665   Owings v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3758   2:17-cv-03679   Westcott v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3759   2:17-cv-03683   Maiko v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3760   2:17-cv-03685   Willis v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3761   2:17-cv-03703   Dembinski v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3762   2:17-cv-03708   Moore v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3763   2:17-cv-03711   Moore v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3764   2:17-cv-03720   Paoli v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3765   2:17-cv-03721   Zimmerman v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3766   2:17-cv-03728   Dwire v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3767   2:17-cv-03732   Hillyer v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3768   2:17-cv-03737   Carissimo v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3769   2:17-cv-03738   Cockerill v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3770   2:17-cv-03739   Lara v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3771   2:17-cv-03751   Garcia v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3772   2:17-cv-03753   Hendricks v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3773   2:17-cv-03763   Smith v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3774   2:17-cv-03771   Watts v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3775   2:17-cv-03772   Reider v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3776   2:17-cv-03775   Gaspard v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3777   2:17-cv-03778   Weinstein v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3778   2:17-cv-03787   Basques v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3779   2:17-cv-03792   Cleveland v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3780   2:17-cv-03797   Brown v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3781   2:17-cv-03801   Rogero v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3782   2:17-cv-03804   Pfeifer v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3783   2:17-cv-03807   Beene v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3784   2:17-cv-03808   Benjamin v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3785   2:17-cv-03809   Bussey v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3786   2:17-cv-03810   Colby v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3787   2:17-cv-03812   Culmer v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3788   2:17-cv-03813   Fossati v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3789   2:17-cv-03814   Silva v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3790   2:17-cv-03815   Strignano v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 92 of 94 PageID #: 132
                                                 EXHIBIT A

       Civil Action No. Case Style                                      MDL Case Flag
3791   2:17-cv-03816   Wurster v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3792   2:17-cv-03830   Deem v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3793   2:17-cv-03834   Applegate v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3794   2:17-cv-03842   Clay v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3795   2:17-cv-03884   Brown et al v. Boston Scientific Corporation     2326   MDL BOSTON INACTIVE
3796   2:17-cv-03907   Cordaro v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3797   2:17-cv-03909   Macon v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3798   2:17-cv-03917   Gore v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3799   2:17-cv-03918   Robinson v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3800   2:17-cv-03941   Byrd v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3801   2:17-cv-03942   Verbon v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3802   2:17-cv-03943   Garcia v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3803   2:17-cv-03945   Dunaway v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3804   2:17-cv-03946   Jewell v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3805   2:17-cv-04003   Powers v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3806   2:17-cv-04005   Meyer v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3807   2:17-cv-04025   Hamilton v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3808   2:17-cv-04035   Petrus v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3809   2:17-cv-04057   Larsen v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3810   2:17-cv-04058   Sartori v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3811   2:17-cv-04076   Berard v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3812   2:17-cv-04077   Byers v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3813   2:17-cv-04078   Dreher v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3814   2:17-cv-04079   Edge v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3815   2:17-cv-04080   Fransioli v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3816   2:17-cv-04083   Hickman v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3817   2:17-cv-04085   Sanchez v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3818   2:17-cv-04087   Smith v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3819   2:17-cv-04108   Guglielmo v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3820   2:17-cv-04109   Hallak v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3821   2:17-cv-04111   Kearin v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3822   2:17-cv-04119   Ervin v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3823   2:17-cv-04120   Hiland v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3824   2:17-cv-04147   Boyd et al v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3825   2:17-cv-04148   Kelley et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3826   2:17-cv-04152   Tyler v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3827   2:17-cv-04187   Cantu v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3828   2:17-cv-04188   Galindo v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3829   2:17-cv-04189   Rodriguez v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3830   2:17-cv-04190   Varilla v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3831   2:17-cv-04192   Villasenor v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3832   2:17-cv-04202   Satterelli v. Boston Scientific Corporation      2326   MDL BOSTON INACTIVE
3833   2:17-cv-04203   Smith v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3834   2:17-cv-04256   Pacheco v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3835   2:17-cv-04271   Barrows v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3836   2:17-cv-04272   Doyle v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3837   2:17-cv-04273   Infante et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3838   2:17-cv-04274   Jessey v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
           Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 93 of 94 PageID #: 133
                                                EXHIBIT A

       Civil Action No. Case Style                                        MDL Case Flag
3839   2:17-cv-04275   Sanchez v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3840   2:17-cv-04296   Davis et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3841   2:17-cv-04302   Melancon et al v. Boston Scientific Corporation    2326   MDL BOSTON INACTIVE
3842   2:17-cv-04304   Grafton v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3843   2:17-cv-04305   Jackson v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3844   2:17-cv-04306   Henderson et al v. Boston Scientific Corporation   2326   MDL BOSTON INACTIVE
3845   2:17-cv-04385   Nethery v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3846   2:17-cv-04418   Heil et al v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3847   2:17-cv-04428   Adams v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3848   2:17-cv-04429   Cunningham v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3849   2:17-cv-04430   Hiers v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3850   2:17-cv-04431   Long v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3851   2:17-cv-04432   Stalnaker v. Boston Scientific Corporation         2326   MDL BOSTON INACTIVE
3852   2:17-cv-04434   Vantine v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3853   2:17-cv-04475   Haneline v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3854   2:17-cv-04479   Jaeger v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3855   2:17-cv-04533   Decker v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3856   2:17-cv-04597   Equihua v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3857   2:17-cv-04637   Dunlop v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3858   2:17-cv-04638   Lemke v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3859   2:17-cv-04641   Simons v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3860   2:17-cv-04644   Williams v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3861   2:18-cv-00022   Seal v. Boston Scientific Corporation              2326   MDL BOSTON INACTIVE
3862   2:18-cv-00029   Washington v. Boston Scientific Corporation        2326   MDL BOSTON INACTIVE
3863   2:18-cv-00035   Cortes v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3864   2:18-cv-00078   Schwan v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3865   2:18-cv-00088   Bivin et al v. Boston Scientific Corporation       2326   MDL BOSTON INACTIVE
3866   2:18-cv-00140   Baarstad v. Boston Scientific Corporation          2326   MDL BOSTON INACTIVE
3867   2:18-cv-00141   Dietze v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3868   2:18-cv-00143   Hanna v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3869   2:18-cv-00145   Knipe v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3870   2:18-cv-00327   Burga v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3871   2:18-cv-00355   Selode v. Boston Scientific Corporation            2326   MDL BOSTON INACTIVE
3872   2:18-cv-00564   Ramirez v. Boston Scientific Corporation           2326   MDL BOSTON INACTIVE
3873   2:18-cv-00680   Groen v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
3874   2:18-cv-01081   Moses v. Boston Scientific Corporation             2326   MDL BOSTON INACTIVE
        Case 2:14-cv-05965 Document 18 Filed 05/01/19 Page 94 of 94 PageID #: 134
                                         EXHIBIT B

     Civil Action No.   MDL    Case Style
 1   2:12-cv-01998      2326   Nutt et al v. Boston Scientific Corporation et al
 2   2:12-cv-08608      2326   Mally-Rupe et al v. Boston Scientific Corporation
 3   2:13-cv-05129      2326   Hicks v. Boston Scientific Corporation
 4   2:13-cv-17870      2326   Williams v. Boston Scientific Corporation
 5   2:13-cv-24403      2326   Maiorano v. Boston Scientific Corporation
 6   2:15-cv-00522      2326   Deitz et al v. Boston Scientific Corporation
 7   2:15-cv-15601      2326   Mullins et al v. Boston Scientific Corporation
 8   2:17-cv-02352      2326   Wootan v. Boston Scientific Corporation
 9   2:18-cv-00291      2326   Kole v. Johnson & Johnson et al
10   2:19-cv-00061      2326   Marrujo et al v. Boston Scientific Corporation et al
11   2:19-cv-00090      2326   Chastain et al v. Boston Scientific Corporation
12   2:19-cv-00096      2326   Folse et al v. Boston Scientific Corporation
13   2:19-cv-00102      2326   Williams v. Boston Scientific Corporation
14   2:19-cv-00128      2326   Dalton v. Boston Scientific Corporation
15   2:19-cv-00206      2326   Matos v. Boston Scientific Corporation
16   2:19-cv-00308      2326   Hurst et al v. Boston Scientific Corporation
